Exhibit 10.1(a)

Atlantic Broadband Finance, LLC,

as Borrower,

Atlantic Broadband Holdings I, LLC,

The Subsidiary Guarantors Party Hereto

and

The Lenders Named Herein

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of February 10, 2004

as Amended and Restated as of February 9, 2005

 

--------------------------------------------------------------------------------

$395,000,000

Senior Secured Credit Facility

 

--------------------------------------------------------------------------------

Merrill Lynch & Co.,

Merrill Lynch, Pierce, Fenner & Smith Incorporated,

as Sole Lead Arranger and Book Runner

Merrill Lynch, Pierce, Fenner & Smith Incorporated and

General Electric Capital Corporation

as Co-Syndication Agents

General Electric Capital Corporation

as Documentation Agent

Société Générale,

as Administrative Agent

Credit Lyonnais New York Branch

as Agent

Cahill Gordon & Reindel llp

80 Pine Street

New York, New York 10005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page SECTION 1.   DEFINITIONS    2             1.1.   Defined Terms   
2             1.2.   Rules of Construction    36 SECTION 2.   TERM LOANS;
INCREMENTAL LOANS    36             2.1.   Term Loans; Incremental Loans    36
            2.2.   Repayment of Term Loans    38             2.3.   Use of
Proceeds    38 SECTION 3.   AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS   
38             3.1.   Revolving Credit Commitments    38             3.2.  
Commitment Fee    39             3.3.   Proceeds of Revolving Credit Loans    39
            3.4.   Swing Line Commitment    39             3.5.   Issuance of
Letters of Credit    41             3.6.   Participating Interests    41
            3.7.   Procedure for Opening Letters of Credit    41
            3.8.   Payments in Respect of Letters of Credit    42
            3.9.   Letter of Credit Fees    42             3.10.   Letter of
Credit Reserves    43             3.11.   Further Assurances    44
            3.12.   Obligations Absolute    44             3.13.  
Participations    45 SECTION 4.   GENERAL PROVISIONS APPLICABLE TO LOANS    45
            4.1.   Procedure for Borrowing    45             4.2.   Conversion
and Continuation Options    46             4.3.   Changes of Commitment Amounts
   46             4.4.   Optional Prepayments    47             4.5.   Mandatory
Prepayments    48             4.6.   Repayment of Term Loans    50
            4.7.   Application of Prepayments    50             4.8.   Interest
Rates and Payment Dates    51             4.9.   Computation of Interest    52
            4.10.   Certain Fees    52             4.11.   Inability to
Determine Interest Rate    52             4.12.   Pro Rata Treatment and
Payments    52             4.13.   Illegality    55             4.14.  
Requirements of Law    55             4.15.   Indemnity    58

 

-i-



--------------------------------------------------------------------------------

            4.16.

  Repayment of Loans; Evidence of Debt    58

            4.17.

  Replacement of Lenders    59

            4.18.

  Procedure for Incremental Loan Requests.    60

SECTION 5.

  REPRESENTATIONS AND WARRANTIES    60

            5.1.

  Financial Statements; Financial Condition    60

            5.2.

  No Change    61

            5.3.

  Existence; Compliance with Law    61

            5.4.

  Power; Authorization    61

            5.5.

  Enforceable Obligations    62

            5.6.

  No Legal Bar    62

            5.7.

  No Material Litigation    62

            5.8.

  Investment Company Act    62

            5.9.

  Federal Regulation    62

            5.10.

  No Default    63

            5.11.

  Taxes    63

            5.12.

  Subsidiaries    63

            5.13.

  Ownership of Property; Liens    63

            5.14.

  ERISA    64

            5.15.

  Collateral Documents    64

            5.16.

  Copyrights, Patents, Permits, Trademarks and Licenses    66

            5.17.

  Environmental Matters    66

            5.18.

  Accuracy and Completeness of Information    67

            5.19.

  Labor Matters    68

            5.20.

  Solvency    68

            5.21.

  Use of Proceeds    68

            5.22.

  Regulation H    68

            5.23.

  [Reserved]    68

            5.24.

  Asset Purchase Documents; Representations and Warranties in Agreement    68

            5.25.

  Capitalization    69

            5.26.

  Indebtedness    69

            5.27.

  Anti-Terrorism Laws.    69

SECTION 6.

  CONDITIONS PRECEDENT    70

            6.1.

  Conditions to Amendment and Restatement    70

            6.2.

  Conditions to All Loans and Letters of Credit    70

            6.3.

  [Reserved]    71

            6.4.

  Permitted Acquisitions    71

SECTION 7.

  AFFIRMATIVE COVENANTS    72

            7.1.

  Financial Statements    72

            7.2.

  Certificates; Other Information    73

            7.3.

  Payment of Obligations    75

            7.4.

  Conduct of Business and Maintenance of Existence    75

            7.5.

  Maintenance of Property; Insurance    75

            7.6.

  Inspection of Property; Books and Records; Discussions; Lender Meetings    78

 

-ii-



--------------------------------------------------------------------------------

            7.7.

  Notices    79

            7.8.

  Environmental Laws    80

            7.9.

  Additional Collateral and Guarantees    81

            7.10.

  Post-Closing Collateral Matters    82

            7.11.

  Compliance with Law    83

            7.12.

  Security Interests; Further Assurances    83

            7.13.

  Required Interest Rate Agreements    84

            7.14.

  Anti-Terrorism Law.    84

            7.15.

  Embargoed Person.    84

            7.16.

  Anti-Money Laundering.    85

            7.17.

  Payment of Taxes.    85

SECTION 8.

  NEGATIVE COVENANTS    85

            8.1.

  Indebtedness    85

            8.2.

  Liens    87

            8.3.

  Contingent Obligations    89

            8.4.

  Fundamental Changes    90

            8.5.

  Sale of Assets    90

            8.6.

  Investments    92

            8.7.

  Capital Expenditures    94

            8.8.

  Hedge Agreements    95

            8.9.

  Financial Covenants    95

            8.10.

  Clauses Restricting Subsidiary Distributions    97

            8.11.

  Dividends    97

            8.12.

  Transactions with Affiliates    98

            8.13.

  Changes in Fiscal Year    99

            8.14.

  Lines of Business    99

            8.15.

  Amendments to Certain Documents    99

            8.16.

  Prepayments and Amendments of Certain Debt    99

            8.17.

  Negative Pledges    99

            8.18.

  Sales and Leasebacks    100

            8.19.

  Creation of Subsidiaries    100

SECTION 9.

  EVENTS OF DEFAULT    100

SECTION 10.

  THE AGENTS AND THE ISSUING LENDER    103

            10.1.

  Appointment    103

            10.2.

  Delegation of Duties    103

            10.3.

  Exculpatory Provisions    103

            10.4.

  Reliance by Agents    104

            10.5.

  Notice of Default    104

            10.6.

  Non-Reliance on Agents and Other Lenders    104

            10.7.

  Indemnification    105

            10.8.

  Agent in Its Individual Capacity    105

            10.9.

  Successor Administrative Agent    105

            10.10.

  Issuing Lender as Issuer of Letters of Credit    106

            10.11.

  Other Agents    106

 

-iii-



--------------------------------------------------------------------------------

SECTION 11.

  MISCELLANEOUS    106

            11.1.

  Amendments and Waivers    106

            11.2.

  Notices    109

            11.3.

  No Waiver; Cumulative Remedies    110

            11.4.

  Survival of Representations and Warranties    110

            11.5.

  Payment of Expenses and Taxes; Indemnification    110

            11.6.

  Successors and Assigns; Participations and Assignments    112

            11.7.

  Adjustments; Set-off    115

            11.8.

  Counterparts    116

            11.9.

  Governing Law; Third Party Rights    117

            11.10.

  Submission to Jurisdiction; Waivers    117

            11.11.

  Marshaling; Payments Set Aside    117

            11.12.

  Interest.    118

            11.13.

  Severability    118

            11.14.

  Integration    118

            11.15.

  Acknowledgments    118

            11.16.

  New York Mortgage    119

SECTION 12.

  COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS    119

            12.1.

  Collateral Account    119

            12.2.

  Proceeds of Destruction, Taking and Collateral Dispositions    120

            12.3.

  Application of Proceeds    121

 

SCHEDULES1

 

Schedule I

 

List of Addresses for Notices; Lending Offices; Commitment Amounts

Schedule II

 

Subsidiary Guarantors

Schedule III

 

Pro Forma Adjustments

Schedule 5.7

 

Litigation

Schedule 5.12

 

Subsidiaries

Schedule 5.13

 

Fee Properties, Leased Properties, Other Properties and Mortgaged Properties

Schedule 5.15(b)

 

UCC and Other Necessary Filings

Schedule 5.17

 

Environmental Matters

Schedule 5.24(a)

 

Asset Purchase Agreement and Related Documents; Documents related to the New
Notes

Schedule 5.24(b)

 

Equity Documents

Schedule 5.25(a)

 

Outstanding Rights In Respect of Capital Stock

Schedule 5.25(b)

 

Organizational Chart

Schedule 5.26

 

Existing Indebtedness

Schedule 7.9

 

Subsidiaries Exempt from Subsection 7.9

--------------------------------------------------------------------------------

1 Schedules are not being amended or restated, other than the deletion of
Schedules 6.1(d)(i) and (ii).

 

iv



--------------------------------------------------------------------------------

Schedule 7.10

  Post Closing Collateral Matters

Schedule 8.2(h)

  Existing Liens

Schedule 8.3(d)

  Existing Contingent Obligations

Schedule 8.6

  Existing Investments

Schedule 8.12

  Existing Affiliate Transactions

EXHIBITS2

 

Exhibit A

  Form of Revolving Credit Note

Exhibit B-1

  Form of Tranche A Term Note

Exhibit B-2

  Form of Tranche B-1 Term Note

Exhibit C

  Form of Swing Line Note

Exhibit D

  Form of Assignment and Acceptance

Exhibit E

  Form of Security Agreement

Exhibit F

  Form of L/C Participation Certificate

Exhibit G

  Form of Mortgage

Exhibit H

  Form of Non-Bank Certificate

Exhibit I-1

  Form of Subsidiary Guarantee

Exhibit I-2

  Form of Parent Guarantee

Exhibit J

  Form of Swing Line Loan Participation Certificate

Exhibit K

  Form of Landlord Lien Waiver

Exhibit L-1

  Form of Opinion of Kirkland & Ellis LLP

Exhibit L-2

  Form of Local Counsel Opinion

Exhibit M

  Form of Closing Certificate

Exhibit N

  Form of Control Agreement

Exhibit O-1

  Form of Perfection Certificate

Exhibit O-2

  Form of Perfection Certificate Supplement

Exhibit P

  Form of Subordination Provisions for Subordinated Convertible Note

Exhibit Q

  Form of Borrowing Request

--------------------------------------------------------------------------------

2 Only Exhibits B-2, L-1 and L-2 are being amended as part of this Agreement.

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of February 10, 2004, as amended as of February 29,
2004 and as amended and restated as of February 9, 2005 (the “Agreement”), among
Atlantic Broadband Finance, LLC, a Delaware limited liability company
(“Borrower”), Atlantic Broadband Holdings I, LLC (“Holdings”), the subsidiary
guarantors listed on the signature pages hereto (the “Subsidiary Guarantors”),
the several lenders from time to time party hereto (the “Lenders”), Merrill
Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith Incorporated as Sole Lead
Arranger and Book Runner (in such capacity, the “Arranger”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated and General Electric Capital Corporation as
Co-Syndication Agents (in such capacity, the “Co-Syndication Agents”), General
Electric Capital Corporation as Documentation Agent (in such capacity, the
“Documentation Agent”), Credit Lyonnais New York Branch as Agent and Société
Générale as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”).

WITNESSETH :

WHEREAS, Borrower, Holdings, the Subsidiary Guarantors listed on the signature
pages thereto, the several lenders from time to time party thereto (the
“Original Lenders”), Merrill Lynch & Co., Merrill Lynch, Pierce, Fenner & Smith
Incorporated as sole lead arranger and book runner, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and General Electric Capital Corporation as
co-syndication agents, General Electric Capital Corporation as documentation
agent, Credit Lyonnais New York Branch as agent and Société Générale as
administrative agent originally entered into the credit agreement on February
10, 2004 and the amendment thereto, as of February 29, 2004 (collectively, the
“Original Credit Agreement”), and the parties hereto desire to amend and restate
the Original Credit Agreement on and subject to the terms and conditions set
forth herein and in the Amendment Agreement dated as of the date hereof (the
“Amendment Agreement”) among the Arranger, the Administrative Agent, Borrower,
the Guarantors and the Lenders party thereto;

WHEREAS, Borrower intends to prepay its Tranche B Term Loans (as defined in the
Original Credit Agreement) under the Original Credit Agreement with the proceeds
from the Tranche B-1 Term Loans (it being understood that Tranche B Term Loan
Lenders under the Original Credit Agreement that execute and deliver the
Amendment Agreement are converting their Tranche B Term Loans under the Original
Credit Agreement into Tranche B-1 Term Loans hereunder);

WHEREAS, the parties hereto intend that (a) the Obligations under the Original
Credit Agreement that remain unpaid and outstanding as of the Amendment and
Restatement Date shall continue to exist under this Agreement on the terms set
forth herein, (b) the loans under the Original Credit Agreement (other than the
Tranche B Term Loans) outstanding as of the Amendment and Restatement Date shall
be Loans under and as defined in this Agreement on the terms set forth herein,
(c) any letters of credit outstanding under the Original Credit Agreement as of
the Amendment and Restatement Date shall be Letters of Credit under and as
defined in this Agreement and (d) the Security Documents shall continue to
secure, guarantee, support and otherwise benefit the Obligations under the
Original Credit Agreement as well as the other Obligations of Borrower and the
other Credit Parties under this Agreement (including, without limitation,
Obligations in respect of the Tranche B-1 Term Loans) and the other Credit
Documents;



--------------------------------------------------------------------------------

NOW, THEREFORE, Holdings, Borrower, the Subsidiary Guarantors, the
Administrative Agent and the Lenders agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms defined in the caption
hereto shall have the meanings set forth therein, and the following terms have
the following meanings:

“3.3 Reduction”: the amount by which the Purchase Price is reduced as a result
of adjustments described in Sections 3.3(a)(iii) and (iv) of the Asset Purchase
Agreement.

“6.14 Reduction”: the amount by which the Purchase Price is reduced as a result
of adjustments described in Section 6.14 of the Asset Purchase Agreement.

“ABRY”: ABRY Partners, LLC, a Delaware limited liability company, its successors
and assigns.

“ABRY Subordinated Indebtedness”: Indebtedness of Holdings II owing to ABRY
and/or any of its Controlled Investment Affiliates (other than any Subsidiary of
Holdings) and/or other Persons (solely in respect of preemptive or similar
rights, if any, granted to such other Persons) substantially in the form of the
subordinated convertible note attached hereto as Exhibit P.

“Acquisition”: any transaction or series of related transactions (other than the
Transactions) for (a) the direct or indirect (i) acquisition of all or
substantially all of the Property of a Person, or of any business or division of
a Person or (ii) acquisition of in excess of 50% of the Capital Stock of any
Person, or otherwise causing any Person to become a Qualified Subsidiary of such
Person, or (b) a merger or consolidation or any other combination with another
Person.

“Acquisition Consideration”: the aggregate purchase consideration for any
Acquisition and all other payments made and liabilities (other than customary
and reasonable transaction expenses) incurred or assumed by Holdings, Borrower
or any of its Qualified Subsidiaries in exchange for, or as part of, or in
connection with any Acquisition, whether paid in cash or by exchange of Capital
Stock or of assets or otherwise and whether payable on or prior to the
consummation of such Acquisition or deferred for payment at any future time,
whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments and liabilities representing the
purchase price and any assumptions of liabilities, “earn-outs” and other Profit
Payment Agreements, consulting agreements, service agreements and
non-competition agreements and other liabilities (other than customary and
reasonable transaction expenses) of every type and description.

“Acquisition Documentation”: collectively, the Asset Purchase Agreement and all
other documents listed on Schedule 5.24(b), in each case as amended,
supplemented or otherwise modified from time to time in accordance with
subsection 8.15.

“Adjusted Capital Expenditures”: with respect to any Person, for any four
consecutive quarter period, the aggregate amount of Capital Expenditures made by
such Person as adjusted such that for the purposes of this definition, the
aggregate amount of Capital Expenditures made by such Person in respect of
equipment located (or intended to be located once put to use) on the premises of
a customer of Borrower or any of its Qualified Subsidiaries shall be no more
than $15,000,000 for such period.

“Adjustment Date”: as defined in the definition of Applicable Margin.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent”: as defined in the preamble hereto.

“Affiliate”: of any Person, any Person which, directly or indirectly, is in
control of, is controlled by or is under common control with such Person;
provided for the purpose of subsection 8.12, a Qualified Subsidiary shall not be
deemed an Affiliate of any Credit Party. For purposes of this definition, a
Person shall be deemed to control another Person if such Person has the power,
direct or indirect, (x) to vote 10% or more of the securities having ordinary
voting power for the election of members of the Board of Directors of such other
Person, whether by ownership of securities, contract, proxy or otherwise, or (y)
to direct or cause the direction of the management and policies of such other
Person, whether by ownership of securities, contract, proxy or otherwise.

“Agents”: the collective reference to the Administrative Agent, the
Co-Syndication Agents, the Documentation Agent, the Arranger and any other agent
for the Lenders designated in connection with the syndication and in accordance
with Section 10 by the Administrative Agent with respect to the Credit Documents
in a written notice to Borrower.

“Aggregate Incremental Term Commitment”: at any time, the sum of the amount of
all Incremental Facilities consisting of Incremental Term Commitments (whether
or not terminated) at such time, in an initial amount equal to zero, as such
amount may be increased pursuant to subsection 2.1(e) to an aggregate amount
which may not exceed $100,000,000.

“Agreement”: this Credit Agreement, as amended, supplemented or modified from
time to time.

“Alternate Base Rate”: for any day, a rate per annum equal to the higher of (a)
the Base Rate in effect on such day, and (b) the Federal Funds Rate in effect on
such day plus 1/2 of 1%. For purposes hereof: “Base Rate” shall mean the rate of
interest per annum publicly announced from time to time by the Administrative
Agent as its base rate in effect at its principal office in New York City (the
Base Rate not being intended to be the lowest rate of interest charged by the
Administrative Agent in connection with extensions of credit to debtors) (any
change in such rate announced by the Administrative Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change); and “Federal Funds Rate” shall mean, for any day, the weighted average
of the rates (rounded upwards, if necessary, to the nearest 1/100th of 1%) on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York; provided that (a) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Rate for such day shall be such rate for such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if
such rate is not so published for any day which is a Business Day, the Federal
Funds Rate for such day shall be the average of the quotations for the day of
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it. Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Rate shall be
effective as of the opening of business on the effective day of such change in
the Base Rate or the Federal Funds Rate, respectively.

“Alternate Base Rate Loans”: Loans at such time as they are made and/or being
maintained at a rate of interest based upon the Alternate Base Rate.

 

-3-



--------------------------------------------------------------------------------

“Amendment Agreement: as defined in the recitals hereto.

“Amendment and Restatement Date”: February 9, 2005.

“Anti-Terrorism Law”: as defined in subsection 5.27.

“APA Termination Date”: the date upon which (a) Subsequent Consent Transfers or
Subsequent Property Transfers (each as defined in the Asset Purchase Agreement)
can no longer be made pursuant to the Asset Purchase Agreement in accordance
with its terms or (b) Borrower delivers irrevocable notice to the Administrative
Agent that it will make no further purchases of assets pursuant to the Asset
Purchase Agreement.

“Applicable Acquisition Documents”: as defined in subsection 6.4(iii).

“Applicable Margin”: for any day with respect to (a) Tranche A Term Loans, 1.75%
in the case of Alternate Base Rate Loans and 2.75% in the case of Eurodollar
Loans, (b) Tranche B-1 Term Loans, 1.75% in the case of Alternate Base Rate
Loans and 2.75% in the case of Eurodollar Loans, (c) Revolving Credit Loans,
2.25% in the case of Alternate Base Rate Loans and 3.25% in the case of
Eurodollar Loans, (d) Swing Line Loans, the Applicable Margin then applicable to
Revolving Credit Loans that are maintained as Base Rate Loans (including after
giving effect to the following proviso) and (e) with respect to Incremental Term
Loans that are neither Tranche A Term Loans nor Tranche B-1 Term Loans, the
Incremental Margin to be added to the Alternate Base Rate or Eurodollar Rate, as
the case may be, as agreed upon by Borrower and the Lender or Lenders providing
the Incremental Term Commitment relating thereto as provided in subsection 4.18;
provided, that the Applicable Margin with respect to (x) Tranche B-1 Term Loans
will be adjusted on each Adjustment Date (as defined below) to (or remain at)
1.50% in the case of Alternate Base Rate Loans and to 2.50% in the case of
Eurodollar Loans when the Senior Leverage Ratio is determined to be less than
4.00 to 1.00 in accordance with the last paragraph of this definition and (y)
Tranche A Term Loans and Revolving Credit Loans will be adjusted on each
Adjustment Date to the applicable rate per annum set forth in the pricing grid
below based on the Total Leverage Ratio, in each case as determined from the
most recently delivered financial statements delivered pursuant to subsection
7.1.

PRICING GRID

 

    

Applicable Margin

for Eurodollar Loans

    Applicable Margin
for Alternate Base Rate Loans  

Total Leverage Ratio

   Tranche A
Term Loans     Revolving
Credit Loans     Tranche A
Term Loans     Revolving
Credit Loans   Category 1         

³ 6.75 to 1.00

   2.75 %   3.25 %   1.75 %   2.25 % Category 2         

<6.75 to 1.00 but ³ 6.00 to 1.00

   2.75 %   3.00 %   1.75 %   2.00 % Category 3         

<6.00 to 1.00 but ³ 5.50 to 1.00

   2.75 %   2.75 %   1.75 %   1.75 %

 

-4-



--------------------------------------------------------------------------------

    

Applicable Margin

for Eurodollar Loans

   

Applicable Margin

for Alternate Base Rate Loans

 

Total Leverage Ratio

   Tranche A
Term Loans     Revolving
Credit Loans     Tranche A
Term Loans     Revolving
Credit Loans   Category 4         

<5.50 to 1.00 but ³ 5.00 to 1.00

   2.50 %   2.50 %   1.50 %   1.50 % Category 5         

< 5.00 to 1.00 but ³ 4.50 to 1.00

   2.25 %   2.25 %   1.25 %   1.25 % Category 6         

<4.50 to 1.00

   2.00 %   2.00 %   1.00 %   1.00 %

For purposes of the foregoing, (i) the Senior Leverage Ratio and the Total
Leverage Ratio shall be determined as of the end of each fiscal quarter of
Holdings based upon Holdings’ consolidated financial statements delivered
pursuant subsection 7.1 and (ii) each change in the Applicable Margin resulting
from a change in the Senior Leverage Ratio and/or the Total Leverage Ratio shall
be effective during the period commencing on and including the date of delivery
to the Administrative Agent of such consolidated financial statements indicating
such change (the “Adjustment Date”) and ending on the date immediately preceding
the effective date of the next such change; provided that the Total Leverage
Ratio shall be deemed to be in Category 1 and the Senior Leverage Ratio shall be
deemed to be in excess of 4.00 to 1.00 (A) at any time that an Event of Default
has occurred and is continuing or (B) if Holdings fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
subsection 7.1, during the period from the date on which financial statements
are required to be delivered to the date on which such consolidated financial
statements are delivered.

“Approved Fund”: with respect to any Lender that is a fund or commingled
investment vehicle that invests in loans, any other fund that invests in loans
and is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

“Arranger”: as defined in the preamble hereto.

“Asset Purchase Agreement”: that certain Asset Purchase Agreement dated as of
September 3, 2003 among Charter Communications VI, LLC, The Helicon Group, L.P.,
Hornell Television Service, Inc., Interlink Communications Partners, LLC,
Charter Communications, LLC, Charter Communications Holdings, LLC and Borrower,
as amended on October 31, 2003 and December 3, 2003 (as may be amended
subsequent to the Original Effective Date in accordance with subsection 8.15).

“Asset Sale”: any sale, sale-leaseback, transfer, lease, conveyance or other
disposition by Holdings, Borrower or any of its Qualified Subsidiaries of any of
its property or assets, including the Capital Stock of any Subsidiary, including
by issuance of Capital Stock, except sales and dispositions permitted by
subsections 8.5(a), (b), (c), (f) and (h).

“Asset Swap”: any transaction or transactions involving the disposition to one
or more Persons of assets owned by one or more of Borrower and/or any of its
Qualified Subsidiaries comprising one or more cable television systems, or
portions thereof, and related assets, and, substantially contemporaneously

 

-5-



--------------------------------------------------------------------------------

with such disposition, the acquisition by one or more of Borrower and/or any of
its Qualified Subsidiaries, of assets comprising one or more other cable
television systems, or portions thereof, and related assets, owned by such other
Person or Persons, which assets acquired have a fair market value not less than
the fair market value of the assets disposed of.

“Assignee”: each Person acquiring Loans and Commitments pursuant to subsection
11.6(c).

“Assignment and Acceptance”: an assignment and acceptance substantially in the
form of Exhibit D.

“Available Revolving Credit Commitment”: as to any Lender, at a particular time,
an amount equal to (a) the amount of such Lender’s Revolving Credit Commitment
and/or Incremental Revolving Commitment at such time less (b) the sum of (i) the
aggregate unpaid principal amount at such time of all Revolving Credit Loans
made by such Lender pursuant to subsection 3.1, (ii) such Lender’s Revolving
Credit Commitment Percentage of the aggregate unpaid principal amount at such
time of all Swing Line Loans; provided that, for purposes of calculating the
Revolving Credit Commitments pursuant to subsection 3.2, the amount referred to
in this clause (ii) shall be zero, (iii) such Lender’s L/C Participating
Interest in the aggregate amount available to be drawn at such time under all
outstanding Letters of Credit issued by the Issuing Lender and (iv) such
Lender’s Revolving Credit Commitment Percentage of the aggregate outstanding
amount of L/C Obligations; collectively, as to all the Lenders, the “Available
Revolving Credit Commitments.”

“Bailee Letter”: as defined in the Security Agreement.

“Bankruptcy Code”: Title I of the Bankruptcy Reform Act of 1978, as amended and
codified at Title 11 of the United States Code.

“Base Amount”: as defined in subsection 8.7.

“Board of Directors”: as for any Person, the board of directors (or similar
governing body) of such Person or any duly authorized committee thereof.

“Board”: the Board of Governors of the Federal Reserve System, together with any
successor.

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified in a notice pursuant to (a)
subsection 3.4 or 4.1 as a date on which Borrower requests the Swing Line Lender
or the Lenders to make Loans hereunder or (b) subsection 3.5 as a date on which
Borrower requests the Issuing Lender to issue a Letter of Credit hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“CapEx Carryforward Amount”: as defined in subsection 8.7.

 

-6-



--------------------------------------------------------------------------------

“Capital Expenditures”: with respect to any Person, for any period, expenditures
resulting in the aggregate gross increase during that period, in the property,
plant or equipment reflected in the consolidated balance sheet of such Person
and its consolidated Subsidiaries (including amounts in respect of Financing
Leases), in conformity with GAAP, but excluding increases resulting from (i)
expenditures made in connection with the replacement, substitution or
restoration of property (a) to the extent financed from insurance proceeds paid
on account of the loss of or damage to the property being replaced, substituted
or restored, (b) with proceeds or awards on account of any Taking of the
property being replaced or (c) with regard to equipment that is purchased
simultaneously with the trade-in of existing equipment, fixed assets or
improvements, the credit granted by the seller of such equipment for the
trade-in of such equipment, fixed assets or improvements and (ii) any
expenditures made in connection with Permitted Acquisitions or acquisition of
the System or any portions thereof pursuant to the Asset Purchase Agreement.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
of the partnership interests, membership interests or equivalent equity
securities in a Person (other than a corporation) and any and all warrants or
options to purchase, or securities or instruments convertible into or
exchangeable for, any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by (i) any Lender, or any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 or (ii) Brown Brothers Harriman & Co.; (c)
commercial paper of an issuer rated at least A-1 by S&P or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial paper
issuers generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or Moody’s; (f) securities with maturities of six months
or less from the date of acquisition backed by standby letters of credit issued
by any Lender or any commercial bank satisfying the requirements of clause (b)
of this definition; or (g) shares of money market mutual or similar funds which
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition.

“CATV System”: any cable distribution system that receives broadcast signals by
antennae, microwave transmission, satellite transmission or any other form of
transmission and that amplifies such signals and distributes them to Persons who
pay to receive such signals.

“CERCLA”: as defined in subsection 5.17(f).

 

-7-



--------------------------------------------------------------------------------

“Change in Law”: with respect to any Lender, (i) the adoption of, or change in,
any law, treaty, rule, regulation, policy, guideline or directive (whether or
not having the force of law), (ii) any change in the interpretation or
application thereof by any Governmental Authority having jurisdiction over such
Lender, or (iii) any determination of an arbitrator or a court or other
Governmental Authority with which such Lender, in the reasonable opinion of its
counsel, must comply to avoid censure or penalty, in each case after Original
Effective Date.

“Change of Control”: shall be considered to have occurred if:

(i) at any time prior to a Qualified Public Offering: ABRY and its Controlled
Investment Affiliates (A) shall cease to own, directly or indirectly, in the
aggregate, issued and outstanding Capital Stock of Holdings having at least a
majority of the voting power of the then outstanding Capital Stock of Holdings,
free and clear of all Liens, or (B) shall cease to have the right, directly or
indirectly, to designate a majority of the members of the Board of Directors of
each of Holdings and Borrower;

(ii) at any time: if (A) any Person (other than ABRY, its Controlled Investment
Affiliates or any person acting in the capacity of an underwriter with respect
to a distribution of Capital Stock of Holdings (each, a “Permitted Holder” and
collectively, the “Permitted Holders”)), whether singly or in concert with one
or more Persons, shall, directly or indirectly, have acquired or acquire the
power to vote or direct the voting of 30% or more, on a fully diluted basis, of
the outstanding Capital Stock of Holdings and (B) at such time ABRY and its
Controlled Investment Affiliates own, free and clear of all Liens, directly or
indirectly, in the aggregate, issued and outstanding Capital Stock of Holdings
representing less voting power of the then outstanding Capital Stock of Holdings
held by such Person(s);

(iii) at any time: if Holdings shall cease to own 100% of the outstanding
Capital Stock of Borrower; or

(iv) at any time after a Qualified Public Offering: if the board of managers of
Holdings shall cease to consist of a majority of Continuing Managers.

“Closing Date”: March 1, 2004.

“Code”: the United States Internal Revenue Code of 1986, as amended from time to
time.

“Collateral”: all property and assets of the Credit Parties, now owned or
hereafter acquired, upon which a Lien is purported to be created by any Security
Document.

“Collateral Account”: the collateral account or sub-account established and
maintained by the Administrative Agent (or a Lender that agrees to be an
administrative sub-agent for the Administrative Agent) in its name as
Administrative Agent for the benefit of the Secured Parties, in accordance with
the provisions of subsection 12.1.

“Commercial L/C”: a commercial documentary Letter of Credit under which the
Issuing Lender agrees to make payments in Dollars for the account of Borrower,
on behalf of Borrower or a Qualified Subsidiary, in respect of obligations of
Borrower or such Qualified Subsidiary in connection with the purchase of goods
or services in the ordinary course of business.

 

-8-



--------------------------------------------------------------------------------

“Commitment”: as to any Lender at any time, such Lender’s Swing Line Commitment,
Tranche A Term Loan Commitment, Tranche B-1 Term Loan Commitment, Incremental
Term Commitment, Revolving Credit Commitment and/or Incremental Revolving
Commitment; collectively, as to all the Lenders from time to time, the
“Commitments”.

“Commitment Percentage”: as to any Lender at any time, its Tranche A Term Loan
Commitment Percentage, Tranche B-1 Term Loan Commitment Percentage, Incremental
Term Loan Commitment Percentage or Revolving Credit Commitment Percentage, as
the context may require.

“Commodities Account”: as defined in the UCC.

“Confidential Information Memorandum”: as defined in subsection 5.18.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Holdings and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings,
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of Holdings, Borrower and its Qualified Subsidiaries,
(b) without duplication of clause (a) above, all Indebtedness consisting of
contingent obligations under outstanding Letters of Credit, Revolving Loans or
Swingline Loans to the extent otherwise included therein and (c) the current
portion of deferred tax liabilities.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period,
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) total
provision for income tax expense, (b) Consolidated Interest Expense, (c)
depreciation and amortization expense, (d) franchise taxes that are
substantially the same as income taxes, (e) any extraordinary expenses or
losses, (f) losses on sales of assets outside of the ordinary course of business
(g) fees and expenses related to the amendment and restatement of this Agreement
on the Amendment and Restatement Date not to exceed $500,000 and (h) any other
non-cash charges (including non-cash interest expense), minus (x) all non-cash
income and (y) to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) interest income (except to the extent
deducted in determining Consolidated Interest Expense), (ii) any extraordinary
income or gains and (iii) gains on the sales of assets outside of the ordinary
course of business, all as determined on a consolidated basis; provided that the
cumulative effect of a change in accounting principles (effected either through
cumulative effect adjustment or a retroactive application) shall be excluded;
provided further that for the purposes of subsections 8.9(A) and (B),
Consolidated EBITDA shall be deemed to be (i) $33,950,000, on and after the
Closing Date and through and including June 29, 2004 and (ii) for the fiscal
period ending June 30, 2004, the sum of $16,975,000 plus Consolidated EBITDA for
the quarter ending June 30, 2004 (Consolidated EBITDA for the quarter ending
June 30, 2004 being calculated without giving effect to this second proviso).

 

-9-



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio”: during any period, on a Pro Forma
Basis, the ratio of (a) Consolidated EBITDA for any two consecutive fiscal
quarters ending during such period to (b) the sum of (i) Consolidated Fixed
Charges for such two consecutive fiscal quarters, measured on each date on which
financial statements have been or are required to be provided to the Lenders
pursuant to subsection 7.1 and (ii) the amount determined by dividing the
aggregate amount of Adjusted Capital Expenditures made by Borrower and its
Qualified Subsidiaries for the four consecutive fiscal quarters ending on the
last day of such period by two; provided that for purposes of determining
compliance on a Pro Forma Basis with respect to an Acquisition, neither clause
(ii) of this definition nor clauses (b) and (c) of the definition of
Consolidated Fixed Charges shall be included solely in respect of the Person
being acquired.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) income taxes and
franchise taxes that are substantially the same as income taxes paid in cash or
accrued by Holdings, Borrower and its Qualified Subsidiaries during such period,
and (c) scheduled payments made during such period on account of principal of
Indebtedness of Holdings, Borrower or any of its Qualified Subsidiaries
(including scheduled principal payments in respect of the Term Loans other than
scheduled principal payments in respect of Tranche B-1 Term Loans coming due
from December 2010 through and including the Tranche B-1 Maturity Date).

“Consolidated Indebtedness”: at a particular date, the aggregate stated balance
sheet amount of all Indebtedness of Holdings, Borrower and its Qualified
Subsidiaries determined on a consolidated basis in accordance with GAAP at such
date; provided that for the purposes of calculating the Total Leverage Ratio and
Senior Leverage Ratio, Consolidated Indebtedness shall not include the aggregate
stated balance sheet amount of any Holdings High Yield Notes.

“Consolidated Interest Coverage Ratio”: during any period, on a Pro Forma Basis,
the ratio of (a) Consolidated EBITDA for any two consecutive fiscal quarters
ending during such period to (b) Consolidated Interest Expense for such two
consecutive fiscal quarters, measured on each date on which financial statements
have been or are required to be provided to the Lenders pursuant to subsection
7.1.

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Holdings, Borrower
and its Qualified Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings, Borrower and its Qualified Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
other than interest expense attributable to any Holdings High Yield Notes
(solely to the extent that no interest thereon is paid or required to be paid in
cash during such period).

“Consolidated Net Income”: for any period, net income (or loss) of Holdings,
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that (i) the net income (but not net loss) of any Person
that is a Non-Qualified Subsidiary or that is accounted for by the equity method
of accounting shall not be included except to the extent paid in cash as a
dividend or distribution to Borrower or (subject to clause (ii) below) a
Qualified Subsidiary, (ii) the net income of any Qualified Subsidiary shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Qualified Subsidiary of that net income is prohibited or
not permitted at the date

 

-10-



--------------------------------------------------------------------------------

of determination and (iii) the income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary of Borrower or is merged with or into or
consolidated with any of Borrower or its Qualified Subsidiaries shall be
excluded.

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of Holdings, Borrower and its Qualified Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Senior Indebtedness”: at any time, Consolidated Total Debt
less the aggregate outstanding principal amount of any Subordinated Indebtedness
of Holdings, Borrower and its Qualified Subsidiaries at such time.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contested Collateral Lien Conditions”: with respect to any Permitted Lien of
the type described in clauses (a), (b) and (d) of subsection 8.2, the following
conditions:

(i) any proceeding instituted contesting such Lien shall conclusively operate to
stay the sale or forfeiture of any portion of the Collateral on account of such
Lien;

(ii) solely to the extent such Lien exceeds $5 million, (other than Liens of the
type described in clause (d) of subsection 8.2 to the extent relating to a
Franchise, with respect to which this clause (ii) shall not apply) at the option
and upon request of the Administrative Agent, the appropriate Credit Party shall
have deposited with the Administrative Agent a sum sufficient to pay and
discharge such Lien and the Administrative Agent’s reasonable estimate of all
interest and penalties related thereto; and

(iii) such Lien shall in all respects be subject and subordinate in priority to
the Lien and security interest created and evidenced by the Security Documents,
except if and to the extent that the law or regulation creating, permitting or
authorizing such Lien provides that such Lien is or must be pari passu or
superior to the Lien and security interest created and evidenced by the Security
Documents.

“Contingent Obligation”: as to any Person, any obligation of such Person
guaranteeing or in effect guaranteeing any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (a) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary obligation or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (d) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount (based on the maximum
reasonably anticipated net liability in respect

 

-11-



--------------------------------------------------------------------------------

thereof as determined by Borrower in good faith) of the primary obligation or
portion thereof in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated net liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by Borrower in good faith.

“Continuing Managers”: the directors of Holdings on the Closing Date, after
giving effect to the Transactions and the other transactions contemplated
hereby, and each other director, if, in each case, such other director’s
nomination for election to the Board of Directors of Holdings is recommended by
at least a majority of the then Continuing Managers or by a nominations
committee thereof.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or undertaking to which such
Person is a party or by which it or any of the property or assets owned by it
are bound.

“Control Agreements”: as defined in the Security Agreement.

“Controlled Investment Affiliate”: as to any Person, any other Person which (a)
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person and (b) is organized by the former such Person
primarily for the purpose of making equity or debt investments in one or more
companies. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, to direct or cause the direction of management
and policies of such Person whether by contract or otherwise.

“Co-Syndication Agents”: with respect to this Agreement, as defined in the
preamble hereto, and with respect to the Original Credit Agreement, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and General Electric Capital
Corporation, each as co-syndication agent for the Lenders under the Original
Credit Agreement.

“Covered Taxes”: all Taxes excluding Excluded Taxes.

“Credit Documents”: this Agreement (including the Original Credit Agreement),
the Amendment Agreement, the Notes, the Security Agreements, the Mortgages, the
Guarantees, any Incremental Loan Amendment and all other documents delivered to
any Agent and/or any Lender in connection herewith or therewith, and, solely for
purposes of subsections 9(a) and (d) and subsection 11.15, the Fee Letter.

“Credit Parties”: the collective reference to Borrower and the Guarantors.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Deposit Account”: as defined in the Security Agreement.

“Destruction”: any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Collateral.

“Dividend Payments”: dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or

 

-12-



--------------------------------------------------------------------------------

the purchase, redemption, retirement or other acquisition of, any Capital Stock
of Holdings, Borrower or any of its Qualified Subsidiaries, but excluding
dividends paid through the issuance of additional shares of Capital Stock and
any redemption or exchange of any Capital Stock of such Person through the
issuance of Capital Stock of such Person.

“Documentation Agent”: with respect to this Agreement, as defined in the
preamble hereto and with respect to the Original Credit Agreement, General
Electric Capital Corporation, as documentation agent for the lenders under the
Original Credit Agreement.

“Dollars” and “$”: lawful money of the United States.

“Eligible Assignee”: (a) a Lender; (b) an Affiliate of any Lender; (c) an
Approved Fund of a Lender; and (d) any other Person approved by the
Administrative Agent, the Issuing Lender (solely in the case of Revolving Credit
Loans or Revolving Credit Commitments) and Borrower (such approval not to be
unreasonably withheld or delayed); provided that (i) Borrower’s approval is not
required during the existence and continuation of a Default or an Event of
Default or (ii) approval by Borrower shall be deemed given if no objection is
received by the assigning Lender and the Administrative Agent from Borrower
within five Business Days after notice of such proposed assignment has been
delivered to Borrower; and (iii) neither Borrower nor an Affiliate of Borrower
shall qualify as an Eligible Assignee.

“Embargoed Persons”: as defined in subsection 7.15.

“Employee Benefit Plan”: an employee benefit plan (as defined in Section 3(3) of
ERISA) that is maintained or contributed to by Borrower or any Subsidiary or,
solely with respect to an employee benefit plan subject to Title IV of ERISA, by
any ERISA Entity or with respect to which Holdings or any of its Subsidiaries
could incur liability.

“Environmental Laws”: any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority or Requirements of Law (including,
without limitation, common law) relating to pollution or protection of the
environment (including, without limitation, pollution or protection of ambient
air, soil, subsurface strata, surface water, groundwater and natural resources
such as flora, fauna and wetlands) or public or employee health, including,
without limitation, release or threatened release, manufacture, storage,
treatment, handling, use, transport or disposal of Hazardous Materials, as now
or may at any time hereafter be in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions, variances and any other authorizations required by
any Governmental Authority under or issued pursuant to any Environmental Law.

“Equity Documents”: collectively, the documents listed on Schedule 5.24(b), in
each case as amended, supplemented or otherwise modified.

“Equity Financing”: the purchase for cash by ABRY, its Controlled Investment
Affiliates and the Permitted Investors (collectively, the “Investors”) of the
Capital Stock of Atlantic Broadband Group, LLC, an indirect parent entity
(“Parent”) of Holdings (of which (i) at least 60% of the aggregate gross
proceeds shall be junior preferred equity securities that are not redeemable or
puttable at the option

 

-13-



--------------------------------------------------------------------------------

of the holders thereof or common equity and (ii) the balance shall be in a form
and on terms and conditions reasonably acceptable to the Agents; provided that
in no event shall any of the Capital Stock of Parent require cash payments in
respect of dividends, redemptions or otherwise prior to the date which is seven
and one-half years after the Closing Date) for an aggregate dollar amount equal
to no less than 30% of the total capitalization of Borrower (determined as of
the Closing Date, after giving effect to the consummation of the Transactions,
based on the assumption that Section 6.14 of the Asset Purchase Agreement is not
applicable thereto) and the subsequent and immediate contribution and/or loans
of the net cash proceeds from the Investors’ investment by Parent, through one
or more intermediate holding companies, to Holdings and Borrower and receipt by
Holdings and Borrower of such cash, in the form of common equity.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“ERISA Entity”: any member of an ERISA Group.

“ERISA Event”: (a) any “reportable event,” as defined in Section 4043 of ERISA
or the regulations issued thereunder, with respect to a Pension Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Pension Plan of an “accumulated funding deficiency” (as defined
in Section 412 of the Code or Section 302 of ERISA), whether or not waived, the
failure to make by its due date a required installment under Section 412(m) of
the Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; (d) the incurrence by
any ERISA Entity of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (e) the receipt by any ERISA Entity from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Pension Plan or to appoint a trustee to administer any Pension Plan, or the
occurrence of any event or condition that could reasonably be expected to
constitute grounds under ERISA for the termination of or the appointment of a
trustee to administer any Pension Plan; (f) the incurrence by any ERISA Entity
of any liability with respect to the withdrawal or partial withdrawal from any
Pension Plan or Multiemployer Plan; (g) the receipt by any ERISA Entity of any
notice, or the receipt by any Multiemployer Plan from any ERISA Entity of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
Reorganization, within the meaning of Title IV of ERISA; (h) the making of any
amendment to any Pension Plan that could reasonably be expected to result in the
imposition of a lien or the posting of a bond or other security; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of Section
4975 of the Code or Section 406 of ERISA) that is reasonably likely to result in
liability to Holdings or any of its Subsidiaries.

“ERISA Group”: Borrower, any Subsidiary and all corporations and all trades or
businesses (whether or not incorporated) under common control that, together
with Borrower or any Subsidiary, are treated as a single employer under Section
414 of the Code.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of such Board) maintained by a member bank of the Federal Reserve
System.

 

-14-



--------------------------------------------------------------------------------

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Page 3750 of
the Dow Jones Markets screen as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on Page 3750 of the Dow Jones Markets screen (or otherwise on such
screen), the “Eurodollar Base Rate” for purposes of this definition shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

“Eurodollar Lending Office”: as to any Lender, the office of such Lender which
shall be making or maintaining Eurodollar Loans.

“Eurodollar Loans”: Loans at such time as they are made and/or being maintained
at a rate of interest based upon a Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

Eurodollar Base Rate

    1.00 – Eurocurrency Reserve Requirements  

“Event of Default”: any of the events specified in Section 9; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash”: the aggregate amount of cash and cash equivalents in excess of
$10,000,000 that would appear on the consolidated balance sheet of Holdings and
its Qualified Subsidiaries as of any day, in conformity with GAAP.

“Excess Cash Flow”: for any fiscal year of Holdings, the excess, if any, of:

(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year (provided that for the purpose of this definition, Consolidated EBITDA
shall not be calculated on a Pro Forma basis), (ii) decreases in Consolidated
Working Capital for such fiscal year and (iii) if and to the extent of any
Excess Cash Flow (before giving effect to clause (b)(viii) of this definition)
for the prior fiscal year, any CapEx Carryforward Amount from the prior fiscal
year that is not used in such fiscal year over

(b) the sum, without duplication, of (i) the aggregate amount actually paid by
Borrower and its Qualified Subsidiaries in cash during such fiscal year on
account of capital expenditures

 

-15-



--------------------------------------------------------------------------------

(other than capital expenditures made with the proceeds of eminent domain or
condemnation proceedings to the extent such proceeds are not included in the
determination of Consolidated EBITDA for such fiscal year and capital
expenditures funded with the proceeds of the incurrence of Indebtedness, the
issuance of Capital Stock or Asset Sales), (ii) the aggregate amount of payments
of principal in respect of any Indebtedness during such fiscal year (other than
(x) pursuant to subsection 4.5(a), (b), (c) or (d); (y) payments of principal in
respect of any revolving credit facility to the extent that there is not an
equivalent reduction in the commitments in respect of such facility and (z) any
repayment of Indebtedness to the extent made with the proceeds of the incurrence
of Indebtedness or the issuance of Capital Stock), (iii) cash interest expense
(including fees paid in connection with letters of credit and surety bonds and
commitment fees and other periodic bank charges) of Holdings, Borrower and its
Qualified Subsidiaries, (iv) the amount of taxes (including franchise taxes that
are substantially the same as income taxes) or, without duplication, tax
distributions actually paid or to be paid in cash by Holdings, Borrower and its
Qualified Subsidiaries for such fiscal year either during such fiscal year or
within a normal payment period thereof, (v) to the extent added to Consolidated
Net Income in calculating Consolidated EBITDA for such fiscal year, the net cash
cost of Interest Rate Agreements, (vi) the amount of cash actually paid by
Holdings, Borrower and its Qualified Subsidiaries in connection with clause (e)
in the definition of Consolidated EBITDA, (vii) increases in Consolidated
Working Capital for such fiscal year and (viii) the CapEx Carryforward Amount
for such fiscal year.

“Exchange Act”: the Securities Exchange Act of 1934, as amended.

“Excluded Taxes”: (a) in the case of each Lender and Administrative Agent, taxes
(including franchise taxes) imposed on its overall net income by (i) the
jurisdiction under the laws of which such Lender or Administrative Agent is
incorporated or organized or (ii) the jurisdiction in which Administrative
Agent’s or such Lender’s principal executive office or applicable lending office
is located and (b) in the case of a Lender that is not a United States Person
(as defined in Section 7701(a)(30) of the Code), other than any such person that
becomes a Lender pursuant to subsection 4.17, any U.S. federal withholding tax
to the extent such tax could be imposed under the law in effect on the date such
Lender becomes a party to this agreement, except, in the case of an Assignee, to
the extent that such Assignee’s assignor was entitled (immediately prior to such
assignment) to gross-up payments or indemnification in respect of such tax under
subsection 4.14 (or would have been so entitled had the assignor’s tax status
(residence, etc.) immediately before such assignment been the same as the
Assignee’s tax status immediately after such assignment).

“Executive Order”: as defined in subsection 5.27(a).

“Executive Orders”: as defined in subsection 7.15.

“Facility”: each of (a) the extensions of credit made hereunder in the form of
Tranche A Term Loans and any outstanding Tranche A Term Loan Commitments
(together, the “Term A Loan Facility”), (b) the extensions of credit made
hereunder in the form of Tranche B-1 Term Loans and any outstanding Tranche B-1
Term Loan Commitments (the “Term B-1 Loan Facility”), (c) the Incremental
Facilities that are neither a Term A Loan Facility nor a Term B-1 Loan Facility
and (d) the Revolving Credit Commitments and any Incremental Revolving
Commitments and the extensions of credit made thereunder (together, the
“Revolving Credit Facility”), and “Facilities” means the collective reference to
the

 

-16-



--------------------------------------------------------------------------------

Term A Loan Facility, the Term B-1 Loan Facility, any Incremental Facilities
that are none of a Term Loan A Facility, a Term Loan B-1 Facility, and
Incremental Revolving Facility and the Revolving Credit Facility.

“Federal Funds Rate”: as defined in the definition of Alternate Base Rate.

“Fee Letter”: that certain Fee Letter among Holdings, the Arranger, the
Co-Syndication Agents, the Documentation Agent and the Administrative Agent
dated September 3, 2003.

“Fee Property”: as defined in subsection 5.13.

“Financing Lease”: (a) any lease of property, real or personal, the obligations
under which are capitalized on a consolidated balance sheet of Holdings,
Borrower and its consolidated Subsidiaries and (b) any other such lease to the
extent that the then present value of any rental commitment thereunder should,
in accordance with GAAP, be capitalized on a balance sheet of the lessee.

“Finance Subsidiary”: Atlantic Broadband Finance, Inc., a Delaware corporation
and co-issuer of the New Notes.

“Franchise”: a franchise, license, authorization or right by contract or
otherwise to construct, own, operate, promote, extend and/or otherwise exploit
any CATV System operated or to be operated by the Borrower or any of its
Subsidiaries granted by any state, county, city, town, village or other local or
state government authority or by the Federal Communications Commission. The term
“Franchise” shall include each of the Franchises set forth on Schedule 5.23.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation, and, in the
case of Borrower, Indebtedness in respect of the Loans.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of the definition of
“Applicable Margin” and subsections 4.5(a) and (e), 8.6(m) and 8.9, GAAP shall
be determined on the basis of such principles in effect on the Original
Effective Date and consistent with those used in the preparation of the most
recent audited financial statements referred to in subsection 5.1(b). In the
event that any Accounting Change (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then Borrower, the Arranger and
Administrative Agent agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Change
with the desired result that the criteria for evaluating Holdings and Borrower’s
financial condition and results of operations of Holdings and its Subsidiaries
shall be the same after such Accounting Change as if such Accounting Change had
not been made. Until such time as such an amendment shall have been executed and
delivered by Borrower, the Arranger, the Administrative Agent and the Required
Lenders, except for purposes of subsections 5.1(a), (b) and (c) and subsection
7.1, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such

 

-17-



--------------------------------------------------------------------------------

Accounting Change had not occurred. “Accounting Change” refers to changes in
accounting principles required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof or any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Granting Lender”: as defined in subsection 11.6(i).

“Guarantees”: the collective reference to the Parent Guarantee and the
Subsidiary Guarantee and any guarantee which may from time to time be executed
and delivered by a Subsidiary pursuant to subsection 7.9.

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

“Hazardous Materials”: any pollutants, contaminants, chemicals, materials or
wastes, radioactivity or radiation, hazardous pesticides or hazardous or toxic
substances that may give rise to liability, or are subject to regulation, under
any Environmental Law, including, without limitation, asbestos, petroleum, any
other petroleum products (including gasoline, crude oil or any fraction
thereof), polychlorinated biphenyls and urea-formaldehyde insulation.

“Hedge Agreements”: all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

“Highest Lawful Rate”: as defined in subsection 11.12.

“Holdings”: as defined in the preamble hereto.

“Holdings II”: Atlantic Broadband Holdings II, LLC, a Delaware limited liability
company.

“Holdings High Yield Notes”: unsecured debt securities of Holdings and Atlantic
Broadband Holdings, Inc., a Delaware corporation, that (a) are not guaranteed by
any Subsidiary of Holdings (including, without limitation, Borrower), (b) do not
have a scheduled principal payment prior to the date which is 6 months after the
Tranche B-1 Maturity Date or, if any Incremental Term Loans exist, the
Incremental Term Maturity Date (if later) and (c) do not require cash interest
payments prior to the fifth anniversary of the issue date thereof.

“Incremental Facility”: an aggregation of Incremental Revolving Commitments or
Incremental Term Commitments of one or more Lenders that are made available to
Borrower and become effective on the same date, pursuant to the same Incremental
Loan Amendment and the extensions of credit hereunder in respect of Incremental
Revolving Loans and Incremental Term Loans.

“Incremental Installment Payment Date”: as defined in subsection 4.6.

 

-18-



--------------------------------------------------------------------------------

“Incremental Loan”: any Incremental Revolving Loan and/or Incremental Term Loan
advanced by a Lender.

“Incremental Loan Amendment”: as defined in subsection 2.1(e).

“Incremental Margin”: as defined in subsection 4.18.

“Incremental Revolving Commitment”: as defined in subsection 4.18.

“Incremental Revolving Lender”: each Lender that has an Incremental Revolving
Commitment or that is a holder of an Incremental Revolving Loan.

“Incremental Revolving Loan”: as defined in subsection 2.1(e).

“Incremental Term Commitment”: as defined in subsection 4.18.

“Incremental Term Lender”: each Lender that has an Incremental Term Commitment
or that is the holder of an Incremental Term Loan.

“Incremental Term Loan”: as defined in subsection 2.1(a).

“Incremental Term Loan Commitment Percentage”: as to any Incremental Term Lender
at any time, the percentage of the Aggregate Incremental Term Commitments that
are not in respect of Tranche A Term Loans or Tranche B-1 Term Loans, then
constituted by such Lender’s Incremental Term Loan Commitments that are not in
respect of Tranche A Term Loans or Tranche B-1 Term Loans (or, after such
Incremental Term Loans are made, the percentage of the aggregate outstanding
principal amount of the Incremental Term Loans that are not Tranche A Term Loans
or Tranche B-1 Term Loans, then constituted by the principal amount of such
Incremental Term Lender’s Incremental Term Loans that are not in respect of
Tranche A Term Loans or Tranche B-1 Term Loans).

“Incremental Term Maturity Date”: for any Incremental Term Loan the date upon
which the final scheduled payment of principal of such Incremental Term Loan
shall be due and payable pursuant to the applicable Incremental Loan Amendment,
which such date shall in no event be earlier than the Tranche B-1 Maturity Date
unless such Incremental Term Loan is a Tranche A Term Loan.

“Incremental Term Note”: as defined in subsection 4.16(e).

“Indebtedness”: of any Person at any date, without duplication,

(a) all indebtedness of such Person for borrowed money,

(b) all obligations of such Person for the deferred purchase price of property
or services (other than current trade payables incurred in the ordinary course
of such Person’s business and not more than 180 days overdue),

(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments,

 

-19-



--------------------------------------------------------------------------------

(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),

(e) all obligations under Financing Leases of such Person and the obligations
(including contingent obligations) of such Person under and in respect of
synthetic lease transactions under which such Person or any Affiliate of such
Person is the lessee,

(f) the face amount of all obligations of such Person, contingent or otherwise,
as an account party or applicant under or in respect of acceptances, letters of
credit (whether drawn or undrawn), surety bonds or similar arrangements,

(g) the liquidation value of all redeemable preferred Capital Stock of such
Person,

(h) all Contingent Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (g) above,

(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and

(j) for the purposes of subsection 8.1 and subsection 9(e) only, all obligations
of such Person in respect of Hedge Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnitee”: as defined in subsection 11.5(b).

“Installment Payment Date”: each Tranche A Installment Payment Date, each
Tranche B-1 Installment Payment Date and each Incremental Installment Payment
Date.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: (a) as to Alternate Base Rate Loans, the last day of
each March, June, September and December, commencing on the first such day to
occur after any Alternate Base Rate Loans are made or any Eurodollar Loans are
converted to Alternate Base Rate Loans, (b) as to any Eurodollar Loan in respect
of which Borrower has selected an Interest Period of one, two or three months,
the last day of such Interest Period and (c) as to any Eurodollar Loan in
respect of which Borrower has selected a longer Interest Period than the periods
described in clause (b), the last day of each three calendar month interval
during such Interest Period and, in addition, the last day of such Interest
Period.

 

-20-



--------------------------------------------------------------------------------

“Interest Period”: with respect to any Eurodollar Loan and unless otherwise
consented to in writing by the Arranger, initially, the period commencing on, as
the case may be, the Borrowing Date or conversion date with respect to such
Eurodollar Loan and thereafter, each period commencing on the last day of the
next preceding Interest Period applicable to such Eurodollar Loan and in each
case ending (x) solely with respect to Tranche B-1 Term Loans that have not been
converted from Tranche B Loans under the Original Credit Agreement, until the
30th day after the Amendment and Restatement Date, 14 days thereafter and (y) in
all other cases, one, two, three or six months thereafter as selected by
Borrower in its notice of borrowing as provided in subsection 4.1 or its notice
of conversion as provided in subsection 4.2, in each case, not less than three
Business Days prior to the last day of the then current Interest Period with
respect to such Eurodollar Loan; provided that the foregoing provisions relating
to Interest Periods are subject to the following:

(A) if any Interest Period would otherwise end on a day which is not a Business
Day, that Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

(B) any Interest Period that would otherwise extend beyond (i) in the case of an
Interest Period for a Term Loan, the final Installment Payment Date shall end on
such Installment Payment Date or, if such Installment Payment Date shall not be
a Business Day, on the next preceding Business Day; and (ii) in the case of any
Interest Period for a Revolving Credit Loan, the Revolving Credit Termination
Date shall end on the Revolving Credit Termination Date, or if the Revolving
Credit Termination Date shall not be a Business Day, on the next preceding
Business Day;

(C) if Borrower shall fail to give notice as provided above in clause (y), it
shall be deemed to have selected a conversion of a Eurodollar Loan into an
Alternate Base Rate Loan (which conversion shall occur automatically and without
need for compliance with the conditions for conversion set forth in subsection
4.2); and

(D) any Interest Period that begins on the last day of a calendar month (or on a
day for which there is no numerically corresponding day in the calendar month at
the end of such Interest Period) shall end on the last Business Day of a
calendar month.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement or other similar agreement or
arrangement.

“Investment”: for any Person: (a) the acquisition (whether for cash, property,
services or securities or otherwise) of equity interests, bonds, notes,
debentures or other securities of any other Person; (b) the making of any
deposit with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); (c) any capital contribution to (by means of any transfer of cash
or other property to others or any payment for property or services for the
account or use of others) any other Person; and (d) the entering into, or direct
or indirect incurrence, of any Contingent Obligation with respect to
Indebtedness or other liability of any other Person.

 

-21-



--------------------------------------------------------------------------------

“Investment Election Notice”: as defined in subsection 12.2.

“Issuing Lender”: collectively, Société Générale and any of its Affiliates, as
issuer of the Letters of Credit.

“Law”: any statute, law, regulation, ordinance, rule, treaty, judgment, order,
decree, permit, concession, franchise, license, agreement or other governmental
restriction of the United States or Canada or any state, province or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof.

“L/C Application”: as defined in subsection 3.5(a).

“L/C Obligations”: the obligations of Borrower to reimburse the Issuing Lender
for any payments made by the Issuing Lender under any Letter of Credit that have
not been reimbursed by Borrower pursuant to subsection 3.8(a).

“L/C Participating Interest”: an undivided participating interest in the face
amount of each issued and outstanding Letter of Credit and the L/C Application
relating thereto.

“L/C Participation Certificate”: a certificate in substantially the form of
Exhibit F.

“L/C Sub-Account”: as defined in subsection 12.1(d).

“Leased Property”: as defined in subsection 5.13.

“Lenders”: as defined in the preamble hereto.

“Letters of Credit”: the Commercial L/Cs and the Standby L/Cs; individually, a
“Letter of Credit”.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), claim, hypothecation,
charge or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the UCC or comparable law of any jurisdiction
in respect of any of the foregoing).

“Loans”: the Swing Line Loans, the Term Loans, and the Revolving Credit Loans;
individually, a “Loan”.

“Majority Facility Lenders”: (a) with respect to the Revolving Credit Facility,
the holders of in excess of 50% of the Revolving Credit Commitments and any
Incremental Revolving Commitments or, if the Revolving Credit Commitments and
Incremental Revolving Commitments have been terminated in full, the Revolving
Credit Exposure, (b) with respect to the Term A Loan Facility, the holders of in
excess of 50% of the sum of the Tranche A Term Loans then outstanding and the
unutilized

 

-22-



--------------------------------------------------------------------------------

Tranche A Term Loan Commitment, (c) with respect to the Term B-1 Loan Facility,
the holders of in excess of 50% of the Tranche B-1 Term Loans then outstanding
and (d) with respect to any Incremental Term Loan that is neither a Tranche A
Term Loan nor a Tranche B-1 Term Loan, the holders of in excess of 50% of such
Tranche of Incremental Term Loans then outstanding.

“Material Adverse Effect”: a material adverse effect on (i) the business,
assets, results of operations, condition (financial or otherwise) or liabilities
(contingent or otherwise) of Holdings and its Subsidiaries, taken as a whole,
(ii) the ability of Holdings or any of its Subsidiaries to perform its
respective obligations under any Credit Document, (iii) the rights and remedies
of the Lenders under any Credit Document or (iv) the value of the Collateral or
the validity, enforceability, perfection or priority of the Liens granted to the
Administrative Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral pursuant to the Security Documents.

“Material Subsidiary”: any Subsidiary that would be a “significant subsidiary”
of Borrower within the meaning of Rule 1-02(w) of Regulation S-X under the
Securities Act of 1933 (replacing references to 10 per cent therein with 5 per
cent), or any group of Subsidiaries that together would constitute a Material
Subsidiary.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: (a) the Real Property designated as “Mortgaged Property”
on Schedule 5.13 and (b) any Real Property covered by a Mortgage delivered
pursuant to subsection 7.9(d).

“Mortgages”: each of the mortgages and deeds of trust in respect of real
property made by any Credit Party in favor of, or for the benefit of, the
Administrative Agent for its benefit and for the benefit of the other Secured
Parties, substantially in the form of Exhibit G (with such reasonable changes
thereto as shall be advisable under the law of the jurisdiction in which such
mortgage or deed of trust is to be recorded and otherwise as shall be reasonably
acceptable to the Administrative Agent), as the same may be amended,
supplemented or otherwise modified from time to time.

“Multiemployer Plan”: a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA (i) to which any ERISA Entity is making or accruing an
obligation to make contributions or (ii) to which any ERISA Entity has within
the preceding five plan years made contributions, including any Person which
ceased to be an ERISA Entity during such five year period.

“Net 3.3 Reduction Proceeds”: as defined in subsection 4.5(f).

“Net Proceeds”: the aggregate cash proceeds received by Holdings, Borrower or
any of its Qualified Subsidiaries in respect of:

(a) (i) any issuance or borrowing of any debt securities (including debt
securities convertible into, or exchangeable or exercisable for, Capital Stock)
or loans by Holdings, Borrower or any of its Qualified Subsidiaries, (ii) any
issuance by Holdings, Borrower or any of its Qualified Subsidiaries of Capital
Stock or (iii) any contributions to the capital of Holdings or Borrower;

 

-23-



--------------------------------------------------------------------------------

(b) any Asset Sale; provided that (i) so long as no Event of Default then
exists, the proceeds of any Asset Sale shall constitute Net Proceeds only to the
extent such proceeds are not reinvested in properties or assets owned (or to be
owned) by Borrower or a Qualified Subsidiary having a fair market value at least
equal to the amount of such proceeds within twelve months from the date of
receipt thereof, (ii) if the property so sold constituted Collateral under the
Security Documents then (x) such proceeds shall be deposited and maintained in
the Collateral Account pending the reinvestment contemplated in clause (b)(i) of
this definition and applied in accordance with subsection 12.2; provided that
there shall be no obligation to deposit any such proceeds unless and until, and
only to the extent that, the aggregate amount at any time outstanding (and not
applied in accordance with this Agreement) exceeds $5,000,000 (such $5,000,000
to be calculated net of the amount to be reinvested under any then existing
binding contract entered into by Borrower or any of its Qualified Subsidiaries
to reinvest such proceeds), and (y) any property purchased with the net proceeds
thereof shall be mortgaged or pledged, as the case may be, to the Administrative
Agent, for its benefit and for the benefit of the other Secured Parties in
accordance with subsection 7.9 and (iii) the aggregate outstanding amount of
proceeds held by Borrower and its Qualified Subsidiaries at any time for
reinvestment in respect of any property sold pursuant to this paragraph shall
not exceed $5,000,000;

(c) any insurance recoveries in respect of any Destruction or any proceeds or
awards on account of any Taking; provided that (i) so long as no Event of
Default then exists under paragraph (a), (e), (f), (g) or (h) of Section 9, the
proceeds of any such insurance recoveries in respect of any Destruction or
proceeds or award of any such Taking shall constitute Net Proceeds only to the
extent they are not reinvested in properties or assets owned (or to be owned) by
Borrower or a Qualified Subsidiary having a fair market value at least equal to
the amount of such proceeds or awards within twelve months from the date of
receipt thereof, and (ii) if the property subject to such Destruction or Taking
constituted Collateral under the Security Documents then (x) such proceeds or
awards (net of any costs of recovering such proceeds or awards) shall be
deposited and maintained in the Collateral Account pending the reinvestment
contemplated in clause (c)(i) of this definition and applied in accordance with
subsection 12.2; provided, that there shall be no obligation to deposit any such
proceeds or awards unless and until, and only to the extent that, the aggregate
amount at any time outstanding (and not applied in accordance with this
Agreement) exceeds $5,000,000 (such $5,000,000 to be calculated net of the
amount to be reinvested under any then existing binding contract entered into by
Borrower or any of its Qualified Subsidiaries to reinvest such proceeds or
awards), and (y) any property purchased with the proceeds thereof or awards
shall be mortgaged or pledged, as the case may be, to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties in accordance
with subsection 7.9;

(d) any cash received in respect of substantially like-kind exchanges of
property to the extent provided in the proviso to subsection 8.5(e); and

(e) any cash payments received in respect of promissory notes delivered to
Holdings, Borrower or any of its Qualified Subsidiaries in respect of an Asset
Sale delivered to Holdings or such Qualified Subsidiary in respect of an Asset
Sale;

in each case, net of (without duplication) (w) to the extent such Indebtedness
and such Lien are permitted hereunder, the amount required to repay any
Indebtedness (other than the Loans) secured by a Lien on any assets of Holdings,
Borrower or any of its Qualified Subsidiaries (that are collateral for any such
debt

 

-24-



--------------------------------------------------------------------------------

securities or loans) that are sold or otherwise disposed of in connection with
such Asset Sale or subject to the applicable Destruction or Taking, (x) the
reasonable expenses (including legal fees and brokers’ and underwriters’
commissions, lenders fees or credit enhancement fees incurred in effecting the
applicable event or events described in clauses (a) through (e) above, (y) any
Taxes (including any withholding or distributions in respect of taxes)
reasonably attributable to the applicable event or events described in clauses
(a) through (e) above and reasonably estimated by Holdings or its Qualified
Subsidiaries to be actually payable and (z) in the case of any receipt of
proceeds by a Qualified Subsidiary, any amount required to be distributed to the
holders of any Capital Stock in the respective Qualified Subsidiary other than
Holdings, Borrower or any of its Qualified Subsidiaries (or in any other
Qualified Subsidiary which directly or indirectly holds equity interests in such
Qualified Subsidiary).

“New Notes”: $150,000,000 in aggregate principal amount of Borrower’s and the
Finance Subsidiary’s 9 3/8% unsecured senior subordinated notes due 2014.

“Non-Bank Certificate”: a certificate substantially in the form of Exhibit H.

“Non-Consenting Lender”: as defined in subsection 11.1.

“Non-Funding Lender”: as defined in subsection 4.12(c).

“Non-Qualified Subsidiary”: each subsidiary of Borrower that is not a Qualified
Subsidiary.

“Notes”: the Swing Line Note, the Revolving Credit Notes and the Term Notes;
each of the Notes, a “Note”.

“Obligations”: as defined in the Security Agreement.

“OFAC”: as defined in subsection 5.27(b)(v).

“Officer”: with respect to any corporation, its Chairman of the Board (if an
officer) or its President or one of its Vice Presidents or its Chief Financial
Officer or its Treasurer or any Assistant Treasurer or its Secretary or one of
its Assistant Secretaries, and with respect to any other entity, persons acting
in a similar capacity.

“Officer’s Certificate”: a certificate of the entity in question executed on its
behalf by an Officer of such entity.

“Original Credit Agreement”: as defined in the recitals hereto.

“Original Effective Date”: February 10, 2004.

“Original Lenders”: as defined in the recitals hereto.

“Other List”: as defined in subsection 7.15.

“Other Real Property”: as defined in subsection 5.13.

 

-25-



--------------------------------------------------------------------------------

“Other Taxes”: as defined in subsection 4.14(d)(ii).

“Parent”: as defined within the definition of the term “Equity Financing.”

“Parent Guarantee”: the Parent Guarantee, substantially in the form of Exhibit
I-2, to be made by Holdings in favor of the Administrative Agent for the benefit
of the Secured Parties, as the same may be amended, modified or supplemented
from time to time.

“Participants”: as defined in subsection 11.6(b).

“Participating Lender”: any Revolving Credit Lender (other than the Issuing
Lender) with respect to its L/C Participating Interest in each Letter of Credit.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

“Pension Plan”: an employee pension benefit plan (other than a Multiemployer
Plan) that is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code or Section 302 of ERISA and is
maintained or contributed to by any ERISA Entity or with respect to which
Holdings or any of its Subsidiaries could incur liability by application of
Section 4069 of ERISA.

“Permitted Acquisition”: as defined in subsection 8.6(m).

“Permitted Encumbrances”: with respect to any Mortgaged Property, such
exceptions to title as are set forth in the title insurance policy delivered
with respect thereto.

“Permitted Investors”: ABRY Partners IV, L.P., ABRY Mezzanine Partners, L.P.,
Oak Hill Capital Partners, L.P., Oak Hill Management Partners, L.P., New York
Life Capital Partners II, L.P., The Northwestern Mutual Life Insurance Company,
General Electric Capital Corporation, David Keefe, Edward Holleran and Merrill
Lynch Capital Corporation, together with their respective Affiliates, and such
other Persons as may be reasonably acceptable to the Arranger.

“Permitted Issuances”: each of the following: (a) an issuance of Capital Stock
by any Qualified Subsidiary of Holdings to (or acceptance of capital
contributions from) Holdings, Borrower or any of its Qualified Subsidiaries, (b)
an issuance of Capital Stock by Holdings to (or acceptance of capital
contributions from) ABRY and its Controlled Investment Affiliates (other than
Holdings and its Subsidiaries) and other Persons (solely in respect of
preemptive rights granted to such other Persons so long as such preemptive
rights were not granted in anticipation of, or in connection with, such issuance
of Capital Stock as distinct from preemptive rights granted in anticipation of
future issuances of capital stock generally) and (c) acceptance or issuance of
Capital Stock by Holdings or Borrower upon receipt of proceeds contributed to it
indirectly (i) from an issuance of ABRY Subordinated Indebtedness by Holdings II
or (ii) from an issuance of Capital Stock by Parent to (or acceptance of capital
contributions from) ABRY and its Controlled Investment Affiliates (other than
Holdings and its Subsidiaries) and, other Persons (solely in respect of
preemptive rights granted to such other Persons so long as such preemptive
rights were not granted in anticipation of, or in connection with, such issuance
of Capital Stock as distinct from preemptive rights granted in anticipation of
future issuances of capital stock generally).

 

-26-



--------------------------------------------------------------------------------

“Permitted Liens”: Liens permitted to exist under subsection 8.2.

“Person”: an individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Profit Payment Agreement”: any agreement to make any payment the amount of
which is, or the terms of payment of which are, in any respect subject to or
contingent upon the revenues, income, cash flow or profits (or the like) of any
Person or business.

“Pro Forma Balance Sheet”: as defined in subsection 5.1(a).

“Pro Forma Basis”: (a) following (i) the acquisition of the System or any
portion thereof pursuant to the Asset Purchase Agreement, (ii) any Permitted
Acquisition or (iii) any sale, transfer, lease or other disposition of assets
outside of the ordinary course of business permitted by subsection 8.5 during
the relevant periods, Consolidated EBITDA and Consolidated Interest Expense for
the relevant periods shall be calculated only after giving pro forma effect
thereto, as if such acquisition, Permitted Acquisition or sale, transfer, lease
or other disposition of assets (and, in each case, any related incurrence,
repayment or assumption of Indebtedness, with any new Indebtedness being deemed
to be amortized over the relevant period in accordance with its terms, and
assuming that any Revolving Credit Loans borrowed in connection with such
acquisition are repaid with excess cash balances when available) had occurred on
the first day of the relevant period for determining Consolidated EBITDA or
Consolidated Interest Expense and (b) any pro forma calculations under clause
(a) of this definition may include operating and other expense reductions and
other adjustments resulting from any such transaction that is being given pro
forma effect to the extent that such operating and other expense reductions and
other adjustments are (x) in the case of clause (i), reflected in the
Consolidated EBITDA set forth in the proviso of the definition of “Consolidated
EBITDA” or of the type listed on Schedule III and (y) in the case of clause
(ii), of the type listed on Schedule III or otherwise appropriate in the
commercially reasonable judgment of the Borrower given the facts and
circumstances of the transaction in amounts consistent with actual experience or
the adjustments referred to in clause (x), all reasonably acceptable to the
Administrative Agent.

“Pro Forma Financial Statements”: as defined in subsection 5.1(a).

“Proposed Change”: as defined in subsection 11.1.

“Property”: any right, title or interest in or to property or assets of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible
and including Capital Stock or other ownership interests of any Person.

“Purchase Money Indebtedness”: Indebtedness (excluding Financing Leases),
incurred for the purpose of financing all or any part of the purchase price of
property, plant or equipment used in the business of Holdings, Borrower and its
Qualified Subsidiaries or the cost of installation, construction or improvement
thereof; provided that (1) the amount of such Indebtedness shall not exceed such
purchase price or cost and (2) such Indebtedness shall be incurred within 90
days after such acquisition of such asset by the Holdings, Borrower or any of
its Qualified Subsidiaries or such installation, construction or improvement.

 

-27-



--------------------------------------------------------------------------------

“Purchase Price”: as defined in the Asset Purchase Agreement without giving
effect to the adjustments provided in Sections 3.3(a)(i) and (ii) therein.

“Qualified Public Offering”: any public offering of the common (or other voting)
Capital Stock of Parent or its successor or any of its Subsidiaries (other than
any such Subsidiary that is also a Subsidiary of Borrower) pursuant to an
effective registration statement (other than a registration statement on Form
S-4, S-8 or any successor or similar form) filed under the Securities Act of
1933, as amended, where the gross proceeds raised are not less than $50,000,000.

“Qualified Subsidiary”: each wholly owned Subsidiary Guarantor.

“Real Property”: each Fee Property and Leased Property listed on Schedule 5.13,
all right, title and interest of any Person (including, without limitation, any
leasehold estate) in and to a parcel of real property owned or operated by any
Credit Party, whether by lease, license or other use or occupancy agreement,
together with, in each case, all improvements and appurtenant fixtures,
equipment, personal property, easements and other property and rights incidental
to the ownership, lease or operation thereof or thereon.

“Refinance”: to refinance, repay, prepay, replace, renew or refund.

“Refinancing Indebtedness”: Indebtedness incurred to Refinance other
Indebtedness (the “Refinanced Indebtedness”); provided

(i) the principal amount (or accreted value, in the case of Indebtedness issued
at a discount) of the Refinancing Indebtedness does not exceed the principal
amount (or accreted value, as the case may be) of the Refinanced Indebtedness
plus the amount of accrued and unpaid interest on the Refinanced Indebtedness,
any premium paid to the holders of the Refinanced Indebtedness and reasonable
expenses incurred in connection with the incurrence of the Refinancing
Indebtedness;

(ii) the Refinancing Indebtedness is the obligation of the same Person as that
of the Refinanced Indebtedness;

(iii) if the Refinanced Indebtedness was subordinated to the Loans, then such
Refinancing Indebtedness, by its terms, is subordinate in right of payment to
the Loans, at least to the same extent as the Refinanced Indebtedness;

(iv) the Refinancing Indebtedness shall have a maturity that is not earlier than
(x) the maturity of the Indebtedness being Refinanced or (y) the Tranche B-1
Maturity Date;

(v) the Refinancing Indebtedness shall have a longer or equal weighted average
life than the Indebtedness being Refinanced; and

(vi) the Refinancing Indebtedness is secured only to the extent, if at all, and
by the assets, that the Refinanced Indebtedness being repaid or amended is
secured.

“Refunded Swing Line Loans”: as defined in subsection 3.4(b).

 

-28-



--------------------------------------------------------------------------------

“Register”: as defined in subsection 11.6(d).

“Regulation U”: Regulation U (12 C.F.R. Part 221) of the Board of Governors of
the United States Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“Regulation X”: Regulation X (12 C.F.R. Part 224) of the Board of Governors of
the United States Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is in reorganization as such term is used in Section
4241 of ERISA.

“Required Consents and Approvals”: the consents and approvals in respect of an
aggregate number of Equivalent Basic Subscribers (as such term is defined in the
Asset Purchase Agreement) related to the assets not transferred to Borrower or
any of its Qualified Subsidiaries on the Closing Date due to a 6.14 Reduction in
excess of 12,000 Equivalent Basic Subscribers.

“Required Lenders”: at a particular time, the holders of in excess of 50% of the
sum of (i) the Term Loans then outstanding, (ii) the unutilized Tranche A Term
Loan Commitment, (iii) any outstanding Tranche B-1 Term Loan Commitment and (iv)
the Revolving Credit Commitments and/or Incremental Revolving Commitments or, if
the Revolving Credit Commitments and Incremental Revolving Commitments have been
terminated in full, the Revolving Credit Exposure. The Term Loans and the
Revolving Credit Commitments and/or Incremental Revolving Commitments of any
Non-Funding Lender shall be disregarded in determining Required Lenders at any
time.

“Requirement of Law”: as to any Person, the Articles or Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, order or determination of an
arbitrator or a court or other Governmental Authority, in each case, applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Responsible Officer”: with respect to any Person, the president, chief
executive officer, the chief operating officer, the chief financial officer,
assistant treasurer, controller or any vice president of such Person.

“Revolving Credit Commitment”: as to any Lender, its obligations to (i) make
Revolving Credit Loans (other than Incremental Revolving Loans) to Borrower
pursuant to subsection 3.1 and (ii) purchase its L/C Participating Interest in
any Letter of Credit, in an aggregate amount not to exceed the amount set forth
under such Lender’s name in Schedule I opposite the caption “Revolving Credit
Commitment” or in Schedule 1 to the Assignment and Acceptance by which such
Lender acquired its Revolving Credit Commitment, as the same may be reduced from
time to time pursuant to subsection 4.3 or 4.5 or adjusted pursuant to
subsection 11.6(c); collectively, as to all the Lenders, the “Revolving Credit
Commitments”. The original aggregate principal amount of the Revolving Credit
Commitments is $90,000,000.

 

-29-



--------------------------------------------------------------------------------

“Revolving Credit Commitment Percentage”: as to any Lender at any time, the
percentage of the aggregate Revolving Credit Commitments and/or any Incremental
Revolving Commitments then constituted by such Lender’s Revolving Credit
Commitment and/or Incremental Revolving Commitments.

“Revolving Credit Commitment Period”: the period from and including the Business
Day immediately after the Closing Date to but not including the Business Day
immediately prior to the Revolving Credit Termination Date.

“Revolving Credit Exposure”: the sum of (i) the aggregate unpaid principal
amount of the Revolving Credit Loans, (ii) participations in Swing Line Loans,
(iii) the aggregate amount available to be drawn at such time under all
outstanding Letters of Credit and (iv) L/C Obligations.

“Revolving Credit Facility”: as defined in the definition of Facility.

“Revolving Credit Lender”: any Lender with a Revolving Credit Commitment and/or
Incremental Revolving Commitment.

“Revolving Credit Loans”: as defined in subsection 3.1(a).

“Revolving Credit Note”: as defined in subsection 4.16(e).

“Revolving Credit Termination Date”: the earlier of (a) the sixth anniversary of
the Closing Date or, if such date is not a Business Day, the immediately
preceding Business Day and (b) such other earlier date as the Revolving Credit
Commitments and any Incremental Revolving Commitments shall terminate hereunder.

“Sale and Leaseback Transaction”: any arrangement, directly or indirectly, with
any Person whereby it shall sell or transfer any property used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (it being
understood that this definition does not include the sale or transfer of
property and the subsequent lease of property with a materially higher fair
market value than the property being sold or transferred and that is used for
substantially the same purpose).

“SDN List”: as defined in subsection 7.15.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and each party to an Interest Rate Agreement relating to the Loans if at
the date of entering into such Interest Rate Agreement such Person was a Lender
or an Affiliate of a Lender.

“Securities Account”: as defined in the UCC.

“Security Agreement”: the security agreement dated as of February 29, 2004,
substantially in the form of Exhibit E to be entered into by each of the Credit
Parties in favor of the Administrative Agent for the ratable benefit of the
Lenders, as the same may be amended, modified or supplemented from time to time.

 

-30-



--------------------------------------------------------------------------------

“Security Agreements”: the Security Agreement and any security agreement which
may from time to time be executed and delivered by Borrower or a Subsidiary of
Borrower pursuant to subsection 7.9.

“Security Documents”: the Security Agreements, the Mortgages, all UCC or other
financing statements and other instruments of perfection required by this
Agreement, the Security Agreements or the Mortgages to be executed, delivered
and/or filed or recorded, and any other documents utilized to pledge to the
Administrative Agent, for its benefit and for the benefit of the other Secured
Parties, any other property or assets as collateral for the Obligations.

“Senior Leverage Ratio”: at any day, the ratio, on a Pro Forma Basis, of (a)
Consolidated Total Senior Indebtedness less Excess Cash as of such day to (b)
the product of (x) Consolidated EBITDA for the most recently completed two
fiscal quarters (determined after giving effect to the second proviso of the
definition of “Consolidated EBITDA”) of Holdings for which financial statements
have been or are required to be provided to the Lenders pursuant to subsection
7.1 multiplied by (y) 2.

“Solvent” and “Solvency”: when used with respect to any Person, as of any date
of determination, (a) the amount of the “present fair saleable value” of the
assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) the present fair
saleable value of the assets of such Person will, as of such date, be greater
than the amount that will be required to pay the liability of such Person on its
debts as such debts become absolute and matured, (c) such Person will not have,
as of such date, an unreasonably small amount of capital with which to conduct
its business, and (d) such Person will be able to pay its debts as they mature.
For purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured, or (y)
right to an equitable remedy for breach of performance if such breach gives rise
to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“S&P”: Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“SPV”: as defined in subsection 11.6(i).

“Standby L/C”: an irrevocable letter of credit under which the Issuing Lender
agrees to make payments in Dollars for the account of Borrower, on behalf of
Borrower or any Qualified Subsidiary in respect of obligations of Borrower or
such Subsidiary incurred pursuant to contracts made or performances undertaken
or to be undertaken or like matters relating to contracts to which Borrower or
such Qualified Subsidiary is or proposes to become a party in Borrower’s or such
Qualified Subsidiary’s business, including, without limiting the foregoing, for
insurance purposes or in respect of advance payments or as bid or performance
bonds or for any other purpose for which a standby letter of credit might
customarily be issued.

 

-31-



--------------------------------------------------------------------------------

“Subordinated Indebtedness”: Indebtedness that is subordinated to other
obligations of the issuer or obligor thereof, as the case may be, on terms and
conditions and pursuant to the documentation reasonably satisfactory to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock of each class or other
interests having ordinary voting power (other than stock or other interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, by such Person or by one or more Subsidiaries of such
Person or by such Person and one or more Subsidiaries of such Person. A
Subsidiary shall be deemed wholly owned by a Person who owns directly or
indirectly all of the voting shares of stock or other interests of such
Subsidiary having voting power under ordinary circumstances to vote for
directors or other managers of such corporation, partnership or other entity,
except for directors’ qualifying shares. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Borrower; provided that any joint venture or
Person in which an investment is made pursuant to subsection 8.6(h) shall at the
option of Borrower, so long as such investment is maintained in reliance on such
subsection, not be a “Subsidiary” of Borrower for any purpose of this Agreement.

“Subsidiary Guarantee”: the Subsidiary Guarantee, substantially in the form of
Exhibit I-1, to be made by the Subsidiary Guarantors in favor of the
Administrative Agent for the ratable benefit of the Lenders, as the same may be
amended, modified or supplemented from time to time.

“Subsidiary Guarantor”: each of (1) each Subsidiary of Borrower listed on
Schedule II and (2) each Subsidiary of Borrower which pursuant to subsection 7.9
becomes a party to the Subsidiary Guarantee.

“Survey”: a survey of any Mortgaged Property (and all improvements thereon): (i)
prepared by a surveyor or engineer licensed to perform surveys in the state,
province or country where such Mortgaged Property is located, (ii) dated as of a
recent date reasonably acceptable to the Administrative Agent, (iii) certified
by the surveyor (in a manner reasonably acceptable to the Administrative Agent)
to the Administrative Agent and the Title Company reasonably acceptable to the
Administrative Agent, and (iv) complying in all material respects with the
minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey; provided,
however, that such survey is in a form sufficient for the Title Company to
remove all standard survey exceptions from the title insurance policy (or
commitment) and issue a survey and comprehensive endorsement with respect to
such Mortgaged Property.

“Swing Line Commitment”: the Swing Line Lender’s obligation to make Swing Line
Loans pursuant to subsection 3.4.

“Swing Line Lender”: Société Générale, in its capacity as lender of the Swing
Line Loans.

“Swing Line Loan Participation Certificate”: a certificate in substantially the
form of Exhibit J.

 

-32-



--------------------------------------------------------------------------------

“Swing Line Loans”: as defined in subsection 3.4(a).

“Swing Line Note”: as defined in subsection 4.16(e).

“System”: the cable television reception and distribution system owned and
operated in the conduct of the cable television business and all of the
activities and operations ancillary thereto, including the provision of cable
modem Internet access services, advertising and services and other income
generating businesses, conducted or carried on in the Franchise Areas (as
defined in the Asset Purchase Agreement) and communities listed on Schedule 1 to
the Asset Purchase Agreement.

“Taking”: any taking of any assets of Holdings, Borrower or any of its Qualified
Subsidiaries or any portion thereof, in or by condemnation or other eminent
domain proceedings pursuant to any Law, general or special, or by reason of the
temporary requisition of the use of such assets or any portion thereof, by any
Governmental Authority, civil or military.

“Taxes”: means any and all present or future taxes, duties, levies, fees,
imposts, deductions, charges or withholdings imposed by the Internal Revenue
Service or any other taxing authority (whether domestic or foreign and including
any federal, state, U.S. possession, county, local, provincial or foreign
government or any subdivision or taxing agency thereof), whether computed on a
separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions to tax) with
respect to the foregoing.

“Term A Loan Facility”: as defined in the definition of Facility.

“Term B-1 Loan Facility”: as defined in the definition of Facility.

“Term Loan” and “Term Loans”: as defined in subsection 2.1.

“Term Loan Commitments”: collectively, the Tranche A Term Loan Commitments, the
Tranche B-1 Term Loan Commitments and any Incremental Term Commitment;
individually, a “Term Loan Commitment”.

“Term Note”: a Tranche A Term Note, a Tranche B-1 Term Note or any Incremental
Term Note, as the context shall require, and collectively, the “Term Notes”.

“Title Company”: such title insurance company as shall be retained by Borrower
and reasonably acceptable to the Administrative Agent.

“Title Policy”: a title policy with respect to each Mortgage paid for by
Borrower, issued by Title Company, together with such endorsements (including,
without limitation, “tie-in” or “cluster”, first loss, last dollar, usury,
contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, zoning (provided that with respect to zoning,
Borrower may, in lieu of such endorsement, deliver a zoning compliance letter
prepared by the appropriate Governmental Authority or a zoning and site
requirement summary report prepared by the Planning and Zoning Resource
Corporation or other similar service reasonably acceptable to the Administrative
Agent) and so-called comprehensive coverage over covenants and restrictions),
coinsurance and reinsurance as may be reasonably requested by the Administrative
Agent and provided that such endorsements are available in a given jurisdiction,
in

 

-33-



--------------------------------------------------------------------------------

form and substance reasonably acceptable to the Administrative Agent, insuring
the Mortgage as a first Lien on the relevant Mortgaged Property and subject only
to Permitted Encumbrances and such other Liens expressly agreed to by the
Administrative Agent.

“Total Leverage Ratio”: at any time, the ratio, on a Pro Forma Basis, of (a)
Consolidated Indebtedness less Excess Cash as of such time to (b) the product of
(x) Consolidated EBITDA for the most recently completed two fiscal quarters
(determined after giving effect to the second proviso of the definition of
“Consolidated EBITDA”) of Holdings for which financial statements have been or
are required to be provided to the Lenders pursuant to subsection 7.1 multiplied
by (y) 2.

“Tranche”: the Tranche A Term Loans, the Tranche B-1 Term Loans or Incremental
Term Loans (that are neither Tranche A Term Loans nor Tranche B-1 Term Loans) or
the Revolving Credit Commitment or Incremental Revolving Commitment, as the case
may be.

“Tranche A Installment Payment Date”: as defined in subsection 4.6(a).

“Tranche A Lender”: each Lender that has a Tranche A Term Loan Commitment or is
the holder of a Tranche A Term Loan.

“Tranche A Maturity Date”: the date which is seven years after the Closing Date
or, if such date is not a Business Day, the immediately preceding Business Day.

“Tranche A Term Loan”: a loan in Dollars made by each Tranche A Lender,
severally, to Borrower on the Closing Date in the aggregate amount of such
Lender’s Tranche A Term Loan Commitment (collectively, the “Tranche A Term
Loans”).

“Tranche A Term Loan Commitment”: as to any Tranche A Lender, its obligation to
make a Tranche A Term Loan to Borrower pursuant to subsection 2.1 to the
Original Credit Agreement in an aggregate amount not to exceed the amount set
forth under such Lender’s name in Schedule I opposite the caption “Tranche A
Term Loan Commitment” or in an Incremental Loan Amendment or in Schedule 1 to
the Assignment and Acceptance pursuant to which a Lender acquires its Tranche A
Term Loan Commitment, as the same may be reduced pursuant to subsection 4.3 or
adjusted pursuant to subsection 11.6(c); collectively, as to all the Tranche A
Lenders, the “Tranche A Term Loan Commitments”. The aggregate principal amount
of the Tranche A Term Loan Commitments on the Closing Date was $30,000,000.

“Tranche A Term Loan Commitment Percentage”: as to any Tranche A Lender at any
time, the percentage of the aggregate Tranche A Term Loan Commitments then
constituted by such Lender’s Tranche A Term Loan Commitment (or, after the
Tranche A Term Loan Commitment has been reduced to 0, the percentage of the
aggregate outstanding principal amount of the Tranche A Term Loans then
constituted by the principal amount of such Tranche A Lender’s Tranche A Term
Loan).

“Tranche A Term Loan Commitment Termination Date”: the earlier of (a) the APA
Termination Date, if the Tranche A Term Loan(s) have not been made on or prior
to such date, and (b) the date the Tranche A Term Loan Commitment is reduced to
$0.

“Tranche A Term Note”: as defined in subsection 4.16(e).

 

-34-



--------------------------------------------------------------------------------

“Tranche B-1 Installment Payment Date”: as defined in subsection 4.6(b).

“Tranche B-1 Lender”: each Lender that has a Tranche B-1 Term Loan Commitment or
is the holder of a Tranche B-1 Term Loan.

“Tranche B-1 Maturity Date”: the date which is seven and one-half years after
the Closing Date or, if such date is not a Business Day, the immediately
preceding Business Day.

“Tranche B-1 Term Loan”: as defined in subsection 2.1.

“Tranche B-1 Term Loan Commitment”: as to any Tranche B-1 Lender, its obligation
to make a Tranche B-1 Term Loan to Borrower pursuant to subsection 2.1 in an
aggregate amount not to exceed the amount set forth under such Lender’s name in
the Amendment Agreement or in an Incremental Loan Amendment or in Schedule 1 to
the Assignment and Acceptance pursuant to which a Lender acquires its Tranche
B-1 Term Loan Commitment, as the same may be adjusted pursuant to subsection
11.6(c); collectively, as to all the Tranche B-1 Lenders, the “Tranche B-1 Term
Loan Commitments”. The aggregate principal amount of the Tranche B-1 Term Loan
Commitments on the Amendment and Restatement Date is $275,000,000.

“Tranche B-1 Term Loan Commitment Percentage”: as to any Tranche B-1 Lender at
any time, the percentage of the aggregate Tranche B-1 Term Loan Commitments then
constituted by such Lender’s Tranche B-1 Term Loan Commitment (or, after the
Tranche B-1 Term Loans are made, the percentage of the aggregate outstanding
principal amount of the Tranche B-1 Term Loans then constituted by the principal
amount of such Tranche B-1 Lender’s Tranche B-1 Term Loan).

“Tranche B-1 Term Note”: as defined in subsection 4.16(e).

“Transactions”: the acquisition of the System pursuant to the Acquisition
Documentation (including any Subsequent Consent Transfers and Subsequent
Property Transfer (each as defined in the Asset Purchase Agreement)), the Equity
Financing, the issuance and sale of the New Notes, the execution and delivery of
the Credit Documents and the initial extension of credit hereunder, the other
transactions contemplated by the Equity Documents or the Acquisition
Documentation entered into and consummated in connection with the acquisition of
the System and the payment of fees and expenses in connection with any of the
foregoing.

“Transferee”: as defined in subsection 11.6(f).

“Type”: as to any Loan, its nature as an Alternate Base Rate Loan or Eurodollar
Loan.

“UCC”: the Uniform Commercial Code as in effect in the applicable jurisdiction.

“Uniform Customs”: the Uniform Customs and Practice for Documentary Credits
(1993 Revision), International Chamber of Commerce Publication No. 500, and any
amendments thereof.

“United States”: the United States of America.

“United States Person”: any Person organized under the laws of the United States
or any state thereof or the District of Columbia.

 

-35-



--------------------------------------------------------------------------------

“Withdrawal Liability”: liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

1.2. Rules of Construction. (a) In this Agreement and each other Credit
Document, unless the context clearly requires otherwise (or such other Credit
Document clearly provides otherwise), references to (i) the plural include the
singular, the singular the plural and the part the whole; (ii) Persons include
their respective permitted successors and assigns or, in the case of
governmental Persons, Persons succeeding to the relevant functions of such
Persons; (iii) agreements (including this Agreement), promissory notes and other
contractual instruments include subsequent amendments, assignments, and other
modifications thereto, but only to the extent such amendments, assignments or
other modifications thereto are not prohibited by their terms or the terms of
any Credit Document; (iv) statutes and related regulations include any
amendments of same and any successor statutes and regulations; and (v) time
shall be a reference to New York, New York time. Where any provision herein
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provision shall be applicable whether such action is taken
directly or indirectly by such Person.

(b) In this Agreement and each other Credit Document, unless the context clearly
requires otherwise (or such other Credit Document clearly provides otherwise),
(i) ”amend” shall mean “amend, restate, amend and restate, supplement or
modify”; and “amended,” “amending” and “amendment” shall have meanings
correlative to the foregoing; (ii) in the computation of periods of time from a
specified date to a later specified date, “from” shall mean “from and
including”; “to” and “until” shall mean “to but excluding”; and “through” shall
mean “to and including”; (iii) ”hereof,” “herein” and “hereunder” (and similar
terms) in this Agreement or any other Credit Document refer to this Agreement or
such other Credit Document, as the case may be, as a whole and not to any
particular provision of this Agreement or such other Credit Document; (iv)
”including” (and similar terms) shall mean “including without limitation” (and
similarly for similar terms); (v) “or” has the inclusive meaning represented by
the phrase “and/or”; (vi) “satisfactory to” the Administrative Agent or the
Arranger shall mean in form, scope and substance and on terms and conditions
satisfactory to the Administrative Agent or the Arranger, as the case may be;
(vii) ”permitted” (and similar terms), with respect to any Credit Document,
means permitted in accordance with the terms of such Credit Document, whether
express, implied or by operation of any consent, waiver or amendment and (viii)
”asset” and “property” shall have the same meaning and effect and refer to all
tangible and intangible assets and property, whether real, personal or mixed and
of every type and description.

(c) In this Agreement unless the context clearly requires otherwise, any
reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subsection is to a Section or such other
subsection of this Agreement.

SECTION 2. TERM LOANS; INCREMENTAL LOANS

2.1. Term Loans; Incremental Loans. (a) Subject to the terms and conditions
hereof, each Tranche B-1 Lender severally agrees to make a loan in Dollars
(individually, a “Tranche B-1 Term Loan”; and collectively, the “Tranche B-1
Term Loans”) to Borrower on the Amendment and Restatement Date, in an aggregate
principal amount equal to such Lender’s Tranche B-1 Term Loan Commitment (it
being understood that Tranche B Term Loan Lenders under the Original Credit
Agreement that

 

-36-



--------------------------------------------------------------------------------

execute and deliver the Amendment Agreement are converting their Tranche B Loans
under the Original Credit Agreement into Tranche B-1 Term Loans hereunder), and
each Lender making an Incremental Term Commitment severally agrees to make a
Loan to Borrower on the date of an Incremental Loan Amendment therefor, in an
aggregate principal amount equal to such Lender’s Incremental Term Commitment
(collectively, the “Incremental Term Loans”; together with the Tranche A Term
Loans and the Tranche B-1 Term Loans, the “Term Loans”).

(b) [Reserved]

(c) [Reserved]

(d) [Reserved]

(e) (i) So long as no Default or Event of Default has occurred and is
continuing, at any time and from time to time after June 30, 2004, Borrower may
request pursuant to the procedure set forth in, and in accordance with the terms
of, subsection 4.18, the addition of an Incremental Facility consisting of an
increase to the existing Revolving Credit Facility (an “Incremental Revolving
Loan”), Tranche A Term Loans or Tranche B-1 Term Loans or a new tranche of Term
Loans; provided, however, that Borrower may not make a request for any
Incremental Facility if after giving effect thereto the sum of all then
outstanding Incremental Revolving Loans, unused Incremental Revolving
Commitments, Incremental Term Loans and unused Incremental Term Commitments
would exceed $100,000,000; provided, further, that Borrower may not make a
request for an Incremental Facility in respect of a Revolving Loan or a Tranche
A Term Loan if after giving effect thereto the sum of all then outstanding
Incremental Revolving Loans, unused Incremental Revolving Commitments and
Incremental Term Loans and unused Incremental Term Commitments in respect of
Tranche A Loans would exceed $25,000,000. Each Incremental Facility shall:

(A) be in an amount not less that $10,000,000;

(B) have such pricing as may be agreed by Borrower and the Lenders providing
such Incremental Loans pursuant to the provisions of this subsection 2.1(e) and
subsection 4.18; and

(C) except as specifically provided in the applicable Incremental Loan
Amendment, this subsection (C) and subsection (B) above or in subsection 4.18,
otherwise have all of the same terms and conditions as the Revolving Credit
Loans (if such Incremental Loans are Incremental Revolving Loans), the Tranche A
Term Loans (if such Incremental Loans are Tranche A Term Loans) or the Tranche
B-1 Term Loans (if such Incremental Loans are Tranche B-1 Term Loans); provided
that notwithstanding anything to the contrary contained herein, the maturity
date of the Incremental Term Loans shall be the Incremental Term Maturity Date.

In addition, unless otherwise specifically provided in this Agreement, all
references in the Credit Documents to Revolving Credit Loans, Tranche A Term
Loans or Tranche B-1 Term Loans shall be deemed, unless the context otherwise
requires, to include references to Incremental Revolving Loans or Incremental
Term Loans of such Tranche, respectively, made pursuant to this Agreement. No
Lender shall have any obligation to make an Incremental Loan unless and until it
commits to do so. Commitments in respect of Incremental Loans shall become
Commitments under this Agreement pursuant to (x) an amendment (each, an
“Incremental Loan Amendment”) to this Agreement executed by Borrower, each

 

-37-



--------------------------------------------------------------------------------

Lender or other approved financial institution agreeing to provide such
Commitment (and no other Lender shall be required to execute such amendment),
and the Administrative Agent, and (y) any amendments to the other Credit
Documents (executed by the relevant Credit Party and the Administrative Agent
only) as the Administrative Agent shall reasonably deem appropriate to effect
such purpose. Notwithstanding anything to the contrary contained herein, the
effectiveness of such Incremental Loan Amendment shall be subject to the receipt
by the Administrative Agent of a certificate of Borrower executed by a
Responsible Officer of Borrower certifying that immediately prior to and after
giving effect to the incurrence of the Incremental Facility (A) each of the
representations and warranties made by the Credit Parties in or pursuant to the
Credit Documents shall be true and correct in all material respects, (B)
Borrower is in compliance with each of the financial covenants contained in
subsection 8.9 on a Pro Forma Basis and set forth in an Officer’s Certificate
delivered to the Administrative Agent, based on financial projections of
Borrower and its Subsidiaries attached to such certificate which have been
prepared on a Pro Forma Basis giving effect to any Borrowing made hereunder on
such date and the consummation of any related transaction and (C) no Default or
Event of Default shall have occurred and be continuing or be caused by the
incurrence of the Incremental Facility.

(ii) So long as (x) Borrower shall have given the Administrative Agent no less
than five Business Days’ prior notice of the Incremental Loan Amendment’s
effectiveness and (y) any financial institution not theretofore a Lender which
is providing an Incremental Revolving Commitment and/or an Incremental Term
Commitment shall have become a Lender under this Agreement pursuant to an
Incremental Loan Amendment, the Incremental Revolving Commitment and/or
Incremental Term Commitment being requested by Borrower shall become effective
under this Agreement upon the effectiveness of such Incremental Loan Amendment.
Upon such effectiveness, Schedule I shall be deemed amended to reflect such
Commitments. In the event that an Incremental Facility shall have become
effective, the Lender or Lenders providing such Incremental Revolving Commitment
and/or Incremental Term Commitments shall be deemed to have agreed, severally
and not jointly, upon the terms and subject to the conditions of this Agreement,
(A) with respect to Incremental Term Commitments to make an Incremental Term
Loan in the amount of the Incremental Term Commitment of such Lender on the
effective date of the applicable Incremental Loan Amendment and (B) with respect
to Incremental Revolving Commitments, to make from time to time during the
period from the date of the effectiveness of the applicable Incremental Loan
Amendment through the Revolving Credit Termination Date, one or more Incremental
Revolving Loans to the Borrower pursuant to the provisions of subsection 3.1 in
an aggregate principal amount not exceeding at any time the Incremental
Revolving Commitment of such Lender at such time.

2.2. Repayment of Term Loans. Borrower may repay the Term Loans as provided in
subsection 4.4 and shall repay the Term Loans as provided in subsections 4.5 and
4.6.

2.3. Use of Proceeds. The proceeds of the Term Loans (other than any Incremental
Term Loans) shall be used to finance a portion of the Transactions and to pay
fees, expenses and financing costs in connection therewith.

SECTION 3. AMOUNT AND TERMS OF REVOLVING CREDIT COMMITMENTS

3.1. Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, each Revolving Credit Lender severally agrees to the extent of its
Revolving Credit Commitment to extend

 

-38-



--------------------------------------------------------------------------------

credit to Borrower at any time and from time to time on any Borrowing Date
during the Revolving Credit Commitment Period in each case (i) by purchasing an
L/C Participating Interest in each Letter of Credit issued by the Issuing Lender
and (ii) by making loans in Dollars (individually, a “Revolving Credit Loan”;
and collectively, the “Revolving Credit Loans”) to Borrower from time to time.
Notwithstanding the above, in no event shall any Revolving Credit Loans be made,
or Letter of Credit be issued, if the aggregate amount of the Revolving Credit
Loans to be made or Letter of Credit to be issued would, after giving effect to
the use of proceeds, if any, thereof, exceed the aggregate Available Revolving
Credit Commitments nor shall any Letter of Credit be issued if after giving
effect thereto the sum of the undrawn amount of all outstanding Letters of
Credit and the amount of all L/C Obligations would exceed $7,500,000.

(b) During the Revolving Credit Commitment Period, Borrower may use the
Revolving Credit Commitments and any Incremental Revolving Commitments by
borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof, and/or by
having the Issuing Lender issue Letters of Credit, having such Letters of Credit
expire undrawn upon or if drawn upon, reimbursing the Issuing Lender for such
drawing, and having the Issuing Lender issue new Letters of Credit.

(c) Each borrowing of Revolving Credit Loans pursuant to the Revolving Credit
Commitments and any Incremental Revolving Commitments shall be in an aggregate
principal amount of the lesser of (i) $500,000 or a whole multiple of $100,000
in excess thereof in the case of Alternate Base Rate Loans, and $1,000,000 or a
whole multiple of $100,000 in excess thereof, in the case of Eurodollar Loans,
and (ii) the Available Revolving Credit Commitments, except (x) that any
borrowing of Revolving Credit Loans to be used solely to pay a like amount of
Swing Line Loans may be in the aggregate principal amount of such Swing Line
Loans and (y) any borrowing under subsection 3.8(a) shall be in the amount of
the applicable Letter of Credit draw.

3.2. Commitment Fee. Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than any Non-Funding Lender) a commitment fee from
and including the Closing Date, in either case to but excluding the Revolving
Credit Termination Date computed at the rate of 1/2 of 1% per annum on the
average daily amount of the Available Revolving Credit Commitment of such Lender
during the period for which payment is made (whether or not Borrower shall have
satisfied the applicable conditions for borrowing or for the issuance of a
Letter of Credit set forth in Section 6). Such commitment fee shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Credit Termination Date, commencing on the first such date
to occur on or following the Closing Date, in each case for the actual number of
days elapsed over a 365- or 366-day year.

3.3. Proceeds of Revolving Credit Loans. Borrower shall use the proceeds of
Revolving Credit Loans for Permitted Acquisitions and to provide for the ongoing
working capital and general corporate purposes of Borrower and its Qualified
Subsidiaries, in each case, after the Closing Date.

3.4. Swing Line Commitment. (a) Subject to the terms and conditions hereof, the
Swing Line Lender agrees, so long as the Administrative Agent has not received
notice that an Event of Default has occurred and is continuing, to make swing
line loans (individually, a “Swing Line Loan”; collectively, the “Swing Line
Loans”) to Borrower at any time and from time to time during the Revolving
Credit Commitment Period in an aggregate principal amount at any one time
outstanding not to exceed

 

-39-



--------------------------------------------------------------------------------

$5,000,000; provided that no Swing Line Loan may be made if the aggregate
principal amount of the Swing Line Loans to be made would exceed the aggregate
Available Revolving Credit Commitments at such time. Amounts borrowed by
Borrower under this subsection 3.4 may be repaid at any time, subject to the
limitation stated herein, without prior notice and, through but excluding the
Revolving Credit Termination Date, reborrowed. All Swing Line Loans (1) shall be
made as Alternate Base Rate Loans, (2) shall not be entitled to be converted
into Eurodollar Loans and (3) must be repaid in full within seven days of making
of such Loan or, if sooner, upon the making of any Revolving Credit Loan and
shall in any event mature no later than the Revolving Credit Termination Date.
Borrower shall give the Swing Line Lender irrevocable notice (which notice must
be received by the Swing Line Lender prior to 3:00 p.m.) on the requested
Borrowing Date specifying the amount of each requested Swing Line Loan, which
shall be in an aggregate minimum amount of $250,000 or a whole multiple of
$50,000 in excess thereof. The Swing Line Lender shall, before 5:00 p.m. on such
requested Borrowing Date, make available to the Administrative Agent for the
account of Borrower in same day funds, the proceeds of such Swing Line Loans.
The proceeds of each Swing Line Loan will be made available by the Swing Line
Lender to Borrower in immediately available funds to be delivered by wire
transfer to the account(s) designated by Borrower in the applicable borrowing
notice. The proceeds of Swing Line Loans may be used solely for the purposes
referred to in subsection 3.3.

(b) The Swing Line Lender at any time in its sole and absolute discretion may,
and on the fifteenth day (or if such day is not a Business Day, the next
Business Day) and last Business Day of each calendar month shall, on behalf of
Borrower (which hereby irrevocably directs the Swing Line Lender to act on its
behalf) request each Revolving Credit Lender, including the Swing Line Lender,
to make a Revolving Credit Loan in an amount equal to such Lender’s Revolving
Credit Commitment Percentage of the amount of the Swing Line Loans (the
“Refunded Swing Line Loans”) outstanding on the date such notice is given.
Unless any of the events described in paragraph (f) of Section 9 shall have
occurred and be continuing (in which event the procedures of paragraph (c) of
this subsection 3.4 shall apply), each such Lender shall make the proceeds of
its Revolving Credit Loan available to the Swing Line Lender for the account of
the Swing Line Lender at the office of the Swing Line Lender specified in
subsection 11.2 (or such other location as the Swing Line Lender may direct)
prior to 12:00 noon in funds immediately available on the Business Day next
succeeding the date such notice is given. The proceeds of such Revolving Credit
Loans shall be immediately applied to repay the Refunded Swing Line Loans.

(c) If, prior to the making of a Revolving Credit Loan pursuant to paragraph (b)
of this subsection 3.4, one of the events described in paragraph (f) of Section
9 shall have occurred and be continuing, each Revolving Credit Lender will, on
the date such Loan was to have been made, purchase an undivided participating
interest in the Refunded Swing Line Loan in an amount equal to its Revolving
Credit Commitment Percentage of such Refunded Swing Line Loan. Each such Lender
will immediately transfer to the Swing Line Lender in immediately available
funds, the amount of its participation and upon receipt thereof the Swing Line
Lender will deliver to such Lender a Swing Line Loan Participation Certificate
dated the date of receipt of such funds and in such amount.

(d) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s participating interest in a Refunded Swing
Line Loan, the Swing Line Lender receives any payment on account thereof, the
Swing Line Lender will distribute to such Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded) in like funds as received; provided that, in the event
that such payment received by the Swing

 

-40-



--------------------------------------------------------------------------------

Line Lender is required to be returned, such Lender will return to the Swing
Line Lender any portion thereof previously distributed by the Swing Line Lender
to it in like funds as such payment is required to be returned by the Swing Line
Lender.

(e) The obligation of each Revolving Credit Lender to purchase participating
interests pursuant to subsection 3.4(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including, without limitation, (i)
any set-off, counterclaim, recoupment, defense or other right which such Lender
may have against the Swing Line Lender, Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of an Event of Default;
(iii) any adverse change in the condition (financial or otherwise) of Borrower;
(iv) any breach of this Agreement by Borrower or any other Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing.

3.5. Issuance of Letters of Credit. (a) Borrower may from time to time request
the Issuing Lender to issue a Standby L/C or a Commercial L/C by delivering to
the Issuing Lender (with a copy to the Administrative Agent) at its address
specified in subsection 11.2 (or such other location as the Issuing Lender may
direct) a letter of credit application in the Issuing Lender’s then customary
form (the “L/C Application”) completed to the satisfaction of the Issuing
Lender, together with the proposed form of such Letter of Credit (which shall
comply with the applicable requirements of paragraph (b) below) and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request; provided that if the Issuing Lender informs Borrower
that it is for any reason unable to open such Letter of Credit, Borrower may
request any Lender to open such Letter of Credit upon the same terms offered to
the Issuing Lender and each reference to the Issuing Lender for purposes of
subsections 3.5 through 3.13, 6.1 and 6.2 shall be deemed to be a reference to
such Issuing Lender for the purposes of such Letter of Credit.

(b) Each Standby L/C and Commercial L/C issued hereunder shall be issued for the
account of Borrower and shall, among other things, (i) be in such form requested
by Borrower as shall be acceptable to the Issuing Lender in its sole discretion
and (ii) have an expiry date occurring not later than (a) 365 days, in the case
of a Standby L/C, or (b) 120 days, in the case of a Commercial L/C, after the
date of issuance of such Letter of Credit and, in the case of Standby L/Cs, may
be automatically renewed on its expiry date for an additional period equal to
the initial term, but in no case shall any Letter of Credit have an expiry date
occurring later than the Revolving Credit Termination Date. Each L/C Application
and each Letter of Credit shall be subject to the International Standby
Practices (ISP 98) of the International Chamber of Commerce (in the case of
Standby L/Cs) or the Uniform Customs (in the case of Commercial L/Cs) and, to
the extent not inconsistent therewith, the Laws of the State of New York.

3.6. Participating Interests. Effective in the case of each Standby L/C and
Commercial L/C (if applicable) as of the date of the opening thereof, the
Issuing Lender agrees to allot and does allot, to itself and each other
Revolving Credit Lender, and each such Lender severally and irrevocably agrees
to take and does take in such Letter of Credit and the related L/C Application
(if applicable), an L/C Participating Interest in a percentage equal to such
Lender’s Revolving Credit Commitment Percentage.

3.7. Procedure for Opening Letters of Credit. The Issuing Lender will notify
each Lender after the end of each calendar month of any L/C Applications
received by the Issuing Lender from Borrower during such month. Upon receipt of
any L/C Application from Borrower, the Issuing Lender

 

-41-



--------------------------------------------------------------------------------

will process such L/C Application, and the other certificates, documents and
other papers delivered to the Issuing Lender in connection therewith, in
accordance with its customary procedures and, subject to the terms and
conditions hereof, shall promptly open such Letter of Credit by issuing the
original of such Letter of Credit to the beneficiary thereof and by furnishing a
copy thereof to Borrower and, after the end of the calendar month in which such
Letter of Credit was opened, to the other Lenders; provided that no such Letter
of Credit shall be issued if subsection 3.1 would be violated thereby.

3.8. Payments in Respect of Letters of Credit. (a) Borrower agrees forthwith
upon demand by the Issuing Lender and otherwise in accordance with the terms of
the L/C Application relating thereto, (i) to reimburse the Issuing Lender for
any payment made by the Issuing Lender under any Letter of Credit issued for the
account of Borrower and (ii) to pay interest on any unreimbursed portion of any
such payment from the date of such payment until reimbursement in full thereof
at a rate per annum equal to (a) on or prior to the date which is one Business
Day after the day on which the Issuing Lender demands reimbursement from
Borrower for such payment, the Alternate Base Rate plus the Applicable Margin
for the Revolving Credit Loans and (b) thereafter, the Alternate Base Rate plus
the Applicable Margin for the Revolving Credit Loans plus 2%. Each drawing under
any Letter of Credit shall (unless an event of the type described in paragraph
(f) of Section 9 shall have occurred and be continuing, in which case the
procedures specified in this subsection 3.8 for payments in respect of Letters
of Credit shall apply) constitute a request by Borrower to the Administrative
Agent for a borrowing pursuant to subsection 3.1(a) of Alternate Base Rate Loans
(or, at the option of the Administrative Agent and the Swing Line Lender in
their sole discretion, a borrowing pursuant to subsection 3.4 of Swing Line
Loans) in the amount of such drawing. The Borrowing Date with respect to such
borrowing shall be the date of payment of the relevant drawing.

(b) In the event that the Issuing Lender makes a payment under any Letter of
Credit and is not reimbursed pursuant to subsection 3.8(a) in full therefor
forthwith upon demand of the Issuing Lender, and otherwise in accordance with
the terms of the L/C Application relating to such Letter of Credit, the Issuing
Lender will promptly notify each other Revolving Credit Lender. Forthwith upon
its receipt of any such notice, each such other Lender will transfer to the
Issuing Lender, in immediately available funds, an amount equal to such other
Lender’s pro rata share (based on its Revolving Credit Commitment and/or any
Incremental Revolving Commitment) of the L/C Obligation arising from such
unreimbursed payment. Promptly, upon its receipt from such other Lender of such
amount, the Issuing Lender will complete, execute and deliver to such other
Lender an L/C Participation Certificate dated the date of such receipt and in
such amount.

(c) Whenever, at any time after the Issuing Lender has made a payment under any
Letter of Credit and has received from any other Revolving Credit Lender such
other Lender’s pro rata share of the L/C Obligation arising therefrom, the
Issuing Lender receives any reimbursement on account of such L/C Obligation or
any payment of interest on account thereof, the Issuing Lender will promptly
distribute to such other Lender its pro rata share thereof in like funds as
received; provided that in the event that the receipt by the Issuing Lender of
such reimbursement or such payment of interest (as the case may be) is required
to be returned, such other Lender will return to the Issuing Lender any portion
thereof previously distributed by the Issuing Lender to it in like funds as such
reimbursement or payment is required to be returned by the Issuing Lender.

3.9. Letter of Credit Fees. (a) In lieu of any letter of credit commissions and
fees provided for in any L/C Application relating to Standby or Commercial L/Cs
(other than standard issuance,

 

-42-



--------------------------------------------------------------------------------

amendment and negotiation fees), Borrower agrees to pay the Administrative
Agent, (i) for the account of the Issuing Lender and the Participating Lenders,
with respect to each Standby L/C or Commercial L/C issued for the account of
Borrower, a Standby L/C or Commercial L/C fee, as the case may be, equal to the
Applicable Margin for Revolving Credit Loans which are Eurodollar Loans
per annum; and (ii) in addition to the Standby or Commercial L/C fee referred to
in subsection 3.9(a)(i) above, for the account of the Issuing Lender and not on
account of its L/C Participating Interest therein, 0.25% per annum, each on the
daily average amount available to be drawn under each Standby L/C in the case of
a Standby L/C and on the maximum face amount of each Commercial L/C in the case
of a Commercial L/C, in either case, payable, in arrears, on the last day of
each March, June, September and December and on the Revolving Credit Termination
Date. The Administrative Agent will disburse any Standby or Commercial L/C fees
received pursuant to subsection 3.9(a)(i) to the respective Lenders promptly
following the receipt of any such fees.

(b) For purposes of any payment of fees required pursuant to this subsection
3.9, the Administrative Agent agrees to provide to Borrower a statement of any
such fees to be so paid; provided that the failure by the Administrative Agent
to provide Borrower with any such invoice shall not relieve Borrower of its
obligation to pay such fees.

3.10. Letter of Credit Reserves. (a) If any Change in Law shall either (i)
impose, modify, deem or make applicable any reserve, special deposit, assessment
or similar requirement against letters of credit issued by the Issuing Lender or
(ii) impose on the Issuing Lender any other condition regarding this Agreement
(with respect to Letters of Credit) or any Letter of Credit, and the result of
any event referred to in clause (i) or (ii) above shall be to increase the cost
of the Issuing Lender of issuing or maintaining any Letter of Credit (which
increase in cost shall be the result of the Issuing Lender’s reasonable
allocation of the aggregate of such cost increases resulting from such events),
then, upon demand by the Issuing Lender, Borrower shall immediately pay to the
Issuing Lender, from time to time as specified by the Issuing Lender, additional
amounts which shall be sufficient to compensate the Issuing Lender for such
increased cost, together with interest on each such amount from the date
demanded until payment in full thereof at a rate per annum equal to the rate
applicable to Alternate Base Rate Loans pursuant to subsection 4.8(b). Borrower
shall not be required to make any payments to the Issuing Lender for any
additional amounts pursuant to this subsection 3.10(a) unless the Issuing Lender
has given written notice to Borrower of its intent to request such payments
prior to or within 60 days after the date on which the Issuing Lender became
entitled to claim such amounts. A certificate, setting forth in reasonable
detail the calculation of the amounts involved, submitted by the Issuing Lender
to Borrower concurrently with any such demand by the Issuing Lender, shall be
conclusive, absent manifest error, as to the amount thereof.

(b) In the event that any Change in Law with respect to the Issuing Lender
shall, in the reasonable opinion of the Issuing Lender, require that any
obligation under any Letter of Credit be treated as an asset or otherwise be
included for purposes of calculating the appropriate amount of capital to be
maintained by the Issuing Lender or any corporation controlling the Issuing
Lender, and such Change in Law shall have the effect of reducing the rate of
return on the Issuing Lender’s or such corporation’s capital, as the case may
be, as a consequence of the Issuing Lender’s obligations under such Letter of
Credit to a level below that which the Issuing Lender or such corporation, as
the case may be, could have achieved but for such Change in Law (taking into
account the Issuing Lender’s or such corporation’s policies, as the case may be,
with respect to capital adequacy) by an amount reasonably deemed by the Issuing
Lender to be material, then from time to time following notice by the Issuing
Lender to Borrower of such Change in Law, within 15 days after demand by the
Issuing Lender, Borrower shall pay to the

 

-43-



--------------------------------------------------------------------------------

Issuing Lender such additional amount or amounts as will compensate the Issuing
Lender or such corporation, as the case may be, for such reduction. The Issuing
Lender agrees that, upon the occurrence of any event giving rise to the
operation of paragraph (a) or (b) of this subsection 3.10 with respect to the
Issuing Lender, it will, if requested by Borrower and to the extent permitted by
law or by the relevant Governmental Authority, endeavor in good faith to avoid
or minimize the increase in costs or reduction in payments resulting from such
event; provided that such avoidance or minimization can be made in such a manner
that the Issuing Lender, in its sole determination, suffers no economic, legal
or regulatory disadvantage. Borrower shall not be required to make any payments
to the Issuing Lender for any additional amounts pursuant to this subsection
3.10(b) unless the Issuing Lender has given written notice to Borrower of its
intent to request such payments prior to or within 60 days after the date on
which the Issuing Lender became entitled to claim such amounts. A certificate,
in reasonable detail setting forth the calculation of the amounts involved,
submitted by the Issuing Lender to Borrower concurrently with any such demand by
the Issuing Lender, shall be conclusive, absent manifest error, as to the amount
thereof.

(c) Borrower and each Participating Lender agree that the provisions of the
foregoing paragraphs (a) and (b) shall apply equally to each Participating
Lender in respect of its L/C Participating Interest in such Letter of Credit, as
if the references in such paragraphs and provisions referred to, where
applicable, such Participating Lender or, in the case of paragraph (b), any
corporation controlling such Participating Lender.

3.11. Further Assurances. Borrower hereby agrees, from time to time, to do and
perform any and all acts and to execute any and all further instruments
reasonably requested by the Issuing Lender more fully to effect the purposes of
this Agreement and the issuance of Letters of Credit hereunder.

3.12. Obligations Absolute. The payment obligations of Borrower under this
Agreement with respect to the Letters of Credit shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances:

(i) the existence of any claim, set-off, defense or other right which Borrower
or any of its Qualified Subsidiaries may have at any time against any
beneficiary, or any transferee, of any Letter of Credit (or any Persons for whom
any such beneficiary or any such transferee may be acting), the Issuing Lender,
the Administrative Agent or any Lender, or any other Person, whether in
connection with this Agreement, any Credit Document, the transactions
contemplated herein, or any unrelated transaction;

(ii) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent or invalid or any statement therein being
untrue or inaccurate in any respect, except arising from the gross negligence or
willful misconduct on the part of the Issuing Lender;

(iii) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or certificate or other document which does not comply
with the terms of such Letter of Credit or is insufficient in any respect,
except where such payment constitutes gross negligence or willful misconduct on
the part of the Issuing Lender; or

 

-44-



--------------------------------------------------------------------------------

(iv) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing, except for any such circumstances or happening
constituting gross negligence or willful misconduct on the part of the Issuing
Lender.

3.13. Participations. The obligation of each Revolving Credit Lender to purchase
participating interests pursuant to subsection 3.6 shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Lender, Borrower or any other
Person for any reason whatsoever; (ii) the occurrence or continuance of an Event
of Default; (iii) any adverse change in the condition (financial or otherwise)
of Borrower; (iv) any breach of this Agreement by Borrower or any other Lender;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS

4.1. Procedure for Borrowing. (a) Subject to the terms and conditions hereof,
Borrower may borrow under the Commitments on any Business Day; provided that,
with respect to any borrowing, Borrower shall give the Administrative Agent (or,
with respect to Swing Line Loans, the Swing Line Lender) irrevocable notice
substantially in the form of Exhibit Q (which notice must be received by the
Administrative Agent prior to 12:00 noon (or, with respect to Swing Line Loans,
3:00 p.m.) (i) three Business Days prior to the requested Borrowing Date if all
or any part of the Loans are to be Eurodollar Loans and (ii) one Business Day
prior to the requested Borrowing Date (or, in the case of Swing Line Loans and,
if the Closing Date occurs on the date this Agreement is executed and delivered,
Loans made on the Closing Date, on the requested Borrowing Date) if the
borrowing is to be solely of Alternate Base Rate Loans) and specifying (a) the
amount of the borrowing, (b) whether such Loans are initially to be Eurodollar
Loans or Alternate Base Rate Loans or a combination thereof, (c) if the
borrowing is to be entirely or partly Eurodollar Loans, the length of the
Interest Period for such Eurodollar Loans and (d) whether the Loan is a Term
Loan, a Swing Line Loan or Revolving Credit Loan. Upon receipt of such notice
the Administrative Agent shall promptly notify each affected Lender thereof. Not
later than 12:00 noon on the Borrowing Date specified in such notice, each
affected Lender shall make available to the Administrative Agent at the office
of the Administrative Agent specified in subsection 11.2 (or at such other
location as the Administrative Agent may direct) an amount in immediately
available funds equal to the amount of the Loan to be made by such Lender
(except that proceeds of Swing Line Loans will be made available to Borrower in
accordance with subsection 3.4(a)). Loan proceeds received by the Administrative
Agent hereunder shall promptly be made available to Borrower in immediately
available funds to be delivered by wire transfer to the account(s) designated by
Borrower in the applicable borrowing notice, with the aggregate amount actually
received by the Administrative Agent from the Lenders and in like funds as
received by the Administrative Agent.

(b) Any borrowing of Eurodollar Loans hereunder shall be in such amounts and be
made pursuant to such elections so that, after giving effect thereto, (i) the
aggregate principal amount of all Eurodollar Loans having the same Interest
Period shall not be less than $1,000,000 or a whole multiple of $100,000 in
excess thereof, and (ii) no more than ten Interest Periods shall be in effect at
any one time. No Borrowings made on the Closing Date or the next four
consecutive Business Days shall be Eurodollar Loans without the Arranger’s
consent.

 

-45-



--------------------------------------------------------------------------------

4.2. Conversion and Continuation Options. (a) Subject to subsection 4.15,
Borrower may elect from time to time to convert Eurodollar Loans into Alternate
Base Rate Loans by giving the Administrative Agent irrevocable notice of such
election, to be received by the Administrative Agent prior to 12:00 noon at
least three Business Days prior to the proposed conversion date. Borrower may
elect from time to time to convert all or a portion of the Alternate Base Rate
Loans (other than Swing Line Loans) then outstanding to Eurodollar Loans by
giving the Administrative Agent irrevocable notice of such election, to be
received by the Administrative Agent prior to 12:00 noon at least three Business
Days prior to the proposed conversion date, specifying the Interest Period
selected therefor; provided that no conversion date with respect to Tranche B-1
Term Loans that have not been converted from Tranche B Loans under the Original
Credit Agreement may be earlier than the fifth Business Day subsequent to the
Amendment and Restatement Date without the Arranger’s consent. Such conversion
shall be made on the requested conversion date or, if such requested conversion
date is not a Business Day, on the next succeeding Business Day; provided that
no such conversion shall be made when any Event of Default has occurred and is
continuing and the Required Lenders have, by written notice to Borrower,
determined that such conversion is not appropriate. Upon receipt of any notice
pursuant to this subsection 4.2, the Administrative Agent shall promptly notify
each affected Lender thereof. All or any part of the outstanding Loans (other
than Swing Line Loans) may be converted as provided herein; provided that
partial conversions of Alternate Base Rate Loans shall be in the aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
and the aggregate principal amount of the resulting Eurodollar Loans outstanding
in respect of any one Interest Period shall be at least $1,000,000 or a whole
multiple of $100,000 in excess thereof.

(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by Borrower giving notice to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in subsection 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no Eurodollar Loan
may be continued as such (i) when any Event of Default has occurred and is
continuing and the Required Lenders have, by written notice to Borrower,
determined that such a continuation is not appropriate, (ii) if, after giving
effect thereto, subsection 4.1(b) would be contravened or (iii) after the date
that is one month prior to the Revolving Credit Termination Date (in the case of
continuations of Revolving Credit Loans) or the final Installment Payment Date
of the Term Loans.

4.3. Changes of Commitment Amounts. (a) Borrower shall have the right, upon not
less than three Business Days’ notice to the Administrative Agent, at any time
subsequent to the Closing Date, to terminate or from time to time to permanently
reduce the Revolving Credit Commitments and any Incremental Revolving
Commitments, subject to the provisions of this subsection 4.3.

To the extent, if any, that the sum of the amount of the Revolving Credit Loans,
Swing Line Loans and L/C Obligations then outstanding and the amounts available
to be drawn under outstanding Letters of Credit exceeds the amount of the
Revolving Credit Commitments and any Incremental Revolving Commitments, as then
reduced, Borrower shall be required to make a prepayment equal to such excess
amount, the proceeds of which shall be applied, first, to payment of the Swing
Line Loans then outstanding, second, to payment of any L/C Obligations then
outstanding, third to payment of the Revolving Credit Loans then outstanding and
fourth, to cash collateralize any outstanding Letters of Credit on terms
reasonably satisfactory to the Administrative Agent. Any termination of the
Revolving Credit Commitments and any Incremental Revolving Commitments shall be
accompanied by prepayment in full of the Revolving Credit Loans, Swing Line
Loans and L/C Obligations then outstanding in excess

 

-46-



--------------------------------------------------------------------------------

of the then outstanding Revolving Credit Commitments and any Incremental
Revolving Commitments after giving effect to such reduction and by cash
collateralization of any outstanding Letters of Credit on terms reasonably
satisfactory to the Administrative Agent. Upon termination of the Revolving
Credit Commitments and any Incremental Revolving Commitments, any Letter of
Credit then outstanding that has been so cash collateralized shall no longer be
considered a “Letter of Credit” as defined in subsection 1.1 and any L/C
Participating Interests heretofore granted by the Issuing Lender to the Lenders
in such Letter of Credit shall be deemed terminated (subject to automatic
reinstatement in the event that such cash collateral is returned and the Issuing
Lender is not fully reimbursed for any such L/C Obligations) but the Letter of
Credit fees payable under subsection 3.9 shall continue to accrue to the Issuing
Lender and the Participating Lenders (or, in the event of any such automatic
reinstatement, as provided in subsection 3.9) with respect to such Letter of
Credit until the expiry thereof (provided that in lieu of paying a Standby L/C
or Commercial L/C fee, as the case may be, equal to the Applicable Margin for
Revolving Credit Loans which are Eurodollar Loans per annum, Borrower shall pay
to the Administrative Agent an amount equal to 0.25% per annum).

(b) In the case of termination of the Revolving Credit Commitments, Incremental
Revolving Commitments and/or Term Loan Commitment, interest accrued on the
amount of any prepayment relating thereto and any unpaid commitment fee accrued
hereunder shall be paid on the date of such termination. Any such partial
reduction of the Revolving Credit Commitments, Incremental Revolving Commitments
and/or Term Loan Commitment, shall be in an amount of $1,000,000 or a whole
multiple of $100,000 in excess thereof and shall, in each case, reduce
permanently the amount of the Revolving Credit Commitments, Incremental
Revolving Commitments and/or Term Loan Commitment, then in effect.

(c) (i) The Tranche A Term Loan Commitments, the Tranche B-1 Term Loan
Commitments and any Incremental Term Commitments shall be automatically and
permanently reduced upon the making of a Tranche A Term Loan, Tranche B-1 Term
Loan or Incremental Term Loan, as the case may be, by the amount of such Loan
and (ii) the Incremental Term Commitments under any Incremental Facility shall
be terminated effective as of the day after the effective date of the
Incremental Loan Amendment relating thereto.

(d) The Revolving Credit Commitments shall be automatically and permanently
reduced on the fifth anniversary of the Closing Date, if the aggregate Revolving
Credit Commitments are greater than $67,500,000 at such time, to $67,500,000.

4.4. Optional Prepayments. Subject to subsection 4.15, Borrower may at any time
and from time to time prepay Loans, in whole or in part, without premium or
penalty, by irrevocable written notice to the Administrative Agent by 12:00 noon
on the Business Day preceding the proposed date of prepayment in the case of
Alternate Base Rate Loans, by 12:00 noon on the third Business Day preceding the
proposed date of prepayment in the case of Eurodollar Loans, specifying the date
and amount of prepayment and whether the prepayment is of Revolving Credit Loans
or Term Loans. Upon receipt of such notice the Administrative Agent shall
promptly notify each Lender thereof. If such notice is given, Borrower shall
make such prepayment, and the payment amount specified in such notice shall be
due and payable, on the date specified therein. Partial prepayments of Term
Loans pursuant to this subsection 4.4 shall be in an aggregate principal amount
equal to the lesser of (a) (i) $1,000,000 or a whole multiple of $100,000 in
excess thereof with respect to Eurodollar Loans or (ii) $500,000 or a whole
multiple of $100,000 in excess thereof with respect to Alternate Base Rate Loans
and (b) the aggregate unpaid principal

 

-47-



--------------------------------------------------------------------------------

amount of the Term Loans. Partial prepayments of Revolving Credit Loans pursuant
to this subsection shall be in an aggregate principal amount equal to the lesser
of (a) (i) $1,000,000 or a whole multiple of $100,000 in excess thereof with
respect to Eurodollar Loans or (ii) $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Alternate Base Rate Loans and (b) the aggregate
unpaid principal amount of the Revolving Credit Loans (or the aggregate unpaid
principal amount of Revolving Credit Loans maintained as Alternate Base Rate
Loans (in the case of a prepayment of such Revolving Credit Loans) or as
Eurodollar Loans with a single Interest Period (in the case of a prepayment of
such Revolving Credit Loans)), as the case may be. Prepayments of the Term Loans
pursuant to this subsection 4.4 shall be applied in accordance with subsection
4.7 below.

All voluntary prepayments of Tranche B-1 Term Loans effected on or prior to the
first anniversary of the Amendment and Restatement Date with the proceeds of a
substantially concurrent issuance or incurrence of new term loans or loans under
a new revolving credit facility (excluding a refinancing of all Loans
outstanding under this Agreement in connection with another transaction not
permitted by this Agreement (as determined prior to giving effect to any
amendment or waiver of this Agreement being adopted in connection with such
transaction)), shall be accompanied by a prepayment fee equal to 1.00% of the
aggregate amount of such prepayments if the Applicable Margin (or similar
interest rate spread) applicable to such new term loans is or, upon the
satisfaction of certain conditions, could be less than the Applicable Margin
applicable to the Tranche B-1 Term Loans, as of the Amendment and Restatement
Date.

4.5. Mandatory Prepayments.

(a) Equity Issuances. If, subsequent to the Closing Date, Holdings or Borrower
shall issue any Capital Stock (it being understood that the issuance of debt
securities convertible into, or exchangeable or exercisable for, Capital Stock
shall be governed by subsection 4.5(b) below), or receive any contributions in
respect of its capital, within five Business Days of receipt of any Net Proceeds
therefrom, the Borrowers shall prepay outstanding Loans in an amount equal to
75% of such Net Proceeds and such prepayment shall be applied in accordance with
subsection 4.7 below; provided that, following receipt by the Administrative
Agent of the financial statements required by subsection 7.1 for the second
fiscal quarter beginning after the Closing Date, (x) such percentage shall be
reduced to 50% with respect to such Net Proceeds (or a smaller portion thereof,
as the case may be) if the Total Leverage Ratio is less than 6.00 to 1.00 but
greater than or equal to 5.00 to 1.00 as of the date of receipt of such Net
Proceeds after giving effect to the prepayment required by this subsection
4.5(a) with such Net Proceeds (or such smaller portion thereof) and (y) such
percentage shall be reduced to 0% with respect to such Net Proceeds (or a
smaller portion thereof, as the case may be) if the Total Leverage Ratio is less
than 5.00 to 1.00 as of the date of receipt of such Net Proceeds after giving
effect to the prepayment required by this subsection 4.5(a) with such Net
Proceeds (or such smaller portion thereof); provided further that this
subsection 4.5(a) shall not apply to (i) Permitted Issuances, (ii) issuances
where the proceeds are used to pay the purchase price in a Permitted Acquisition
or pursuant to the Asset Purchase Agreement or (iii) contributions of the
proceeds of ABRY Subordinated Indebtedness.

(b) Indebtedness. If, subsequent to the Closing Date, Holdings, Borrower or any
of its Qualified Subsidiaries shall incur or permit the incurrence of any
Indebtedness (including pursuant to debt securities which are convertible into,
or exchangeable or exercisable for, Capital Stock), within five Business Days of
receipt of any Net Proceeds therefrom, Borrower shall prepay outstanding Loans
in an amount equal to 100% of such Net Proceeds and such prepayment shall be
applied in accordance with

 

-48-



--------------------------------------------------------------------------------

subsection 4.7 below, provided that, following receipt by the Administrative
Agent of the financial statements required by subsection 7.1 for the second
fiscal quarter beginning after the Closing Date, such percentage shall be
reduced to 50% with respect to such Net Proceeds (or a smaller portion thereof,
as the case may be) if the Total Leverage Ratio is less than 6.00 to 1.00 as of
the date of receipt of such Net Proceeds after giving effect to the prepayment
required by this subsection 4.5(b); provided further that this subsection 4.5(b)
shall not apply to Net Proceeds of (i) Holdings High Yield Notes if such Net
Proceeds are used to fund a Permitted Acquisition or in respect of Subsequent
Consent Transfers and/or Subsequent Property Transfers (each as defined in the
Asset Purchase Agreement) or (ii) any Indebtedness permitted by subsections
8.1(a) through (j).

(c) Asset Sales. If, subsequent to the Closing Date, Holdings, Borrower or any
of its Subsidiaries shall receive Net Proceeds from any Asset Sale, within five
Business Days of receipt of any Net Proceeds therefrom, Borrower shall prepay
outstanding Loans in an amount equal to 100% of such Net Proceeds and such
prepayment shall be applied in accordance with subsection 4.7 below; provided
that no payment shall be required pursuant to this subsection 4.5(c) until the
date that the aggregate amount of Net Proceeds received by Holdings or any of
its Subsidiaries from any Asset Sales exceeds $5,000,000 (and has not yet been
so applied).

(d) Casualty Events. If, subsequent to the Closing Date, Holdings, Borrower or
any of its Subsidiaries shall receive proceeds from insurance recoveries in
respect of any Destruction or any proceeds or awards in respect of any Taking,
in each case, in excess of $500,000, within five Business Days of receipt of
such Net Proceeds, Borrower shall prepay outstanding Loans in an amount equal to
100% of the Net Proceeds thereof and such prepayment shall be applied in
accordance with subsection 4.7 below subject to Borrower’s right to reinvest or
restore under subsection 12.2.

(e) Excess Cash Flow. If, for any fiscal year of Holdings commencing with its
fiscal year ending on December 31, 2005, there shall be Excess Cash Flow for
such fiscal year, not later than 90 days after the end of such fiscal year
Borrower shall prepay Loans in an amount equal to 75% of such Excess Cash Flow
and such prepayment shall be applied in accordance with subsection 4.7 below;
provided that such percentage shall be reduced to 50% with respect to such
Excess Cash Flow (or portion thereof) if the Total Leverage Ratio as of the end
of such fiscal year is or after giving effect to the prepayment required by this
subsection 4.5(e) with such Excess Cash Flow (or such smaller portion thereof)
would be less than 6.00 to 1.00 but greater than or equal to 5.00 to 1.00;
provided further that such percentage shall be reduced to 25% with respect to
such Excess Cash Flow (or a smaller portion thereof) if the Total Leverage Ratio
as of the end of such fiscal year is, or after giving effect to the prepayment
required by this subsection 4.5(e) with such Excess Cash Flow (or such smaller
portion thereof) would be, less than 5.00 to 1.00.

(f) 3.3 Reduction. If Borrower receives a cash payment as a result of a 3.3
Reduction and the aggregate amount of such payment, net of any costs directly
relating to the determination of the 3.3 Reduction (the “Net 3.3 Reduction
Proceeds”) exceeds $20,000,000, then within 180 days after the Post Closing
Certificate (as defined in the Asset Purchase Agreement) becomes conclusive,
final and binding on the parties to the Asset Purchase Agreement and the Net 3.3
Reduction Proceeds have been received by Borrower, Borrower shall prepay Loans
in an amount equal to 66.67% of the amount by which the amount of such Net 3.3
Reduction Proceeds exceeds $20,000,000 and such prepayment shall be applied in
accordance with subsection 4.7 below; provided that if Borrower is not permitted
to make a Dividend Payment pursuant to subsection 8.11(g) with respect to the
3.3 Reduction, then Borrower shall prepay outstanding Loans in the amount of the
entire amount of the Net 3.3 Reduction Proceeds and such prepayment shall be
applied in accordance with subsection 4.7 below.

 

-49-



--------------------------------------------------------------------------------

4.6. Repayment of Term Loans. (a) Beginning in June 2006 through December 2010
(19 quarters) the Tranche A Term Loans shall be repaid on the last Business Day
of each March, June, September and December (each such day, a “Tranche A
Installment Payment Date”) in an amount equal to 5.0% per fiscal quarter of the
total principal amount of Tranche A Term Loans made on the Closing Date, plus
the amounts set forth in any Incremental Loan Amendment for Incremental Term
Loans that are Tranche A Term Loans which shall be in proportion (in each case,
subject to reduction as described in subsections 4.4, 4.5 and 4.7) and the
remaining principal amount shall be repaid on the Tranche A Maturity Date.

Amounts repaid on account of the Tranche A Term Loans pursuant to this
subsection or otherwise may not be reborrowed. Accrued interest on the amount of
any prepayment shall be paid on the Interest Payment Date next succeeding the
date of any partial prepayment and on the date of such prepayment in the case of
a prepayment in full of the Tranche A Term Loans. To the extent not previously
paid, all Tranche A Term Loans shall be due and payable on the Tranche A
Maturity Date.

(b) (i) Subject to clause (ii) below, the Tranche B-1 Term Loans shall be repaid
on the last Business Day of each March, June, September and December (each such
day, a “Tranche B-1 Installment Payment Date”), in the amounts equal to the
percentages of the total principal amount of Tranche B-1 Term Loans made on the
Amendment and Restatement Date set forth below for the periods set forth below
plus the amounts set forth in any Incremental Loan Amendment for Incremental
Term Loans that are Tranche B-1 Term Loans which shall be in proportion to the
percentages set for below (in each case, subject to reduction as described in
subsections 4.4, 4.5 and 4.7).

 

Period

  

Percentage

June 2006 - September 2010

   0.250% per fiscal quarter

December 2010 - June 2011

   23.875% per fiscal quarter

Tranche B-1 Maturity Date

   23.875%

Amounts repaid on account of the Tranche B-1 Term Loans pursuant to this
subsection or otherwise may not be reborrowed. Accrued interest on the amount of
any prepayments shall be paid on the Interest Payment Date next succeeding the
date of any partial prepayment and on the date of such prepayment in the case of
a prepayment in full of the Tranche B-1 Term Loans. To the extent not previously
paid, all Tranche B-1 Term Loans shall be due and payable on the Tranche B-1
Maturity Date.

(ii) The applicable Incremental Loan Amendment may provide for scheduled
repayments of any Incremental Term Loans (each such day, an “Incremental
Installment Payment Date”), subject to the requirements of the definition of
Incremental Term Maturity Date.

4.7. Application of Prepayments. (a) Prepayments of Term Loans pursuant to
subsection 4.4 shall be applied as elected by Borrower. Prepayments pursuant to
subsection 4.5 shall be applied first, to Term Loans outstanding and second, to
the extent no Term Loans remain outstanding, to the

 

-50-



--------------------------------------------------------------------------------

Revolving Credit Loans in the amount of the Net Proceeds or Excess Cash Flow
remaining to be applied; provided that in the case of a prepayment pursuant to
subsection 4.5(b), (c) or (d), there shall be permanent reduction in the
Revolving Credit Commitments and/or Incremental Revolving Commitments (on a pro
rata basis between them) by the amount of Net Proceeds applied to the Revolving
Credit Loans. Following any such reduction, Borrower shall comply with the
second paragraph of subsection 4.3(a).

(b) Prepayments of Term Loans pursuant to subsection 4.5 shall be applied pro
rata to the Tranche A Term Loans, the Tranche B-1 Term Loans and any Incremental
Term Loans that are neither Tranche A Term Loans nor Tranche B-1 Term Loans
based upon the aggregate principal amount of Term Loans then outstanding under
each Tranche of Term Loans; within each Tranche prepayments will be applied to
the remaining installments of principal on a pro rata basis. Except as otherwise
may be directed by Borrower, any prepayment of Loans pursuant to this subsection
4.7 shall be applied, first, to any Alternate Base Rate Loans of the applicable
Tranche then outstanding and the balance of such prepayment, if any, to the
Eurodollar Loans of the applicable Tranche then outstanding; provided that
prepayments of Eurodollar Loans, if not on the last day of the Interest Period
with respect thereto, shall, at the option of Borrower, be prepaid subject to
the provisions of subsection 4.15 or the amount of such prepayment (after
application to any Alternate Base Rate Loans) shall be deposited with the
Administrative Agent as cash collateral for the Loans on terms reasonably
satisfactory to the Administrative Agent and thereafter shall be applied in the
order of the Interest Periods of the applicable Tranche next ending most closely
to the date such prepayment is required to be made and on the last day of each
such Interest Period. After such application, unless an Event of Default shall
have occurred and be continuing (in which case such interest shall be held as
cash collateral or applied by the Administrative Agent to any Obligations then
due and payable), any remaining interest earned on such cash collateral shall be
paid to Borrower.

4.8. Interest Rates and Payment Dates. (a) Eurodollar Loans shall bear interest
for each day during each Interest Period applicable thereto, commencing on (and
including) the first day of such Interest Period to, but excluding, the last day
of such Interest Period, on the unpaid principal amount thereof at a rate per
annum equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.

(b) Alternate Base Rate Loans shall bear interest for the period from and
including the date such Loans are made to, but excluding, the maturity date
thereof, or to, but excluding, the conversion date if such Loans are earlier
converted into Eurodollar Loans on the unpaid principal amount thereof at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin.

(c) Upon the occurrence and during the continuance of an Event of Default the
overdue amount of any Loans, Interest or other obligations shall, without
limiting the rights of the Lenders under Section 9, bear interest (which shall
be payable on demand): (a) in the case of any Loan, the rate otherwise
applicable to such Loan pursuant to this subsection 4.8 and the Applicable
Margin plus 2%; and (b) in all other cases, a rate per annum (computed on the
basis of the actual number of days elapsed over a year of 365 or 366 days) equal
to the Alternate Base Rate and the Applicable Margin plus 2%.

(d) Except as otherwise expressly provided for in this subsection 4.8, interest
shall be payable in arrears (a) for Eurodollar Loans, at the end of each
Interest Period (or, for any Interest Period longer than three months, at three
month intervals following the first day of such Interest Period) and on the
final maturity of the Loans, and (b) for Alternate Base Rate Loans, quarterly in
arrears on the last Business Day of each March, June, September and December and
on the final maturity of the Loans.

 

-51-



--------------------------------------------------------------------------------

4.9. Computation of Interest. (a) Interest in respect of Alternate Base Rate
Loans shall be calculated on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as the case may be. Interest in respect of Eurodollar
Loans shall be calculated on the basis of the actual number of days elapsed over
a year of 360 days. The Administrative Agent shall as soon as practicable notify
Borrower and the Lenders of each determination of a Eurodollar Rate. Any change
in the interest rate on a Loan resulting from a change in the Alternate Base
Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change in the Alternate Base Rate
is announced or such change in the Eurocurrency Reserve Requirements becomes
effective, as the case may be. The Administrative Agent shall as soon as
practicable notify Borrower and the Lenders of the effective date and the amount
of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on Borrower
and the Lenders in the absence of manifest error. The Administrative Agent
shall, at the request of Borrower or any Lender, deliver to Borrower or such
Lender a statement showing the quotations used by the Administrative Agent in
determining the Eurodollar Rate.

4.10. Certain Fees. Borrower agrees to pay to the Administrative Agent, for its
own account, a non-refundable agent’s fee in an amount previously agreed to with
the Administrative Agent, payable annually in advance on the Closing Date and on
each anniversary thereof unless all Loans have been (or are on such date) repaid
and all Commitments hereunder have been (or are on such date) terminated.

4.11. Inability to Determine Interest Rate. In the event that the Administrative
Agent or the Required Lenders shall have reasonably determined (which
determination shall be conclusive and binding upon Borrower) that (a) by reason
of circumstances affecting the interbank eurodollar market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for any
Interest Period with respect to (i) proposed Loans that Borrower has requested
be made as Eurodollar Loans, (ii) any Eurodollar Loans that will result from the
requested conversion of all or part of the Alternate Base Rate Loans into
Eurodollar Loans or (iii) the continuation of any Eurodollar Loan as such for an
additional Interest Period, or (b) Dollar deposits in the relevant amount and
for the relevant period with respect to any such Eurodollar Loan are not
generally available to the Lenders in their respective Eurodollar Lending
Offices’ interbank eurodollar markets, the Administrative Agent shall forthwith
give telecopy notice of such determination, confirmed in writing, to Borrower
and the Lenders at least one day prior to, as the case may be, the requested
Borrowing Date, the conversion date or the last day of such Interest Period. If
such notice is given (i) any requested Eurodollar Loans shall be made as
Alternate Base Rate Loans, (ii) any Alternate Base Rate Loans that were to have
been converted to Eurodollar Loans shall be continued as Alternate Base Rate
Loans, and (iii) any outstanding Eurodollar Loans shall be converted on the last
day of the then current Interest Period applicable thereto into Alternate Base
Rate Loans. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made and no Alternate Base Rate Loans shall be
converted to Eurodollar Loans.

4.12. Pro Rata Treatment and Payments. (a) Except to the extent otherwise
provided herein, each borrowing of Loans by Borrower from the Lenders and any
reduction of the Commitments of the Lenders hereunder shall be made pro rata
according to the relevant Commitment Percentages of the Lenders with respect to
the Loans borrowed or the Commitments to be reduced.

 

-52-



--------------------------------------------------------------------------------

(b) Whenever any payment received by the Administrative Agent under this
Agreement or any Note or any other Credit Document is insufficient to pay in
full all amounts then due and payable to the Administrative Agent and the
Lenders under this Agreement, such payment shall be distributed by the
Administrative Agent and applied by the Administrative Agent and the Lenders in
the following order: first, to the payment of fees and expenses due and payable
to the Administrative Agent (in such capacity and not in its capacity as a
Lender) under and in connection with this Agreement and the other Credit
Documents; second, to the payment of all expenses due and payable under
subsection 11.5, ratably among the Lenders in accordance with the aggregate
amount of such payments owed to each such Lender; third, to the payment of fees
due and payable under subsections 3.2 and 3.9, ratably among the Lenders in
accordance with the Commitment Percentage of each Lender of the Commitment for
which such payment is owed and, in the case of the Issuing Lender, the amount
retained by the Issuing Lender for its own account pursuant to subsection 3.9;
fourth, to the payment of interest then due and payable on the Loans and the L/C
Obligations ratably in accordance with the aggregate amount of interest owed to
each such Lender; and fifth, to the payment of the principal amount of the Loans
and the L/C Obligations which is then due and payable ratably among the Lenders
in accordance with the aggregate principal amount owed to each such Lender.

(c) If any Lender (a “Non-Funding Lender”) has (x) failed to make a Revolving
Credit Loan required to be made by it hereunder, and the Administrative Agent
has determined that such Lender is not likely to make such Revolving Credit Loan
or (y) given notice to Borrower or the Administrative Agent that it will not
make, or that it has disaffirmed or repudiated any obligation to make, any
Revolving Credit Loan, in each case by reason of the provisions of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, or
otherwise, (i) any payment made on account of the principal of the Revolving
Credit Loans outstanding shall be made as follows:

(A) in the case of any such payment made on any date when and to the extent
that, in the determination of the Administrative Agent, Borrower would be able
under the terms and conditions hereof to reborrow the amount of such payment
under the Commitments and to satisfy any applicable conditions precedent set
forth in Section 6 to such reborrowing, such payment shall be made on account of
the outstanding Revolving Credit Loans held by the Lenders other than the
Non-Funding Lender pro rata according to the respective outstanding principal
amounts of the Revolving Credit Loans of such Lenders; and

(B) otherwise, such payment shall be made on account of the outstanding
Revolving Credit Loans held by the Lenders pro rata according to the respective
outstanding principal amounts of such Revolving Credit Loans; and

(ii) any payment made on account of interest on the Revolving Credit Loans shall
be made pro rata according to the respective amounts of accrued and unpaid
interest due and payable on the Revolving Credit Loans with respect to which
such payment is being made. Borrower agrees to give the Administrative Agent
such assistance in making any determination pursuant to subparagraph (i)(A) of
this paragraph (c) as the Administrative Agent may reasonably request. Any such
determination by the Administrative Agent shall be conclusive and binding on the
Lenders.

 

-53-



--------------------------------------------------------------------------------

(d) All payments (including prepayments) to be made by Borrower on account of
principal, interest and fees shall be made without set-off, counterclaim or
other defense and shall be made to the Administrative Agent, for the account of
the Lenders at the Administrative Agent’s office located at 1221 Avenue of the
Americas, NY, NY 10020, in lawful money of the United States and in immediately
available funds. The Administrative Agent shall promptly distribute such
payments in accordance with the provisions of subsection 4.12(b) upon receipt in
like funds as received. If any payment hereunder (other than payments on
Eurodollar Loans) would become due and payable on a day other than a Business
Day, such payment shall become due and payable on the next succeeding Business
Day and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day (and with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension), unless the result of such extension
would be to extend such payment into another calendar month in which event such
payment shall be made on the immediately preceding Business Day.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount which
would constitute its Commitment Percentage of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent in accordance with
subsection 4.1 and the Administrative Agent may, in reliance upon such
assumption, make available to Borrower a corresponding amount. If such amount is
not made available to the Administrative Agent by the required time on the
Borrowing Date therefor, such Lender shall pay to the Administrative Agent, on
demand, such amount with interest thereon at a rate equal to the daily average
Federal Funds Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this subsection 4.12(e) shall be conclusive absent manifest error. If such
Lender’s Commitment Percentage of such borrowing is not in fact made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Alternate Base
Rate Loans hereunder (in lieu of any otherwise applicable interest), on demand,
from Borrower, without prejudice to any rights which any such Borrower or the
Administrative Agent may have against such Lender hereunder. Nothing contained
in this subsection 4.12 shall relieve any Lender which has failed to make
available its ratable portion of any borrowing hereunder from its obligation to
do so in accordance with the terms hereof.

(f) The failure of any Lender to make the Loan to be made by it on any Borrowing
Date shall not relieve any other Lender of its obligation, if any, hereunder to
make its Loan on such Borrowing Date, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such Borrowing Date.

(g) All payments and optional prepayments (other than prepayments as set forth
in subsection 4.14 with respect to increased costs) of Eurodollar Loans
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of all
Eurodollar Loans with the same Interest Period shall not be less than $1,000,000
a whole multiple of $100,000 in excess thereof.

 

-54-



--------------------------------------------------------------------------------

4.13. Illegality. Notwithstanding any other provision herein, if any Change in
Law occurring after the date that any Person becomes a Lender party to this
Agreement shall make it unlawful for such Lender to make or maintain Eurodollar
Loans as contemplated by this Agreement, the commitment of such Lender hereunder
to make Eurodollar Loans or to convert all or a portion of Alternate Base Rate
Loans into Eurodollar Loans shall forthwith be suspended until such time, if
any, as such illegality shall no longer exist and such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Alternate Base Rate Loans for the duration of the respective Interest Periods
(or, if permitted by applicable law, at the end of such Interest Periods) and
all payments of principal which would otherwise be applied to such Eurodollar
Loans shall be applied instead to such Lender’s Alternate Base Rate Loans.
Borrower hereby agrees to pay any Lender, promptly upon its demand, any amounts
payable pursuant to subsection 4.15 in connection with any conversion in
accordance with this subsection 4.13 (such Lender’s notice of such costs, as
certified in reasonable detail as to such amounts to Borrower through the
Administrative Agent, to be conclusive absent manifest error).

4.14. Requirements of Law. (a) In the event that any Change in Law or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority occurring after the
date that any lender becomes a Lender party to this Agreement:

(i) does or shall subject any such Lender or its Eurodollar Lending Office to
any Tax of any kind whatsoever with respect to this Agreement, any Note or any
Eurodollar Loans made by it, or change the basis of taxation of payments to such
Lender or its Eurodollar Lending Office of principal, the commitment fee,
interest or any other amount payable hereunder (except for (x) net income and
franchise taxes imposed on the net income of such Lender or its Eurodollar
Lending Office by the United States or any political subdivision thereof or
therein, by the jurisdiction under the laws of which such Lender is organized or
any political subdivision or taxing authority thereof or therein, or by any
jurisdiction in which such Lender’s Eurodollar Lending Office is located or any
political subdivision or taxing authority thereof or therein, including changes
in the rate of tax on the overall net income of such Lender or such Eurodollar
Lending Office, and (y) taxes resulting from the substitution of any such system
by another system of taxation; provided that the taxes payable by Lenders
subject to such other system of taxation are not generally charged to borrowers
from such Lenders having loans or advances bearing interest at a rate similar to
the Eurodollar Rate);

(ii) does or shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
such Lender which are not otherwise included in the determination of the
Eurodollar Rate; or

(iii) does or shall impose on such Lender any other condition which is
applicable to lenders generally;

and the result of any of the foregoing is to increase the cost to such Lender or
its Eurodollar Lending Office of making, converting, renewing or maintaining
advances or extensions of credit or to reduce any amount receivable hereunder,
in each case, in respect of its Eurodollar Loans, then, in any such case,
Borrower shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate

 

-55-



--------------------------------------------------------------------------------

such Lender for such additional cost or reduced amount receivable which such
Lender deems to be material as reasonably determined by such Lender with respect
to such Eurodollar Loans, together with interest on each such amount from the
date demanded until payment in full thereof at a rate per annum equal to the
Alternate Base Rate plus 1%.

(b) In the event that any Change in Law occurring after the date that any Person
becomes a Lender party to this Agreement with respect to any such Lender shall,
in the reasonable opinion of such Lender, require that any Commitment of such
Lender be treated as an asset or otherwise be included for purposes of
calculating the appropriate amount of capital to be maintained by such Lender or
any corporation controlling such Lender, and such Change in Law shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital, as the case may be, as a consequence of such Lender’s obligations
hereunder to a level below that which such Lender or such corporation, as the
case may be, could have achieved but for such Change in Law (taking into account
such Lender’s or such corporation’s policies, as the case may be, with respect
to capital adequacy) by an amount reasonably deemed by such Lender to be
material, then from time to time following notice by such Lender to Borrower of
such Change in Law as provided in paragraph (c) of this subsection 4.14, within
15 days after demand by such Lender, Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
on an after-tax basis, as the case may be, for such reduction.

(c) Borrower shall not be required to make any payments to any Lender for any
additional amounts pursuant to this subsection 4.14 unless such Lender has given
written notice to Borrower, through the Administrative Agent, of its intent to
request such payments prior to or within 60 days after the date on which such
Lender became entitled to claim such amounts. If any Lender has notified
Borrower through the Administrative Agent of any increased costs pursuant to
paragraph (a) of this subsection 4.14, Borrower at any time thereafter may, upon
at least three Business Days’ notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and subject to subsection 4.15, prepay (or
convert into Alternate Base Rate Loans) all (but not a part) of the Eurodollar
Loans of the applicable Lender then outstanding. Each Lender agrees that, upon
the occurrence of any event giving rise to the operation of paragraph (a) of
this subsection 4.14 with respect to such Lender, it will, if requested by
Borrower and to the extent permitted by law or by the relevant Governmental
Authority, endeavor in good faith to avoid or minimize the increase in costs or
reduction in payments resulting from such event (including, without limitation,
endeavoring to change its Eurodollar Lending Office); provided that such
avoidance or minimization can be made in such a manner that such Lender, in its
sole determination, suffers no economic, legal or regulatory disadvantage. If
any Lender requests compensation from any Borrower under this subsection 4.14,
Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender thereafter to make or continue
Loans of the Type with respect to which such compensation is requested, or to
convert Loans of any other Type into Loans of such Type, until the Requirement
of Law giving rise to such request ceases to be in effect; provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(d) (i) Subject to subsection 4.14(d)(iv) below, all payments by Borrower or any
Guarantor to or for the account of any Lender, Issuing Lender or Administrative
Agent hereunder or under any Note shall be made without setoff, counterclaim or
other defense and free and clear of, and without deduction or withholding for,
any and all Covered Taxes. If Borrower shall be required by law to deduct or
withhold any Taxes from or in respect of any sum payable hereunder to any
Lender, Issuing Lender or Administrative Agent, (a) the sum payable shall be
increased as necessary so that after making all required deductions or
withholdings (including deductions or withholdings applicable to additional

 

-56-



--------------------------------------------------------------------------------

sums payable under this subsection 4.14(d)) such Lender, Issuing Lender or
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions or withholdings been made, (b)
Borrower shall make such deductions or withholdings, (c) Borrower shall pay the
full amount deducted or withheld to the relevant authority in accordance with
applicable law and (d) Borrower shall furnish to Administrative Agent the
original copy of a receipt evidencing payment thereof within 30 days after such
payment is made.

(ii) In addition, Borrower hereby agrees to pay and indemnify and hold harmless
the Administrative Agent and each Lender and Issuing Lender from any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution, delivery, enforcement or registration of, or
otherwise with respect to, this Agreement or any Note or Guarantee, and all
interest, fines, penalties and additions to tax and related expenses with regard
thereto (“Other Taxes”).

(iii) Borrower and the Guarantors, jointly and severally, hereby agree to
indemnify and hold harmless Administrative Agent and each Lender and Issuing
Lender for the full amount of Covered Taxes (including, without limitation, any
Covered Taxes imposed on amounts payable under this subsection 4.14(d)) paid by
Administrative Agent or such Lender or Issuing Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Covered Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payments due
under this indemnification shall be made within 30 days of the date
Administrative Agent or such Lender or Issuing Lender makes demand therefor.

(iv) Each Lender that is not a United States Person (as defined in Section
7701(a)(30) of the Code) for federal income tax purposes either (1) in the case
of a Lender that is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (i) agrees, to the extent legally entitled to do so, to furnish to
Borrower, with a copy to the Administrative Agent, either U.S. Internal Revenue
Service Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (or successor
form) (wherein such Lender claims entitlement at the Closing Date (or (x) in the
case of a Tranche B-1 Lender that is not a Lender under the Original Credit
Agreement, on the Amendment and Restatement Date and (y) in the case of an
Assignee, on the date it becomes a Lender) to a complete exemption from or a
reduction in, U.S. federal withholding tax on interest payments hereunder) and
(ii) agrees (for the benefit of Borrower and the Administrative Agent), to the
extent legally entitled do so at such times, upon reasonable request by Borrower
or the Administrative Agent, to provide Borrower, with a copy to the
Administrative Agent, a new Form W-8ECI or Form W-8BEN (or successor form) upon
the expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations duly executed
and completed by such Lender that establishes a complete exemption from, or a
reduction in, U.S. federal withholding tax on interest payments hereunder or (2)
in the case of a Lender that is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (i) agrees, to the extent legally entitled to do so,
to furnish to Borrower, with a copy to the Administrative Agent, (a) a Non-Bank
Certificate and (b) two accurate and complete original signed copies of Internal
Revenue Service Form W-8BEN (or successor form), certifying to such Lender’s
legal entitlement at the Closing Date (or (x) in the case of a Tranche B-1
Lender that is not a Lender under the Original Credit Agreement, on the
Amendment and Restatement Date and (y) in the case of an Assignee, on the date
it becomes a Lender) to a complete exemption from or a reduction in, U.S.
federal withholding tax, under the provisions of Sections 871(h) or 881(c) of
the Code with respect to interest payments to be made under this Agreement, and
(ii) agrees, to the extent legally entitled to do so, upon reasonable request by
Borrower or the Administrative Agent, to

 

-57-



--------------------------------------------------------------------------------

provide to Borrower (for the benefit of Borrower and the Administrative Agent)
such other forms as may be required in order to establish the legal entitlement
of such Lender to a complete exemption from, or reduction in, U.S. federal
withholding with respect to interest payments under this Agreement.
Notwithstanding any provision of this subsection 4.14 to the contrary, Borrower
shall have no obligation to pay any amount to or for the account of any Lender
on account of any U.S. federal withholding taxes pursuant to this subsection
4.14, to the extent that such amount results from the failure of any Lender to
comply with its obligations pursuant to this subsection 4.14.

(e) A certificate in reasonable detail as to any amounts submitted by such
Lender, through the Administrative Agent, to Borrower, shall be conclusive in
the absence of manifest error. The covenants contained in this subsection 4.14
shall survive the termination of this Agreement and repayment of the Loans.

4.15. Indemnity. Borrower and the Subsidiary Guarantors agree to jointly and
severally indemnify each Lender and to hold such Lender harmless from any loss
or expense (but (x) without duplication of any amounts payable as default
interest and (y) excluding any loss of anticipated profits) which such Lender
may sustain or incur as a consequence of (a) default by Borrower in making a
borrowing after Borrower has given a notice in accordance with subsection 4.1 or
in making a conversion of Alternate Base Rate Loans to Eurodollar Loans or in
continuing Eurodollar Loans as such, in either case, after Borrower has given
notice in accordance with subsection 4.2, (b) default by Borrower in making any
prepayment after Borrower has given a notice in accordance with subsection 4.4
or (c) a payment or prepayment of a Eurodollar Loan or conversion (including
without limitation, as a result of subsections 4.4, 4.5 or 4.6 and/or a
conversion pursuant to subsection 4.13) of any Eurodollar Loan into an Alternate
Base Rate Loan, in either case on a day which is not the last day of an Interest
Period with respect thereto, including, but not limited to, any such loss or
expense arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its Eurodollar Loans hereunder (but
excluding loss of profit). This covenant shall survive termination of this
Agreement and repayment of the Loans. The payment of an amount due hereunder as
a result of Borrower failing to make a borrowing, payment or conversion after
delivering notice of the same shall constitute a cure of any Default or Event of
Default arising therefrom.

4.16. Repayment of Loans; Evidence of Debt. (a) Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender (i)
the then unpaid principal amount of each Revolving Credit Loan of such Lender on
the Revolving Credit Termination Date, (ii) the principal amount of the Tranche
A Term Loan of such Lender, in installments, payable on each Tranche A
Installment Payment Date, in accordance with subsection 4.6(a) (or the then
unpaid principal amount of such Tranche A Term Loan on the date that the Tranche
A Term Loans become due and payable pursuant to Section 9), (iii) the principal
amount of the Tranche B-1 Term Loan (including the principal amount of any
Incremental Term Loan that is a Tranche B-1 Term Loan) of such Lender, in
installments, payable on each Tranche B-1 Installment Payment Date, in
accordance with subsection 4.6(b) (or the then unpaid principal amount of such
Tranche B-1 Term Loan on the date that the Tranche B-1 Term Loans become due and
payable pursuant to Section 9), and (iv) the then unpaid principal amount of the
Swing Line Loans of the Swing Line Lender on the Revolving Credit Termination
Date. Borrower hereby further agrees to pay interest on the unpaid principal
amount of the Loans from time to time outstanding from the Closing Date until
payment in full thereof at the rates per annum and on the dates set forth in
subsection 4.8.

 

-58-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of Borrower to such Lender resulting from
each Loan of such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to subsection
11.6(d), and a subaccount therein for each Lender, in which shall be recorded
(i) the amount of each Revolving Credit Loan, Tranche A Term Loan, Tranche B-1
Term Loan and any Incremental Term Loan made hereunder, the Type thereof and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from Borrower and each Lender’s share thereof.

(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to subsection 4.16(b) shall, to the extent permitted by applicable law,
be prima facie evidence of the existence and amounts of the obligations of
Borrower therein recorded; provided that the failure of any Lender or the
Administrative Agent to maintain the Register or any such account, or any error
therein, shall not in any manner affect the obligation of Borrower to repay
(with applicable interest) the Loans made to Borrower by such Lender or to repay
any other obligations in accordance with the terms of this Agreement.

(e) Borrower agrees that, upon the request to the Administrative Agent by any
Lender, Borrower will execute and deliver to such Lender (i) a promissory note
of Borrower evidencing the Revolving Credit Loans of such Lender, substantially
in the form of Exhibit A with appropriate insertions as to date and principal
amount (a “Revolving Credit Note”), (ii) a promissory note of Borrower
evidencing the Tranche A Term Loan of such Lender, substantially in the form of
Exhibit B-1 with appropriate insertions as to date and principal amount (a
“Tranche A Term Note”), (iii) a promissory note of such Borrower evidencing the
Tranche B-1 Term Loan of such Lender, substantially in the form of Exhibit B-2
with appropriate insertions as to date and principal amount (a “Tranche B-1 Term
Note”), (iv) a promissory note of Borrower evidencing any Incremental Term Loan
of such Lender (an “Incremental Term Note”) and/or (v) in the case of the Swing
Line Lender, a promissory note of Borrower evidencing the Swing Line Loans of
the Swing Line Lender, substantially in the form of Exhibit C with appropriate
insertions as to date and principal amount (the “Swing Line Note”).

4.17. Replacement of Lenders. In the event any Lender or the Issuing Lender is a
Non-Funding Lender, exercises its rights pursuant to subsection 4.13 or requests
payments pursuant to subsections 3.10 or 4.14, Borrower may require, at
Borrower’s expense (including payment of any processing fees under subsection
11.6(e)) and subject to subsection 4.15, such Lender or the Issuing Lender to
assign, at par plus accrued interest and fees, without recourse (in accordance
with subsection 11.6) all of its interests, rights and obligations hereunder
(including all of its Commitments and the Loans and other amounts at the time
owing to it hereunder and its Notes and its interest in the Letters of Credit)
to a bank, financial institution or other entity specified by Borrower; provided
that (i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other Governmental Authority, (ii) Borrower
shall have received the written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, to such assignment, (iii) Borrower
shall have paid to the assigning Lender or the Issuing Lender all monies other
than principal, interest and fees accrued and owing hereunder to it (including
pursuant to subsections 3.10, 4.13, 4.14 and 4.15) and (iv) in the case of a
required assignment by the Issuing Lender, the Letters of Credit shall be
canceled and returned to the Issuing Lender.

 

-59-



--------------------------------------------------------------------------------

4.18. Procedure for Incremental Loan Requests. Borrower may solicit requests
from any one or more Lenders or other financial institutions for the provision
of (i) a commitment for an Incremental Revolving Loan (each, an “Incremental
Revolving Commitment”) or an Incremental Term Loan (each, an “Incremental Term
Commitment”), as the case may be, and (ii) the margins, if any, to be added by
such Lenders or other financial institutions to the Alternate Base Rate and the
Eurodollar Rate for Loans made under such Incremental Revolving Commitments or
Incremental Term Commitments (any such margin, an “Incremental Margin”);
provided that if, pursuant to an Incremental Loan Amendment with respect to an
Incremental Term Loan that is not a Tranche A Term Loan or Tranche B-1 Term
Loan, any net yield for such Incremental Term Loan is in excess of 25 basis
points above the comparable margin set forth for Tranche B-1 Term Loans in the
definition of Applicable Margin, the Applicable Margin for outstanding Tranche
B-1 Term Loans shall automatically be increased, as of the effective date of the
applicable Incremental Loan Amendment, to any extent required so that the margin
applicable thereto is 25 basis points less than the margin for such Incremental
Term Loan without any action or consent of the Borrower, the Administrative
Agent or any Lender. The Administrative Agent shall approve any financial
institution wishing to provide an Incremental Revolving Commitment, such
approval not to be unreasonably withheld.

SECTION 5. REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Loans and to induce the Issuing Lender to issue, and the Participating Lenders
to participate in, the Letters of Credit, Borrower and Holdings hereby represent
and warrant to each Lender and the Administrative Agent as of the Amendment and
Restatement Date (it being understood that notwithstanding anything to the
contrary, Holdings and its Subsidiaries did not acquire the System until the
Closing Date) and (except as otherwise stated to be as of a different date as of
the date of the making of any extension of credit hereunder):

5.1. Financial Statements; Financial Condition. (a) The unaudited pro forma
consolidated balance sheet of Holdings at September 30, 2003 (the “Pro Forma
Balance Sheet”) and the related unaudited pro forma statements of operations for
the year ended December 31, 2002 and the nine-month period ended September 30,
2003 (collectively, the “Pro Forma Financial Statements”), copies of which have
heretofore been furnished to each Lender, have been prepared giving effect to
the consummation of the Transactions as if they had occurred on September 30,
2003 in the case of such balance sheet and on January 1, 2002 in the case of
such statements of operations. The Pro Forma Financial Statements have been
prepared in good faith by Borrower, based on assumptions Borrower believes to be
reasonable, accurately reflect in all material respects all adjustments required
to be made to give effect to the Transactions and present fairly in all material
respects on a Pro Forma Basis the financial position and results of operations
of Holdings and its Subsidiaries as at and for such dates, assuming that the
Transactions had actually occurred at such dates.

(b) All financial statements delivered pursuant to subsection 6.1(u) of the
Original Credit Agreement, 7.1(a) or 7.1(b) present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities to which they relate as of the dates and for the periods indicated. All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as disclosed therein and except that any such unaudited
financial statements lack footnote disclosure and normal year-end audit
adjustments).

 

-60-



--------------------------------------------------------------------------------

(c) Except as set forth in the financial statements delivered pursuant to
subsection 6.1(u) of the Original Credit Agreement, after giving effect to the
Indebtedness, customary liabilities in respect of expenses incurred in
connection with the Transactions and liabilities incurred in the ordinary course
of business of the Systems or the Credit Parties since the date of the most
recent such financial statements, as of the Original Effective Date and as of
the Closing Date there are no material liabilities of the Credit Parties of any
kind (including, without limitation, liabilities for taxes, or any long-term
leases or unusual forward or long-term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives) required to be set forth on a balance sheet or in the notes
thereto prepared in accordance with GAAP, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which is reasonably likely to result in such a
liability.

5.2. No Change. Since September 30, 2003, after giving effect to the
Transactions, there has been no change, development or event which, individually
or when taken together with all other circumstances, changes or events, has had,
or could reasonably be expected to have, a Material Adverse Effect.

5.3. Existence; Compliance with Law. Each of Holdings and its Subsidiaries (a)
is duly organized and validly existing under the laws of the jurisdiction of its
organization, (b) has full power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals (including, without
limitation, all Franchises and all permits granted by the Federal Communications
Commission) necessary to enable it to use its corporate name and to own, lease
or otherwise hold its properties and assets and to carry on its business as
presently conducted other than such franchises, licenses, permits,
authorizations and approvals the lack of which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
(c) is duly qualified and in good standing (to the extent such concept is
applicable in the applicable jurisdiction) to do business in each jurisdiction
in which the nature of its business or the ownership, leasing or holding of its
properties makes such qualification necessary, except such jurisdictions where
the failure so to qualify, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect and (d) is in
compliance with all applicable statutes, laws (including Environmental Laws),
ordinances, rules, orders, permits (including Environmental Permits) and
regulations of any Governmental Authority or instrumentality, domestic or
foreign (including, without limitation, those related to Hazardous Materials and
substances), except where noncompliance individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect. Neither Holdings
nor any of its Subsidiaries has received any written communication from a
Governmental Authority that alleges that Holdings, or any of its Subsidiaries is
not in compliance with federal, state, local or foreign laws, ordinances, rules
and regulations, or any Franchise except to the extent such noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.4. Power; Authorization. Each Credit Party has the power and authority to
execute, deliver and perform each of the Credit Documents to which it is a
party, and Borrower has the power and authority and legal right to borrow
hereunder and to have Letters of Credit issued for its account hereunder. Each
Credit Party has taken all necessary

 

-61-



--------------------------------------------------------------------------------

action to authorize the execution, delivery and performance of each of the
Credit Documents to which it is or will be a party and Borrower has taken all
necessary action to authorize the borrowings hereunder and the issuance of
Letters of Credit for its account hereunder. No consent or authorization of, or
filing with, any Person (including, without limitation, any Governmental
Authority) is required in connection with the execution, delivery or performance
by any Credit Party, or for the validity or enforceability in accordance with
its terms against any Credit Party, of any Credit Document except for (i)
consents, authorizations and filings which have been obtained or made and are in
full force and effect, (ii) such consents, authorizations and filings which the
failure to obtain or perform, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and (iii) such filings
as are necessary to perfect the Liens of the Lenders created pursuant to this
Agreement and the Security Documents.

5.5. Enforceable Obligations. This Agreement has been, and each of the other
Credit Documents will be, duly executed and delivered on behalf of each Credit
Party that is party thereto. This Agreement constitutes, and each of the other
Credit Documents will constitute upon execution and delivery thereof, the legal,
valid and binding obligation of each Credit Party that is party thereto, and is
enforceable against each Credit Party that is party thereto in accordance with
its terms, except as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

5.6. No Legal Bar. None of the execution, delivery or performance by each Credit
Party of each Credit Document to which it is a party and the incurrence and use
of the proceeds of the Loans and the issuance of and of drawings under the
Letters of Credit (a) will violate any Requirement of Law, constitutive document
or any Contractual Obligation applicable to or binding upon such Credit Party or
any of their respective Subsidiaries or any of their respective properties or
assets, in any manner which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, or (b) will result in the
creation or imposition of any Lien on any of its properties or assets pursuant
to any Requirement of Law applicable to it, as the case may be, or any of its
Contractual Obligations, except for the Liens arising under the Security
Documents and Permitted Liens.

5.7. No Material Litigation. Except as disclosed in Schedule 5.7, there is no
pending or, to the knowledge of any Credit Party, threatened claim, legal
action, arbitration or other legal, governmental, administrative or tax
proceeding or any order, complaint, decree or judgment involving or affecting
the Transactions, Holdings or any of its Subsidiaries or any of their respective
properties, assets, operations or businesses which have had, or are reasonably
likely to have, a Material Adverse Effect.

5.8. Investment Company Act. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” (as each of the quoted terms is
defined or used in the Investment Company Act of 1940, as amended) that is
required to be registered under such Act.

5.9. Federal Regulation. The extensions of credit hereunder will not be used for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the regulations of the
Board. If requested by any Lender or the Administrative Agent, Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U. Following application of the proceeds
of each extension of credit hereunder, not more than 25 percent of the value of
the assets of any Credit Party will be Margin Stock (as defined in Regulation
U).

 

-62-



--------------------------------------------------------------------------------

No Credit Party or any of their respective Subsidiaries is a “holding company”,
or an “affiliate” of a “holding company” or a “subsidiary company” of a “holding
company”, within the meaning of the United States Public Utility Holding Company
Act of 1935, as amended. No Credit Party is subject to regulation under any law
or regulation which limits its ability to incur Indebtedness, other than
Regulation X of the Board.

5.10. No Default. Each of Holdings and its Subsidiaries have performed all
material obligations required to be performed by them under their respective
Contractual Obligations (including after giving effect to the Transactions) and
they are not (with or without the lapse of time or the giving of notice, or
both) in breach or default in any respect thereunder, except to the extent that
such breach or default, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect. Neither Holdings nor any of its
Subsidiaries (including after giving effect to the Transactions) is in default
under any material judgment, order or decree of any Governmental Authority,
domestic or foreign, applicable to it or any of its respective properties,
assets, operations or business, except to the extent that any such defaults
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.11. Taxes. Each of Holdings and its Subsidiaries (including after giving
effect to the Transactions) (i) has timely filed or caused to be timely filed
all tax returns, statements, forms and reports (domestic or foreign) which are
required to be filed (and all such tax returns were true and correct in all
material respects when and as filed) and (ii) has timely paid all Taxes shown to
be due and payable on said returns or on any assessments made against it or any
of its property and all other taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority (other than with respect to any
Taxes (x) the amount of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves (or other sufficient
provisions) in conformity with GAAP have been provided on the books of Holdings
or one of its Subsidiaries (including after giving effect to the Transactions),
as the case may be, and (y) which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect).

5.12. Subsidiaries. After giving effect to the consummation of the Transactions,
(i) Holdings owns 100% of the capital stock of Borrower and has no direct or
indirect Subsidiaries other than Atlantic Broadband Holdings, Inc., a Delaware
corporation, Borrower and its Subsidiaries and (ii) the Subsidiaries of
Borrower, their jurisdictions of incorporation, the number of units of each
class of its Capital Stock authorized and the number outstanding and the number
of units covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights, and their equity holders, in each case, as of the
Closing Date shall be as set forth on Schedule 5.12. All Capital Stock of each
Subsidiary of Borrower (i) that is a corporation is duly and validly issued and
is fully paid and non-assessable and (ii) that is a limited liability company is
duly and validly issued without any obligation to make additional capital
contributions and in each case, is owned, of record and beneficially, by
Borrower, directly or indirectly.

5.13. Ownership of Property; Liens. As of the Closing Date and as of the making
of any extension of credit hereunder (subject to transfers and dispositions of
property permitted under subsection 8.5), each of Holdings and its Subsidiaries
has good and valid title (or, in the case of Intellectual Property, a valid
license) to all of its material assets necessary for the conduct of its business
(other than (x) Real Property and (y) minor irregularities or deficiencies in
title which, individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect), in each case free and clear of

 

-63-



--------------------------------------------------------------------------------

all Liens except Permitted Liens. With respect to each Mortgaged Property and
each Real Property owned by Holdings and its Subsidiaries listed on Schedule
5.13, as of the Closing Date, each of Holdings or its applicable Subsidiary has
(i) good and marketable fee title thereto, all of which are listed on Schedule
5.13 under the heading “Fee Properties” (each, a “Fee Property”), (ii) valid and
enforceable leasehold interests in the leasehold estates in all of the real
property leased by it that is used in the operations, or the business, of the
Credit Parties and their Subsidiaries, which leased real property is listed on
Schedule 5.13 under the heading “Leased Properties” (each, a “Leased Property”)
and (iii) good and valid and enforceable rights to use the other real property,
including easements, licenses, rights to access, rights-of-way and other real
property interests, that are used in the operations of the Credit Parties and
their subsidiaries, as listed on Schedule 5.13 under the heading “Other Real
Property” (each an “Other Real Property”), in each case, free and clear of all
Liens of any nature whatsoever, except (a) as to Fee Property, Permitted
Encumbrances and (b) as to Leased Property, the terms and provisions of the
respective lease therefor, including, without limitation, the matters set forth
on Schedule 5.13, and any matters affecting the fee title and any estate
superior to the leasehold estate related thereto. The Fee Properties, the Leased
Properties and the Other Real Property constitute, as of the Closing Date, all
of the material real property owned in fee or leased by Holdings and its
Subsidiaries and used or held for use by Holdings and its Subsidiaries. No
Credit Party has received notice of pending condemnation or similar proceedings
affecting any of the Real Property and to each Credit Party’s knowledge no such
action is currently contemplated or threatened in each case other than with
respect to the proceedings in connection with the property located at 201 South
Mechanic Street, Cumberland, Maryland.

5.14. ERISA. (a) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by an amount that could reasonably be expected to have a Material Adverse Effect
the fair market value of the assets of all such underfunded Pension Plans. Each
ERISA Entity is in compliance in all material respects with the presently
applicable provisions of ERISA and the Code with respect to each Employee
Benefit Plan, except to the extent any noncompliance could not reasonably be
expected to have a Material Adverse Effect.

(b) Neither Holdings nor any of its Subsidiaries maintains or contributes to any
benefit plan, program, policy, arrangement or agreement with respect to
employees (or former employees) employed outside the United States under which
Holdings or any of its Subsidiaries could incur any liability having a Material
Adverse Effect.

5.15. Collateral Documents. (a) As of the Closing Date, the Security Agreement
is effective to create in favor of the Administrative Agent, for the ratable
benefit of the Lenders, a legal, valid and enforceable Lien on and security
interest in all rights, title and interest of the Credit Parties in the pledged
securities described therein and, when certificates representing or constituting
the pledged securities described in the Security Agreement are delivered to the
Administrative Agent, such security interest shall constitute a perfected first
Lien on, and security interest in, all right, title and interest of the pledgor
party thereto in the pledged securities described therein (to the extent such
matter is governed by the law of the United States or a jurisdiction therein).
No filings or recordings are required in order to perfect the security interest
created in the pledged securities described in the Security Agreement and the
proceeds thereof other than filings on Form UCC-1 (which filings have been made)
and no consent of any Person

 

-64-



--------------------------------------------------------------------------------

including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary or desirable in connection with the creation, perfection or first
priority status of the security interest of the Administrative Agent in any
pledged securities or the exercise by the Administrative Agent of the voting or
other rights provided for in the Security Agreement or the exercise of remedies
in respect thereof.

(b) As of the Closing Date, the Security Agreement is effective to create in
favor of the Administrative Agent, for the ratable benefit of the Lenders, a
legal, valid and enforceable Lien on and security interest in all right, title
and interest of the Credit Parties in the collateral described therein (to the
extent such matter is governed by the law of the United States or a jurisdiction
therein), and UCC financing statements have been filed in each of the
jurisdictions listed on Schedule 5.15(b), or arrangements have been made for
such filing in such jurisdictions, and upon such filing or such other filings
referenced in subsection 5.15(d), and upon the taking of possession or control
by the Administrative Agent of any such collateral the security interests in
which may be perfected only by possession or control (to the extent possession
or control by the Administrative Agent is required by the Security Agreement),
such security interests, subject to the existence of Permitted Liens, constitute
perfected first priority Liens on, and security interests in, all right, title
and interest of the debtor party thereto in the collateral described therein,
except to the extent that a security interest cannot be perfected therein by the
filing of a financing statement or the taking of possession under the UCC of the
relevant jurisdiction (or, if a security interest can be perfected only by
possession or control, to the extent possession or control by the Administrative
Agent is not required pursuant to the Security Agreement). Each Credit Party has
good and marketable title (or, in the case of Intellectual Property, a valid
license) to all Collateral pledged by it under the Security Agreement, free and
clear of all Liens except those described above in this clause (b) and except
for Permitted Liens.

(c) Each Mortgage is effective to create in favor of the Administrative Agent,
for the ratable benefit of the Lenders, a legal, valid and enforceable security
interest in and Lien on the rights, title and interest of the applicable Credit
Party thereto in the collateral described therein, and upon proper recording the
Mortgages in the jurisdictions listed on Schedule 5.13 (or, in the case of a
Mortgage delivered pursuant to subsection 7.9, the jurisdiction in which the
property covered by such Mortgage is located), such security interests and Lien
will, subject to the existence of Permitted Encumbrances, constitute first
priority liens on, and perfected security interests in, all rights, title and
interest of the debtor party thereto in the collateral described therein.

(d) The recordation of the Security Agreement (or a short form thereof) in U.S.
Patents and Trademarks in the United States Patent and Trademark Office together
with filings on Form UCC-1 made pursuant to the Security Agreement are
effective, under applicable law, to perfect the security interest, as collateral
security for the payment and performance of the Loans and the other Obligations,
granted to the Administrative Agent for the benefit of the Lenders in the
registered trademarks and patents covered by such Security Agreement in U.S.
Patents and Trademarks and the recordation of the Security Agreement in U.S.
Copyrights with the United States Copyright Office together with filings on Form
UCC-1 made pursuant to the Security Agreement are effective under federal law to
perfect the security interest, as collateral security for the payment and
performance of the Loans and the other Obligations, granted to the
Administrative Agent for the benefit of the Lenders in the registered copyrights
covered by such Security Agreement in U.S. Copyrights.

 

-65-



--------------------------------------------------------------------------------

(e) As of the Closing Date, the Security Agreement is effective to create in
favor of the Administrative Agent, for the ratable benefit of the Lenders, a
legal, valid and enforceable Lien on and security interest in all rights, title
and interest of the Credit Parties in the Commercial Motor Vehicles (as such
term is defined in the Security Agreement) and any and all Accessions (as such
term is defined in the UCC) thereto and notations on the Certificates of Title
for each of the Commercial Motor Vehicles filed in each of the jurisdictions
listed on Schedule 17 to the perfection certificate delivered pursuant to
subsection 6.1(n) of the Original Credit Agreement have been made, and such
security interests, subject to the existence of Permitted Liens, constitute
perfected first priority Liens on, and security interests in, all right, title
and interest of the debtor party thereto in the Commercial Motor Vehicles and
Accessions (as defined in the UCC) thereto.

5.16. Copyrights, Patents, Permits, Trademarks and Licenses. Schedules 13(a),
(b), (c) and (d) of the perfection certificate delivered pursuant to subsection
6.1(n) of the Original Credit Agreement sets forth a true and complete list as
of the Closing Date after giving effect to the Transactions of all registered
Intellectual Property owned by Holdings or any of its Subsidiaries, and, with
respect to registered trademarks (if any), contains a list of all jurisdictions
in which such trademarks are registered or applied for and all registration and
application numbers. Except as disclosed in Schedules 13(a), (b), (c) and (d) of
the perfection certificate delivered pursuant to subsection 6.1(n) of the
Original Credit Agreement, as of the Closing Date after giving effect to the
Transactions, Holdings or one of its Subsidiaries owns or has the right to use
the Intellectual Property and applications therefor referred to in such
schedule. Except as disclosed in Schedule 13(a), (b), (c) and (d) of the
perfection certificate delivered pursuant to subsection 6.1(n) of the Original
Credit Agreement, no claims are pending by any Person with respect to the
ownership, validity, enforceability or of Holdings’ or any of its Subsidiary’s
use of such Intellectual Property or applications therefor, challenging or
questioning the validity or effectiveness of any of the foregoing, in any
jurisdiction, domestic or foreign, except to the extent such claims,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

5.17. Environmental Matters. Except as set forth on Schedule 5.17 and except
insofar as any exceptions to the following, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect:

(a) the properties owned, leased or otherwise operated by Holdings or any of its
Subsidiaries do not contain, and have not previously contained, therein, thereon
or thereunder, including, without limitation, the soil and groundwater
thereunder, any Hazardous Materials in amounts or concentrations that constitute
a violation of, or could reasonably be expected to give rise to liability under,
Environmental Laws;

(b) There are no facts, circumstances or conditions that could reasonably be
expected to (i) result in a violation of any Environmental Law by Holdings or
any of its Subsidiaries that could interfere with the continued operation of, or
impair the otherwise fair saleable value of the properties owned, leased or
otherwise operated by Holdings or any of its Subsidiaries or (ii) result in a
violation of or otherwise give rise to liability on the part of Holdings or any
of its Subsidiaries under any Environmental Laws in respect of Hazardous
Materials;

(c) neither Holdings nor any of its Subsidiaries has received or is aware of any
complaint, notice of violation, alleged violation or notice of investigation or
of potential liability under Environmental Laws with regard to Holdings or any
of its Subsidiaries, or any properties owned, leased or otherwise operated by
any of them, nor does Holdings or any of its Subsidiaries have knowledge that
any such action is being threatened;

 

-66-



--------------------------------------------------------------------------------

(d) there are no administrative actions or judicial proceedings pending or, to
the knowledge of any Credit Party, threatened under any Environmental Law to
which Holdings or any of its Subsidiaries is or could reasonably be expected to
be a party, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders or agreements to which Holdings or any of
its Subsidiaries is a party, which could reasonably be expected to result in
liability or costs on the part of Holdings or any of its Subsidiaries under any
Environmental Law;

(e) no Lien has been recorded or, to the knowledge of any Credit Party,
threatened under any Environmental Law with respect to any Fee Property or
assets of Holdings or any of its Subsidiaries and no Lien has been recorded or,
to the knowledge of any Credit Party, threatened under any Environmental Law
with respect to any other Real Property of Holdings or any of its Subsidiaries
that could reasonably be expected to result in liability or costs on the part of
Holdings or any of its Subsidiaries under any Environmental Law;

(f) no Fee Property is (x) listed, or to the knowledge of any Credit Party
proposed for listing, on the National Priorities List promulgated pursuant to
the United States Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (“CERCLA”), or (y) listed on the Comprehensive
Environmental Response, Compensation and Liability Information System List
promulgated pursuant to CERCLA, or (z) included on any similar list maintained
by any Governmental Authority and there is no such listing, or to the knowledge
of any Credit Party proposed listing, with respect to any other Real Property of
Holdings or any of its Subsidiaries that could reasonably be expected to result
in liability or costs on the part of Holdings or any of its Subsidiaries under
any Environmental Law; and

(g) neither Holdings nor any of its Subsidiaries is required to take or finance
any investigatory, response or other corrective action or is currently
conducting any investigatory, response or other corrective action pursuant to
any Environmental Law at any Real Property or at any other location, nor has any
of Holdings or any of its Subsidiaries assumed by contract, agreement or
operation of law any obligation of any other Person under any Environmental Law.

5.18. Accuracy and Completeness of Information. All factual information
heretofore or contemporaneously furnished by or on behalf of Holdings or any of
its Subsidiaries to the Administrative Agent, the Arranger or any Lender in
writing (including all information contained in the Credit Documents and the
Confidential Information Memorandum dated January 2004 delivered to the Lenders
under the Original Credit Agreement in connection with the syndication of the
Facilities (the “Confidential Information Memorandum”)) for purposes of or in
connection with this Agreement or any transaction contemplated herein is, and
all other factual information hereafter furnished by or on behalf of any such
Persons in writing to the Administrative Agent, the Arranger or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated and, taken together, not incomplete by omitting to state
any material fact necessary to make such information not misleading at such time
in light of the circumstances under which such information was provided;
provided that, with respect to projections Borrower represents only that the
projections contained in such materials are based on good faith estimates and
assumptions believed by Borrower to be reasonable and attainable at the time
made. There

 

-67-



--------------------------------------------------------------------------------

is no fact known to any Credit Party that could reasonably be expected to have a
Material Adverse Effect or that would be material to an understanding of the
financial condition, business, properties or prospects of any Credit Party that
has not been expressly disclosed herein, in the other Credit Documents, in the
Confidential Information Memorandum or in any other documents, certificates and
statements furnished to the Administrative Agent and the Lenders for use in
connection with the transactions contemplated hereby and by the other Credit
Documents. The Credit Parties understand that all such statements,
representations and warranties shall be deemed to have been relied upon by the
Lenders as a material inducement to make each extension of credit hereunder.

5.19. Labor Matters. Neither Holdings nor any of its Subsidiaries is engaged in
any unfair labor practice. There is (i) no unfair labor practice complaint
pending against Holdings or any of its Subsidiaries or, to the knowledge of any
Credit Party, threatened against Holdings or any of its Subsidiaries, before the
National Labor Relations Board or any other Governmental Authority, and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement is so pending against Holdings or any of its Subsidiaries
or, to the knowledge of any Credit Party after due inquiry, threatened against
Holdings or any of its Subsidiaries, (ii) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Subsidiaries or, to the
knowledge of any Credit Party, after due inquiry, threatened against Holdings or
any of its Subsidiaries and (iii) to the best knowledge of any Credit Party
after due inquiry, no union representation question existing with respect to the
employees of Holdings or any of its Subsidiaries and, to the knowledge of any
Credit Party, no union organizing activities are taking place, except such as
could not, with respect to any matter specified in clause (i), (ii) or (iii)
above, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.20. Solvency. Immediately before and after the consummation of the
Transactions and each extension of credit hereunder (including the Tranche B-1
Term Loans), each Credit Party was and will be Solvent.

5.21. Use of Proceeds. Borrower will use the proceeds of the Tranche B-1 Term
Loans to repay in full Borrower’s Tranche B Term Loan under the Original Credit
Agreement and all Revolving Credit Loans after the Closing Date for Permitted
Acquisitions, working capital and general corporate purposes.

5.22. Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

5.23. [Reserved].

5.24. Asset Purchase Documents; Representations and Warranties in Agreement. (a)
Schedule 5.24(a) lists (i) each agreement relating primarily to the New Notes,
and (ii) each material agreement and other document (as determined in Borrower’s
reasonable judgment) entered into, executed or delivered or to become effective
in connection with the acquisition of the System and Schedule 5.24(b) lists the
Equity Documents, the Asset Purchase Agreement and each material exhibit,
schedule, annex or other attachment to thereto. The Lenders have been furnished
true and complete copies of all the Equity Documents and Acquisition
Documentation to the extent executed and delivered on or prior to the Closing
Date.

 

-68-



--------------------------------------------------------------------------------

(b) All representations and warranties of Holdings and its Subsidiaries set
forth in the Asset Purchase Agreement were true and correct in all material
respects as of the time such representations and warranties were made and shall
be true and correct in all material respects as of the Closing Date as if such
representations and warranties were made on and as of such date, unless stated
to relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date.

5.25. Capitalization. (a) The authorized Capital Stock of Holdings and Borrower
consists of 1,000 common membership interests, 1,000 of which are issued and
outstanding and 1,000 common membership interests, 1,000 of which are
outstanding, respectively. All such outstanding common membership interests have
been duly and validly issued without any obligation to make additional capital
contributions and are free of preemptive rights. As of the Closing Date except
as listed on Schedule 5.25(a), Holdings has no outstanding securities
convertible into or exchangeable for its capital stock or outstanding any rights
to subscribe for or to purchase, or any options for the purchase of, or any
agreements providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its capital stock.

(b) An accurate organizational chart, showing the ownership structure of
Holdings and its Subsidiaries on the Closing Date, and after giving effect to
the Transactions, is set forth on Schedule 5.25(b).

5.26. Indebtedness. Schedule 5.26 sets forth a true and complete list of all
Indebtedness (other than Loans under this Agreement and the related Guarantees
and the New Notes and the related Guarantees) of Holdings, Borrower and their
respective Subsidiaries as of the Closing Date, and after giving effect to the
Transactions, and which is to remain outstanding after giving effect to the
incurrence of Loans on such date (excluding the Loans and the Letters of Credit,
the “Existing Indebtedness”), in each case showing the aggregate principal
amount thereof and the name of the respective borrower and any other entity
which directly or indirectly guaranteed such debt. The Obligations are “Senior
Indebtedness” within the meaning of the indenture pursuant to which the New
Notes are issued.

5.27. Anti-Terrorism Laws. (a) None of Holdings, any of its Subsidiaries or any
of their respective Affiliates is in violation of any laws relating to terrorism
or money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 (the “Executive Order”),
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56.

(b) None of Holdings, its Subsidiaries or any of their respective Affiliates or
their respective brokers or other agents acting or benefiting in any capacity in
connection with the Loans is any of the following:

(i) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii) a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order;

 

-69-



--------------------------------------------------------------------------------

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(v) a Person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

None of Holdings or any of its Subsidiaries or, to the knowledge of Holdings,
any of their respective brokers or other agents acting in any capacity in
connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (b) above, (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions to Amendment and Restatement. The obligation of each Tranche B-1
Lender to make its Tranche B-1 Term Loans on the Amendment and Restatement Date
is subject to the satisfaction or waiver by such Tranche B-1 Lender immediately
prior to or concurrently with the making of such Tranche B-1 Term Loans of each
of the conditions in subsection 6.2 and the following conditions:

(a) Agreement. The Administrative Agent shall have received a counterpart of
this Agreement, duly executed and delivered by an Officer of Borrower, Holdings
and each Subsidiary Guarantor.

(b) Amendment Agreement. All conditions in Section 4 of the Amendment Agreement
shall have been satisfied.

6.2. Conditions to All Loans and Letters of Credit. The obligation of (x) each
Lender to make any Loan (other than any Revolving Credit Loan (i) the proceeds
of which are to be used to repay Refunded Swing Line Loans or (ii) to be made as
contemplated by subsections 3.8(b) and (c), which shall be made unless an event
of the type described in paragraph (f) of Section 9 has occurred and is
continuing) and (y) the Issuing Lender to issue any Letter of Credit, is subject
to the satisfaction of the following conditions precedent on the relevant
Borrowing Date:

(a) Representations and Warranties. Each of the representations and warranties
made in or pursuant to Section 5 or which are contained in any other Credit
Document shall be true and correct on and as of the date of such Loan or of the
issuance of such Letter of Credit as if made on and as of such date (unless
stated to relate to a specific earlier date, in which case, such representations
and warranties shall be true and correct in all material respects as of such
earlier date).

 

-70-



--------------------------------------------------------------------------------

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such Borrowing Date or after giving effect to such
Loan to be made or such Letter of Credit to be issued on such Borrowing Date.

Each borrowing by Borrower hereunder and the issuance of each Letter of Credit
by the Issuing Lender hereunder shall constitute a representation and warranty
by Borrower as of the date of such borrowing or issuance that the conditions in
clauses (a) and (b) and of this subsection 6.2 have been satisfied.

6.3. [Reserved].

6.4. Permitted Acquisitions. The obligation of the Lenders to make any Loan or
otherwise extend any credit to Borrower, the proceeds of which will be used to
make a Permitted Acquisition, is subject to the satisfaction of the conditions
set forth in subsection 6.2 and to the further conditions precedent that:

(i) Line of Business Compliance. Immediately after giving effect to such
Permitted Acquisition, the Credit Parties would be in compliance with subsection
8.14.

(ii) Satisfactory Environmental Reports. The Administrative Agent shall have
received a Phase I environmental report with respect to any Permitted
Acquisition the consideration for which is in excess of $10.0 million, to the
extent reasonably required by the Administrative Agent the results of which
shall be satisfactory to the Administrative Agent acting reasonably.

(iii) Receipt of Applicable Acquisition Documents. With respect to any Permitted
Acquisition the consideration for which is in excess of $10.0 million, the
Administrative Agent shall have received the acquisition agreement and all other
documents and agreements related to such Permitted Acquisition (the “Applicable
Acquisition Documents”) and the terms and provisions thereof shall be in form
and substance satisfactory to the Administrative Agent acting reasonably and
such Permitted Acquisition shall be consummated in accordance with the terms of
the Applicable Acquisition Documents and all Requirements of Law.

(iv) Financial Statements. Borrower will use its reasonable best efforts to
deliver to the Administrative Agent and the Lenders prior to the date of
consummation of such Permitted Acquisition, financial statements of the entity
to be acquired, including but not limited to audited balance sheets and reports
of certified public accountants (in the case of an Acquisition involving total
consideration in excess of $10 million); financial projections and budgets; and
any other information and documents relating to the entity to be acquired, in
each case as may be reasonably requested by the Administrative Agent.

(v) Lien Searches. Borrower shall have delivered to the Administrative Agent,
certified copies of lien search reports, tax lien, judgment lien and pending
lawsuit searches or equivalent reports each of a recent date listing all
effective financial statements or comparable documents that name the entity to
be acquired or Subsidiary of the entity to be acquired as debtor and that are
filed in those jurisdictions in which any property of each such Person is
located and each such Person’s principal place of business is located, none of
which encumber the Collateral covered by the Security Documents except for
Permitted Liens. Borrower shall have provided evidence reasonably satisfactory
to the Administrative Agent that all Liens applicable to the Capital

 

-71-



--------------------------------------------------------------------------------

Stock of the entity to be acquired and Liens (other than Permitted Liens) on the
property of the entity to be acquired and of each Subsidiary of the entity to be
acquired have been released and terminated.

(vi) Receipt of Security Interests. All Collateral to be acquired shall have
been pledged pursuant to the Security Documents in accordance with subsection
7.9 hereof and the Lenders shall have a perfected first priority security
interest therein subject to no Liens, except for the Liens created by the
Securities Documents and Liens permitted under the Security Documents for such
Collateral.

SECTION 7. AFFIRMATIVE COVENANTS

Holdings and Borrower hereby agree that, so long as any of the Commitments
remain in effect, any Loan, Note or L/C Obligation remains outstanding and
unpaid, any amount remains available to be drawn under any Letter of Credit
(unless cash in an amount equal to such amount has been deposited to a cash
collateral account established by the Administrative Agent) or any other amount
is owing to any Lender or the Administrative Agent hereunder or under any of the
other Credit Documents, Holdings and Borrower shall, and, in the case of the
agreements contained in subsections 7.3 through 7.6, and 7.8 through 7.11,
Borrower shall cause each of its Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent (with sufficient
copies for each Lender (which the Administrative Agent shall deliver promptly to
each Lender)):

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings, a copy of the consolidated and consolidating balance
sheet of Holdings and its Subsidiaries and each of Holdings’ reportable
segments, in each case as at the end of such fiscal year and the related
consolidated and consolidating statements of operations, members’ equity and
cash flows for such fiscal year, setting forth in comparative form the figures
for the previous year and accompanied by a report thereon, without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, or qualification which would affect the computation of
financial covenants, of independent certified public accountants of nationally
recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Holdings,
the unaudited consolidated and consolidating balance sheet of Holdings and its
Subsidiaries and each of Holdings’ reportable segments, in each case as at the
end of each such quarter and the related unaudited consolidated and
consolidating statements of operations and cash flows for such quarterly period
and the portion of the fiscal year of Holdings through such date, setting forth,
to the extent applicable, in comparative form the figures for the corresponding
quarter in, and year to date portion of, the previous year, and the figures for
such periods in the budget prepared by Borrower and furnished to the
Administrative Agent, certified by Holdings in an Officer’s Certificate executed
on its behalf by a Responsible Officer of Holdings as fairly presenting the
consolidated financial position of Holdings and its Subsidiaries as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments);

 

-72-



--------------------------------------------------------------------------------

(c) as soon as available, but in any event not later than 45 days after the
beginning of each fiscal year of Holdings, a preliminary consolidated operating
budget for Holdings and its Subsidiaries; and as soon as available, any material
revision to or any final revision of any such preliminary annual operating
budget or any such consolidated operating budget; and

(d) within 45 days after the end of each fiscal month ending December 31, 2004,
financial information regarding Holdings and its Subsidiaries and each of
Holdings’ reportable segments, in each case consisting of consolidated and
consolidating unaudited balance sheets as of the close of such month and the
related consolidated and consolidating statements of income (on a consolidated
basis only) for such month and that portion of the current fiscal year ending as
of the close of such month, setting forth in comparative form the figures
contained in the latest business plan provided for the current fiscal year, in
each case certified by Holdings in an Officer’s Certificate executed on its
behalf by a Responsible Officer of Holdings as fairly presenting the
consolidated and consolidating financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments), all such
financial statements described in subsections 7.1(a) and (b) to be complete and
correct in all material respects (subject, in the case of interim statements, to
normal year-end audit adjustments and the absence of footnotes) and to be
prepared in reasonable detail and in accordance with GAAP.

7.2. Certificates; Other Information. Furnish to the Administrative Agent (with
sufficient copies for each Lender, which the Administrative Agent shall promptly
deliver to each Lender):

(a) concurrently with the delivery of the consolidated financial statements
referred to in subsection 7.1(a), a letter from the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary to express their opinion on such financial statements no
knowledge was obtained of any Default or Event of Default under subsections 8.7
and 8.9, except as specified in such letter;

(b) within 15 days of the delivery of the financial statements referred to in
subsections 7.1(a) and (b) (except that the certificate referred to in clauses
(iii) and (iv) below shall be delivered concurrently with such financial
statements), an Officer’s Certificate in form and substance reasonably
acceptable to the Administrative Agent stating that during such period

(i) no Subsidiary has been formed or acquired (or, if any such Subsidiary has
been formed or acquired, Borrower has complied with the requirements of
subsection 7.9),

(ii) neither Holdings nor any of its Subsidiaries has changed its name or
jurisdiction of organization without complying with the requirements of this
Agreement and the Security Documents with respect thereto or otherwise stating
that such information is included in the perfection certificate supplement
delivered pursuant to subsection 7.2(j),

(iii) Holdings and its Subsidiaries have observed or performed all of the
covenants and other agreements, and satisfied every material condition,
contained in this

 

-73-



--------------------------------------------------------------------------------

Agreement and the other Credit Documents to be observed, performed or satisfied
by it, and that the officer executing such Officer’s Certificate on Borrower’s
behalf has obtained no knowledge of any Default or Event of Default, in each
case, except as specified in such certificate,

(iv) and showing in detail as of the end of the related accounting period the
figures and calculations supporting such statement in respect of paragraph (d)
of subsection 8.1, paragraphs (b) and (e) of subsection 8.3 and subsections 8.6
through 8.11 and any other calculations reasonably requested by the
Administrative Agent with respect to the quantitative aspects of the other
covenants contained herein;

(c) promptly upon receipt thereof, copies of all final reports submitted to
Holdings or any of its Subsidiaries by independent certified public accountants
in connection with each annual, interim or special audit of the books of
Holdings or any of its Subsidiaries made by such accountants, and any final
comment letter submitted by such accountants to management in connection with
their annual audit;

(d) promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent or made available to the public
generally by Holdings or any of its Subsidiaries, if any, and all regular and
periodic reports and all final registration statements and final prospectuses,
if any, filed by Holdings or any of its Subsidiaries with any securities
exchange or with the SEC or any Governmental Authority succeeding to any of its
functions;

(e) concurrently with the delivery of the financial statements referred to in
subsections 7.1(a) and (b), a management summary describing and analyzing the
performance of Holdings and its Subsidiaries during the periods covered by such
financial statements;

(f) within 45 days after the end of each fiscal quarter, a summary of all Asset
Sales during such fiscal quarter including the amount of all Net Proceeds from
such Asset Sales not previously applied to prepayments of the Loans pursuant to
the proviso to subsection 4.5(c), accompanied by an Officer’s Certificate of
Holdings executed on its behalf by an Officer of Holdings to the effect that
Holdings and its Subsidiaries intend to apply the Net Proceeds from such Asset
Sales in accordance with clause (b) of the definition of Net Proceeds;

(g) promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request;

(h) promptly upon the occurrence of the APA Termination Date, notice thereof;

(i) promptly, and in any event within three Business Days after an Officer of
Holdings or Borrower obtains knowledge thereof, notice of the occurrence of any
event which constitutes a Default or Event of Default specifying the nature and
extent thereof and what action Borrower proposes to take with respect thereto;
and

(j) concurrently with the delivery of the Officer’s Certificate required
pursuant to subsection 7.2(b), a perfection certificate supplement substantially
in the form of Exhibit O-2 or a

 

-74-



--------------------------------------------------------------------------------

statement in such Officer’s Certificate that there has been no change in the
information included in the perfection certificate as most recently
supplemented.

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations and liabilities of whatever nature, except (a) when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holdings or any of its Subsidiaries, as the case may
be, (b) for delinquent obligations which do not have a Material Adverse Effect,
(c) for trade and other accounts payable in the ordinary course of business
which are not overdue for a period of more than 90 days or, if overdue for more
than 90 days, as to which a dispute exists and adequate reserves in conformity
with GAAP have been established on the books of Holdings or any of its
Subsidiaries, as the case may be and (d) in the event any failure to discharge
or otherwise satisfy any such obligation or liability results in the incurrence
of a Lien against any of the collateral, such Lien and the contest thereof shall
satisfy the Contested Collateral Lien Conditions.

7.4. Conduct of Business and Maintenance of Existence. Except as disclosed in
Schedules 5.13 and 5.16 and as otherwise permitted by subsections 8.4 and 8.5,
preserve, renew and keep in full force and effect its corporate existence and
take all reasonable action to maintain all material rights, material privileges,
franchises, copyrights, patents, trademarks and trade names necessary or
desirable in the normal conduct of its business except for rights, privileges,
franchises, copyrights, patents, trademarks and trade names the loss of which
would not, in the aggregate, have a Material Adverse Effect; and comply with all
applicable Requirements of Law except to the extent that the failure to comply
therewith would not, in the aggregate, have a Material Adverse Effect. This
paragraph shall not be deemed to restrict Holdings or any of its Subsidiaries
from abandoning or failing to pursue or enforce any Intellectual Property or
registrations or applications therefor, which actions or inactions are taken in
Holdings’ or its Subsidiary’s commercially reasonable discretion and would not,
in the aggregate, have a Material Adverse Effect.

7.5. Maintenance of Property; Insurance. (a) Keep all Real Property, other
property and assets useful and necessary in its business in good working order
and condition (ordinary wear and tear excepted).

(b) Subject to the other provisions of this subsection 7.5, maintain at its own
expense with insurers that have an A.M. Best rating of A- or better insurance on
all its property and assets in at least such amounts and with only such
deductibles as are usually maintained by, and against at least such risks (to
the extent relating to the Collateral such other insurance against such risks as
the Administrative Agent and the Arranger may from time to time reasonably
require) as are usually insured against in the same general area by, companies
engaged in the same or a similar business, and in form, with terms and
conditions, limits and deductibles as shall be acceptable to the Administrative
Agent, and furnish to each Lender, upon written request of any Lender (made
through the Administrative Agent), full information as to the insurance carried.

(i) All Risk Property Insurance. Borrower shall maintain all risk property
insurance covering against physical loss or damage, including but not limited to
fire and extended coverage, collapse, flood, earth movement and comprehensive
machinery breakdown coverage (including electrical malfunction and mechanical
breakdown). Such insurance shall not contain any exclusion for resultant damage
caused by faulty workmanship, design or materials. Coverage shall be

 

-75-



--------------------------------------------------------------------------------

written on a replacement cost basis in an amount acceptable to the
Administrative Agent. Such insurance policy shall contain an agreed amount
endorsement waiving any coinsurance penalty and shall include expediting expense
coverage in an amount not less than $1,000,000; and

(ii) Business Interruption. As an extension of the coverage required under
subsection (b)(i) above, Borrower shall maintain business interruption insurance
in an agreed amount equal to twelve (12) months projected loss of net profits,
continuing expenses (including debt service payments) and shall contain an
agreed amount endorsement waiving any coinsurance penalty. Contingent business
interruption shall also be included to cover the major suppliers and customers
of Borrower. Coverage shall be included for extra expenses and service
interruption in an amount not less than $1,000,000. Deductibles shall not exceed
thirty (30) days; and

(iii) Comprehensive General Liability Insurance. Borrower shall maintain
comprehensive general liability insurance written on an occurrence basis with a
limit of not less that $1,000,000. Such coverage shall include, but not be
limited to, premises/operations, explosion, collapse, underground hazards,
contractual liability, independent contractors, products/completed operations,
property damage and personal injury liability coverages. Such insurance shall
not exclude coverage for exemplary damages where insurable by law; and

(iv) Workers’ Compensation/Employer’s Liability. Borrower shall maintain
Workers’ Compensation insurance in accordance with statutory provisions covering
accidental injury, illness or death of an employee of Borrower while at work or
in the scope of his employment with Borrower and Employer’s Liability in an
amount not less that $1,000,000. Such coverage shall not contain any
occupational disease exclusions; and

(v) Automobile Liability. Borrower shall maintain Automobile Liability insurance
covering owned, non-owned, leased, hired or borrowed vehicles against bodily
injury or property damage. Such coverage shall have a limit of not less than
$1,000,000; and

(vi) Excess/Umbrella Liability. The Lessee shall maintain excess or umbrella
liability insurance in an amount not less than $25,000,000 written on an
occurrence basis providing coverage limits excess of the insurance limits
required under sections (b)(iii), (b)(iv) employer’s liability only, and (b)(v).
Such insurance shall follow the form of the primary insurances and drop down in
case of exhaustion of underlying limits and/or aggregates. Such insurance shall
not exclude coverage for punitive or exemplary damages where insurable by law.

(c) (A) Ensure that each insurance policy described in subsection 7.5(b) shall
provide that (i) the Administrative Agent is permitted to pay any premium
therefor within thirty (30) days after receipt of any notice stating that such
premium has not been paid when due; (ii) subject to customary exceptions, all
losses thereunder shall be payable notwithstanding any act or negligence of
Holdings or any of its Subsidiaries or its agents or employees which otherwise
might have resulted in a forfeiture of all or a part of such insurance payments;
(iii) to the extent such insurance policy constitutes property insurance,
Borrower is the named insured and the Administrative Agent and the Lenders shall
be additional insureds, and all losses payable thereunder shall be payable to
the Administrative Agent, as loss payee, pursuant to a standard non-contributory
New York mortgagee endorsement and shall be in an amount at least sufficient to
prevent coinsurance liability; (iv) with respect to liability insurance, the
Administrative Agent and the Lenders shall be named as additional insureds. It
shall be understood that any obligation

 

-76-



--------------------------------------------------------------------------------

imposed upon Borrower, including but not limited to the obligation to pay
premiums, shall be the sole obligation of Borrower and not that of the
Administrative Agent or the Lenders; (v) with respect to the property policies
described in subsections (b)(i) and (b)(ii), the interests of the Administrative
Agent and the Lenders shall not be invalidated by any action or inaction of
Borrower, or any other Person, and shall insure the Administrative Agent and the
Lenders regardless of any breach or violation by Borrower, or any other Person,
of any warranties, declarations or conditions of such policies; (vi) inasmuch as
the liability policies described in subsections (b)(iii), (b)(iv), (b)(v) and
(b)(vi) are written to cover more than one insured, all terms, conditions,
insuring agreements and endorsements, with the exception of the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured; and (vii) such insurance shall be primary without right
of contribution of any other insurance carried by or on behalf of the
Administrative Agent and the Lenders with respect to its interests as such in
this transaction and (B) use commercially reasonable efforts to ensure that each
insurance policy described in subsection 7.5(b) will provide that (i) the
insurers thereunder shall waive all rights of subrogation against the
Administrative Agent and the Lenders, any right of setoff or counterclaim and
any other right to deduction, whether by attachment or otherwise and (ii) it may
not be modified, reduced, cancelled or otherwise terminated without at least
thirty (30) days prior written notice to the Administrative Agent.

(d) Not settle any claim under any insurance policies relating to any
Destruction, if such claim involves any loss in excess of $5,000,000, without
the prior written approval of the Administrative Agent, and Borrower shall cause
each such policy to contain a provision to such effect.

(e) At least ten (10) days prior to the expiration of any insurance policy or
policies required by this subsection 7.5, deliver to the Administrative Agent
such insurance policy or policies renewing or extending such expiring insurance
policy or policies, renewal or extension insurance certificates or other
reasonable evidence of renewal or extension providing that such insurance policy
or policies are in full force and effect, in each case, as shall be reasonably
satisfactory to the Administrative Agent.

(f) Not purchase separate insurance policies concurrent in form or contributing
in the event of loss with the insurance policies described in subsection 7.5(b),
unless the Administrative Agent is included thereon as an additional insured
and, if applicable, with loss payable to the Administrative Agent under an
endorsement containing the provisions described in subsection 7.5(c) and to
promptly notify the Administrative Agent whenever any such separate insurance
policy is obtained and promptly deliver to the Administrative Agent the
insurance policy or insurance certificate evidencing such insurance, in each
case as shall be reasonably satisfactory to the Administrative Agent.

(g) If there shall occur any Destruction involving any loss in excess of
$5,000,000, promptly send to the Administrative Agent a notice setting forth the
nature and extent of such Destruction; if there shall occur any Taking involving
any loss in excess of $5,000,000, promptly notify the Administrative Agent upon
receiving notice of such Taking or commencement of proceedings therefor. The
Administrative Agent may participate in any proceedings or negotiations which
might result in any Taking, and such Credit Party shall deliver or cause to be
delivered to the Administrative Agent all instruments reasonably requested by it
to permit such participation. Such Credit Party shall pay all reasonable fees,
costs and expenses incurred by the Administrative Agent in connection with any
Taking and in seeking and obtaining any award or payment on account thereof. The
net insurance proceeds and net awards in respect of such Destruction or Taking
are hereby assigned and shall be paid to the Administrative Agent. Such Credit
Party shall take all steps necessary to notify the condemning authority of such

 

-77-



--------------------------------------------------------------------------------

assignment. All net insurance proceeds in respect of any Destruction and net
awards in respect of any Taking, shall be applied in accordance with the
provisions of subsections 4.5(d) and 12.2.

(h) In the event that the proceeds of any insurance claim are paid after the
Administrative Agent has exercised its right to foreclose after an Event of
Default, pay such proceeds to the Administrative Agent to satisfy any deficiency
remaining after such foreclosure.

(i) On the Closing Date and at Borrower’s option, (x) concurrently with the
delivery of the consolidated financial statements referred to in subsection
7.1(a) or (y) at each policy renewal, but in any event not less than annually,
Borrower shall provide to the Administrative Agent approved certification from
each insurer or by an authorized representative of each insurer. Such
certification shall identify the underwriters, the type of insurance, the
limits, deductibles, and term thereof and shall specifically list the special
provisions delineated in subsection 7.5(c) above, for such insurance required
for this subsection 7.5(i).

(j) At the Administrative Agent’s reasonable request and in any event no more
that once per fiscal year, Borrower shall use its commercially reasonable
efforts to cause Marsh USA, Inc. (or any of its affiliates) or such other
independent insurance broker reasonably acceptable to the Administrative Agent,
to furnish the Administrative Agent with an opinion stating that all premiums
then due have been paid and that, in the opinion of such broker, the insurance
then maintained by the Borrower is in accordance with this subsection.

(k) In the event Borrower fails to take out or maintain the full insurance
coverage required by this subsection 7.5, the Administrative Agent, upon 30
days’ prior notice (unless the aforementioned insurance would lapse within such
period, in which event notice should be given as soon as reasonably possible) to
Borrower of any such failure, may (but shall not be obligate to) take out the
required policies of insurance and pay the premiums on the same. All amounts so
advanced thereof by the Administrative Agent for such insurance shall become an
additional obligation of Borrower to the Administrative Agent and the Lenders,
and Borrower shall forthwith pay such amounts to the Administrative Agent,
together with interest thereon from the date so advanced.

(l) Notwithstanding anything to the contrary herein, no provision of this
subsection 7.5 or any provision of this Agreement shall impose on the
Administrative Agent and the Lenders any duty or obligation to verify the
existence or adequacy of the insurance coverage maintained by Borrower, nor
shall the Administrative Agent and the Lenders be responsible for any
representations or warranties made by or on behalf of Borrower to any insurance
broker, company or underwriter. The Administrative Agent, at its sole option,
may obtain such insurance if not provided by Borrower and in such event,
Borrower shall reimburse the Administrative Agent upon demand for the cost
thereof together with interest.

7.6. Inspection of Property; Books and Records; Discussions; Lender Meetings.
(a) Keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities which permit financial statements to be prepared in conformity
with GAAP and all Requirements of Law; and permit representatives of the
Administrative Agent or any Lender upon reasonable notice (made through the
Administration Agent and no more frequently than annually unless a Default or
Event of Default shall have occurred and be continuing) to visit and inspect any
of its properties or assets and examine and make abstracts from any of its books
and

 

-78-



--------------------------------------------------------------------------------

records (including without limitation insurance policies) at any reasonable time
and upon reasonable notice, and to discuss the business, operations, assets and
financial and other condition of Borrower and its Subsidiaries with officers and
employees thereof and with their independent certified public accountants with
prior reasonable notice to, and coordination with, the chief financial officer
or the treasurer of Borrower.

(b) Within 120 days after the close of each fiscal year of Holdings, hold a
meeting (at a mutually agreeable location and time), which may be done by
teleconference (at a mutually agreeable time), with all Lenders who choose to
attend such meeting or teleconference, at which meeting or teleconference, as
the case may be, shall be reviewed the financial results, the financial
condition and the budgets presented of Holdings and its Subsidiaries and other
relevant matters.

7.7. Notices. Promptly give notice to the Administrative Agent (to be
distributed by the Administrative Agent to the Lenders):

(a) of the occurrence of any Default or Event of Default;

(b) of any (i) default or event of default under any instrument or other
agreement, guarantee or collateral document of Holdings, Borrower or any of its
Subsidiaries which default or event of default has not been waived and would
have a Material Adverse Effect, or (ii) litigation, investigation (of which
Borrower is aware) or proceeding which may exist at any time between Holdings,
Borrower or any of its Subsidiaries and any Governmental Authority, or receipt
of any notice of any environmental claim or assessment against Holdings,
Borrower or any of its Subsidiaries by Governmental Authority, which in any such
case would have a Material Adverse Effect;

(c) of any litigation or proceeding against or insolvency of Holdings, Borrower
or any of its Subsidiaries (i) in which more than $5,000,000 of the amount
claimed is not covered by insurance or (ii) in which injunctive or similar
relief is sought which if obtained would have a Material Adverse Effect;

(d) promptly, upon the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect, a written notice specifying the nature
thereof, what action Holdings, Borrower, its Subsidiaries or other ERISA Entity
have taken, are taking or propose to take with respect thereto, and, when known,
any action taken or threatened by the Internal Revenue Service, Department of
Labor, PBGC or Multiemployer Plan sponsor with respect thereto;

(e) upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
ERISA Entity with the Internal Revenue Service with respect to each Pension
Plan; (ii) the most recent actuarial valuation report for each Pension Plan;
(iii) all notices received by any ERISA Entity from a Multiemployer Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Employee Benefit
Plan as the Administrative Agent shall reasonably request;

 

-79-



--------------------------------------------------------------------------------

(f) of any occurrence that Holdings or Borrower would be otherwise required to
file on Form 8-K with the SEC (if Holdings or Borrower were subject to the
filing requirements of the Exchange Act); and

(g) of a Material Adverse Effect known to Borrower or any of its Subsidiaries.

Each notice pursuant to this subsection 7.7 shall be accompanied by an Officer’s
Certificate of Borrower executed on its behalf by a Responsible Officer of
Borrower setting forth in reasonable detail the occurrence referred to therein
and (in the cases of clauses (a) through (d), (f) and (g)) stating what action
(if any) Borrower proposes to take with respect thereto. It is understood that,
in an effort to comply with its covenants hereunder, Borrower may from time to
time deliver notices of events (including events of the types described above)
to the Administrative Agent and/or the Lenders, and that the notification of any
event or events shall not constitute an admission or determination by Borrower
that the event or events covered by such notice have resulted or will result in
a Material Adverse Effect.

7.8. Environmental Laws. (a) Except to the extent the failure to do so would
not, individually or in the aggregate, result in a Material Adverse Effect (i)
comply with all Environmental Laws applicable to it, and obtain, comply with and
maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; (ii) ensure that all of its tenants, subtenants,
contractors, subcontractors and invitees comply with all Environmental Laws, and
obtain, comply with and maintain any and all Environmental Permits, applicable
to any of them; and (iii) comply in a timely manner with all orders and lawful
directives regarding Environmental Laws issued to Borrower or any of its
Subsidiaries by any Governmental Authority, other than such orders and lawful
directives as to which an appeal or other challenge has been timely and properly
taken in good faith and with respect to which reserves have been taken where
necessary in accordance with GAAP.

(b) (i) Reasonably and prudently manage any liabilities or potential liabilities
that Borrower, any of the other Credit Parties, any of their respective
operations (including, without limitation, disposal of Hazardous Materials), and
any properties owned or leased by any of them, may be subject to under all
applicable Environmental Laws; and (ii) ensure that Borrower and its
Subsidiaries undertake reasonable efforts to identify, and evaluate, issues of
compliance with and liability under Environmental Laws prior to acquiring,
directly or indirectly, any ownership or leasehold interest in real property, or
other interest in any real property that could reasonably be expected to give
rise to Borrower or any of its Subsidiaries being subjected to liability under
any Environmental Law as a result of such acquisition.

(c) At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, each Credit
Party will provide, at such Credit Party’s sole cost and expense, an
environmental assessment report concerning any real property now or hereafter
owned, leased or otherwise operated by such Credit Party or any of its
respective Subsidiaries, prepared by an environmental consulting firm reasonably
satisfactory to the Administrative Agent, regarding the presence or absence of
Hazardous Materials on, at, under or emanating from such real property and
indicating the potential cost of any investigative, removal, remedial or other
response action in connection with such Hazardous Materials pursuant to
Environmental Law; provided that such request may be properly made only if (i)
there has occurred and is continuing an Event of Default or (ii) the
Administrative Agent or any of the Required Lenders reasonably believes that the
Credit Party or its operations is not in compliance with or otherwise has
liability under Environmental Law with respect to such Real Property, or that
there has been a release of Hazardous Materials at, on, under of from any

 

-80-



--------------------------------------------------------------------------------

such real property, and such noncompliance or release or related liabilities
could reasonably be expected to form the basis of a claim pursuant to
Environmental Law or to otherwise result in liability under Environmental Law,
in each case which, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect (in such events as are listed in
this subparagraph, the environmental assessment shall focus upon the
noncompliance, release or other circumstances, as applicable). If any Credit
Party fails to provide the same within 45 days after such proper request is
made, the Administrative Agent may order the same, and such Credit Party shall
grant and hereby grants to the Administrative Agent and the Required Lenders and
their agents access to such real property and specifically grants the
Administrative Agent and the Required Lenders an irrevocable non-exclusive
license, subject to the rights of tenants, to perform such an assessment, all at
such Credit Party’s sole cost and expense; and

(d) Provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
subsection 7.8, to the extent such information is in the possession, custody or
control of or is otherwise reasonably available to any Credit Party.

7.9. Additional Collateral and Guarantees. (a) Subject to subsection 7.9(d),
with respect to any assets acquired after the Closing Date by Borrower or any of
its Qualified Subsidiaries that are intended to be subject to the Lien created
by any of the Security Documents but which are not so subject (but, in any
event, excluding any assets described in paragraph (b) of this subsection),
promptly (and in any event within 30 days after the acquisition thereof): (x)
execute and deliver to the Administrative Agent such amendments or supplements
to the relevant Security Documents or such other documents as the Administrative
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
properties or assets subject to no Liens other than Permitted Liens, and (y)
take all actions reasonably necessary to cause such Lien to be duly perfected to
the extent required by such Security Document in accordance with all applicable
Requirements of Law, including, without limitation, the filing of financing
statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Each Credit Party shall otherwise take such actions and
execute and/or deliver to the Administrative Agent such documents (including,
without limitation, customary legal opinions) as the Administrative Agent shall
require to confirm the validity, perfection and priority of the Lien of Security
Documents against such after-acquired properties or assets.

(b) With respect to any Person that is or becomes a wholly owned Subsidiary that
has assets having either book value or fair market value in excess of
$2,000,000, promptly (and in any event within 30 days after such Person becomes
a Subsidiary or has such assets) (i) deliver to the Administrative Agent the
certificates representing the Capital Stock of such Subsidiary, together with
undated stock powers executed and delivered in blank by a duly authorized
officer of Borrower or such Subsidiary, as the case may be, and all intercompany
notes owing from such Subsidiary to any Credit Party, and (ii) cause such
Subsidiary (x) to become a party to the Subsidiary Guarantee and the Security
Agreement or such comparable documentation which is in form and substance
reasonably satisfactory to the Administrative Agent, and (y) to take all actions
reasonably necessary or advisable to cause the Lien created by the Security
Agreement to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including, without
limitation, the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent.

(c) If (A) at any time any two or more wholly-owned Subsidiaries in the
aggregate not otherwise subject to subsection 7.9(b) have assets having either a
book value or fair market value in

 

-81-



--------------------------------------------------------------------------------

excess of $10,000,000 or produce revenue in excess of 5% of total revenue of
Borrower and the Subsidiaries, comply with subsection 7.9(b) within the time
frames set forth in such subsection so that no two or more such Subsidiaries
hold assets having either a book value or fair market value in excess of
$10,000,000 or produce revenue in excess of 5% of total revenue of Borrower and
the Subsidiaries or (B) any Subsidiary which is not a Guarantor guarantees any
Indebtedness of Borrower or any of its Subsidiaries, comply immediately with
subsection 7.9(b).

(d) Upon the written request of the Administrative Agent, promptly grant to the
Administrative Agent, within 60 days of such request, security interests and
Mortgages in such owned or leased Real Property of Borrower and its wholly owned
Subsidiaries as is acquired after the Closing Date by Borrower or such
Subsidiary and that, together with any improvements thereon, individually have a
fair market value of at least $1,000,000 and is not already subject to a
mortgage in favor of a third party permitted to remain in place under subsection
8.2, as additional security for the Secured Obligations (as defined in the
Mortgages). Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and shall
constitute valid and enforceable perfected Liens subject only to Permitted
Encumbrances and such other Liens reasonably acceptable to the Administrative
Agent. The Mortgages or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Administrative Agent
required to be granted pursuant to the Mortgages and all taxes, fees and other
charges payable in connection therewith shall be paid in full. Borrower shall
otherwise take such actions and execute and/or deliver to the Administrative
Agent such documents as the Administrative Agent shall require to confirm the
validity, perfection and priority of the Lien of any existing Mortgage or new
Mortgage against such after-acquired Real Property (including, without
limitation, a Title Policy, a Survey and local counsel opinion (in form and
substance reasonably satisfactory to the Administrative Agent) in respect of
such Mortgage) within 60 days of the written request of the Administrative
Agent.

7.10. Post-Closing Collateral Matters. (a) Within 30 days after the Closing
Date, the applicable Credit Parties shall obtain and deliver to the
Administrative Agent (to the extent such items have not been provided as of the
Closing Date) with respect to each of the Real Properties listed on Schedule
7.10, the following:

(i) a duly executed and acknowledged Mortgage, together with such certificates,
affidavits, questionnaires, instruments or returns and financing statements
meeting the requirements of subsections 6.1(h)(i) and 6.1(h)(ii), in each case,
of the Original Credit Agreement;

(ii) policies or certificates of insurance as required by subsection 6.1(h)(iii)
of the Original Credit Agreement;

(iii) evidence reasonably acceptable to the Administrative Agent of payment of
all applicable mortgage recording taxes, fees, charges, costs and expenses
required for the recording of such Mortgage;

(iv) a Title Policy;

(v) such consents, approvals, estoppels, tenant subordination agreements or
other instruments as required by subsection 6.1(h)(vi) of the Original Credit
Agreement; and

 

-82-



--------------------------------------------------------------------------------

(vi) an opinion of local counsel in the state in which the applicable Real
Property is located in the form of Exhibit L-2 or otherwise in form and
substance reasonably satisfactory to the Administrative Agent and the Arranger.

(b) Within 60 days after the Closing Date, the applicable Credit Parties shall
obtain and deliver to the Administrative Agent a Survey with respect to each of
the Mortgaged Properties. Upon obtaining said Survey, the applicable Credit
Party shall cause to be delivered endorsements to the Title Policy delivered
pursuant to subsection 7.10(a)(iv) above, removing the customary survey
exceptions therein, providing the comprehensive and survey endorsements thereto
as well as any other endorsements set forth in subsection 6.1(h)(v) of the
Original Credit Agreement which were omitted as a result of the applicable
Credit Parties failure to obtain a Survey contemporaneously with said Title
Policy, within ten (10) Business Days after the delivery of said Survey.

(c) Within 45 days after the Closing Date, the applicable Credit Parties shall
use commercially reasonable efforts to obtain a subordination, non-disturbance
and attornment agreement for each of the leaseholds of the applicable Credit
Parties located at 162 Forman Landing Lane, Wye Mills, MD 21679 and 1960
Normandy Drive, Miami Beach, FL from all mortgagees or beneficiaries, as
applicable, of the fee interest of such properties, on the Administrative
Agent’s standard form or such other form reasonably satisfactory to the
Administrative Agent.

(d) To the extent that any legal description contained in any leasehold
Mortgages delivered to the Administrative Agent on or about the Closing Date
prove incorrect (as indicated in any Survey, title commitment or title update
subsequently provided), the applicable Credit Parties shall cooperate, at their
own cost and expense, in the amendment of any legal description to any such
leasehold Mortgage or title insurance policy in respect thereof.

(e) Within 60 days after the Closing Date, the applicable Credit Party shall
cause the Title Policy delivered as of the Closing Date with respect to the Real
Property located at 120 Southmont Boulevard, Johnstown, PA to be amended to add
to the insured property thereunder the legal description of parcel 1 contained
in Exhibit A to the Mortgage (“Parcel 1”) encumbering such Real Property (the
“Southmont Boulevard Mortgage”) executed and delivered to the Administrative
Agent as of the Closing Date, and in connection therewith, the applicable Credit
Party shall cause (i) a Title Policy (or an amendment to such existing Title
Policy with respect to he Southmont Boulevard Mortgage) to be issued in favor of
the Administrative Agent with respect to Parcel 1 and (ii) cause all of the
other conditions set forth in subsection 7.10(a) and 7.10(b) to be satisfied
with respect Parcel 1. In the event that the legal description contained in the
Southmont Boulevard Mortgage is incorrect based on the title commitment to be
issued within 60 days after the Closing Date with respect thereto, the
applicable Credit Party shall cooperate with the Administrative Agent, at the
Credit Party’s sole cost and expense, to amend the Southmont Boulevard Mortgage
to correct such legal description.

7.11. Compliance with Law. Conduct its business and affairs in compliance with
all Laws applicable thereto except to the extent failure to do so would not, in
the aggregate, have a Material Adverse Effect.

7.12. Security Interests; Further Assurances. Promptly, upon the reasonable
request of Administrative Agent, at Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or

 

-83-



--------------------------------------------------------------------------------

recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise deemed by
Administrative Agent reasonably necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
superior to and prior to the rights of all third Persons other than the holders
of Permitted Liens and subject to other Liens except as permitted by the
Security Documents, or obtain any consents, including, without limitation,
landlord or similar lien waivers and consents, as may be necessary or
appropriate in connection therewith. The Credit Parties shall take any actions
reasonably required by the Administrative Agent to ensure and/or demonstrate
that the Lien and security interests granted by the Security Documents continue
to be perfected under the UCC or otherwise after the establishment of any
Incremental Term Loan or Incremental Term Loan Commitments deliver or cause to
be delivered to Administrative Agent from time to time such other documentation,
consents, authorizations, approvals and orders in form and substance reasonably
satisfactory to Administrative Agent as Administrative Agent shall reasonably
deem necessary to perfect or maintain the Liens on the Collateral pursuant to
the Security Documents. Upon the exercise by Administrative Agent or the Lenders
of any power, right, privilege or remedy pursuant to any Credit Document which
requires any consent, approval, registration, qualification or authorization of
any Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that Administrative Agent or the
Lenders may be so required to obtain. If Administrative Agent or the Required
Lenders determine that they are required by law or regulation to have appraisals
prepared in respect of the Real Property of any Credit Party constituting
Collateral, Borrower shall provide to Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are in form and substance satisfactory to
Administrative Agent.

7.13. Required Interest Rate Agreements. Within 90 days after the Closing Date,
enter into Interest Rate Agreements designed to protect Borrower against
fluctuations in interest rates such that at least 50% of the aggregate principal
amount of Consolidated Indebtedness for a period of at least 24 months from the
Closing Date on terms and with counterparties reasonably satisfactory to the
Administrative Agent.

7.14. Anti-Terrorism Law. None of Holdings or any of its Subsidiaries shall
directly or indirectly, (i) knowingly conduct any business or engage in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Person described in subsection 5.27 above, (ii) knowingly deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (iii) knowingly engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
Holdings and its Subsidiaries shall deliver to the Lenders any certification or
other evidence requested from time to time by the Administrative Agent in its
reasonable discretion, confirming the Loan Parties’ compliance with this
subsection 7.14).

7.15. Embargoed Person. At all times throughout the term of the Loans, (a) none
of the funds or assets of Holdings and its Subsidiaries that are used to repay
the Loans shall, to the knowledge of any Credit Party, constitute property of,
or shall be beneficially owned directly or indirectly by, any Person subject to
sanctions or trade restrictions under United States law (“Embargoed Person” or
“Embargoed Persons”) that is identified on (1) the “List of Specially Designated
Nationals and Blocked Persons” (the “SDN List”) maintained by OFAC, and/or to
the knowledge of any Credit Party, as of the date thereof, based upon reasonable
inquiry by such Credit Party, on any other similar list (“Other List”)

 

-84-



--------------------------------------------------------------------------------

maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
investment in Holdings or any of its Subsidiaries (whether directly or
indirectly) is prohibited by law, or the Loans made by the Lenders would be in
violation of law, or (2) the Executive Order, any related enabling legislation
or any other similar Executive Orders (collectively, “Executive Orders”), and
(b) no Embargoed Person shall, to the knowledge of any Credit Party, have any
direct interest, as of the Closing Date, based upon reasonable inquiry by any
Credit Party, indirect interest, of any nature whatsoever in the Credit Parties,
with the result that the investment in the Credit Parties (whether directly or
indirectly) is prohibited by law or the Loans are in violation of law.

7.16. Anti-Money Laundering. At all times throughout the term of the Loans, to
the knowledge of any Credit Party, as of the Closing Date, based upon reasonable
inquiry by such Credit Party, none of the funds of Holdings or any of its
Subsidiaries that are used to repay the Loans shall be derived from any unlawful
activity with the result that the making of the Loans would be in violation of
law.

7.17. Payment of Taxes. Each of Holdings and its Subsidiaries shall timely file
all tax returns required by any Governmental Authority and timely pay and
discharge all Taxes imposed on it or on its income or profits or on any of its
Property (except for any such Taxes (or tax returns with respect to such Taxes)
(a) the payment of which is being contested in good faith and by proper
proceedings and against which adequate reserves are being maintained in
accordance with GAAP and (b) which individually and in the aggregate are not
reasonably expected to have a Material Adverse Effect).

SECTION 8. NEGATIVE COVENANTS

Holdings and Borrower hereby agree that they shall not, and Borrower shall not
permit any of its Qualified Subsidiaries (except where Non-Qualified
Subsidiaries are expressly restricted or “Subsidiaries” are referenced to) to,
directly or indirectly, so long as any of the Commitments remain in effect or
any Loan, Note or L/C Obligation remains outstanding and unpaid, any amount
remains available to be drawn under any Letter of Credit (unless cash in an
amount equal to such amount has been deposited to a cash collateral account
established by the Administrative Agent) or any other amount is owing to any
Lender or the Administrative Agent hereunder or under any other Credit Document
(it being understood that each of the permitted exceptions to each of the
covenants in this Section 8 is in addition to, and not overlapping with, any
other of such permitted exceptions except to the extent expressly provided):

8.1. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) the Indebtedness outstanding on the Closing Date and disclosed in Schedule
5.26, and the Refinancing Indebtedness in respect thereof on terms and
conditions taken as a whole no less favorable to Borrower and its Qualified
Subsidiaries or the Lenders than the Indebtedness being Refinanced;

(b) Indebtedness under the Credit Documents;

(c) Contingent Obligations permitted by subsection 8.3;

 

-85-



--------------------------------------------------------------------------------

(d) Indebtedness

(i) of Borrower to any Subsidiary Guarantor, and

(ii) of any Subsidiary Guarantor to Borrower or to any other Subsidiary
Guarantor;

provided if any Subsidiary would be required to comply with subsection 7.9(b)
immediately after giving effect to the incurrence of any such Indebtedness and
the application of the resulting proceeds, such Subsidiary shall deliver to the
Administrative Agent all intercompany notes owing from such Subsidiary to any
Credit Party within 10 days of the transaction giving rise to such requirement;

(e) other unsecured Indebtedness of Borrower and its Qualified Subsidiaries in
an aggregate principal amount not to exceed $5,000,000 at any time outstanding;

(f) Indebtedness of Borrower and its Qualified Subsidiaries in respect of
Financing Leases and Purchase Money Indebtedness of Borrower and its Qualified
Subsidiaries to finance the purchase of fixed or capital assets in an amount
which shall not exceed the purchase price of the assets purchased, and
Refinancings thereof, in an aggregate amount not to exceed $5,000,000 at any one
time outstanding and to the extent subsections 8.7 and 8.9 would not be
contravened;

(g) Indebtedness (i) of a Person assumed in connection with an Acquisition of
such Person (or Indebtedness of such Person existing at the time such Person was
acquired) so long as such Indebtedness was not incurred in anticipation of, or
in connection with, such Acquisition, or (ii) to any one or more Persons selling
the entity or assets acquired in an Acquisition (including seller earnouts)
which such Indebtedness to any seller shall be on terms, conditions and pursuant
to documentation reasonably satisfactory to the Administrative Agent; provided,
however, Indebtedness under subsection 8.1(g)(i), and Refinancings thereof,
shall not exceed $15,000,000 in the aggregate at any time outstanding and
Indebtedness under subsections 8.1(g)(i) and (ii) shall not exceed $20,000,000
in the aggregate at any time outstanding;

(h) Indebtedness in connection with surety bonds, letters of credit and
performance bonds obtained in the ordinary course of business in connection with
workers’ compensation obligations of Borrower and its Qualified Subsidiaries;

(i) the New Notes (including any notes issued in exchange therefor in accordance
with the registration rights document entered into in connection with the
issuance of the New Notes);

(j) Indebtedness under Hedge Agreements permitted by subsection 8.8; and

(k) Holdings High Yield Notes.

Holdings and Borrower hereby agree that they shall not, and Borrower shall not
permit any of its Qualified Subsidiaries to designate, or permit or suffer to
exist the designation of, any Indebtedness or other obligation, other than the
Obligations, as “Designated Senior Indebtedness,” as such term

 

-86-



--------------------------------------------------------------------------------

may be defined in the New Notes or the indenture under which they were issued,
or effect or permit or suffer to exist any comparable designation that confers
upon the holders of such Indebtedness or other obligation (or any Person acting
on their behalf) the right to initiate payment blockage periods under the New
Notes or the indenture under which they were issued.

8.2. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets, income or profits, whether now owned or hereafter acquired,
except:

(a) Liens for taxes, assessments or other governmental charges not yet
delinquent or which are being contested in good faith and by appropriate
proceedings if (i) adequate reserves with respect thereto are maintained on the
books of Holdings, Borrower or the relevant Qualified Subsidiary, as the case
may be, in accordance with GAAP, (ii) in the case of any such charge which has
or may become a Lien against any of the Collateral, such Lien and the contest
thereof shall satisfy the Contested Collateral Lien Conditions and (iii) all
such Liens, individually and in the aggregate, are not reasonably expected to
have a Material Adverse Effect;

(b) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business in
respect of obligations which are not yet delinquent or which are bonded or which
are being contested in good faith and by appropriate proceedings if (i) adequate
reserves with respect thereto are maintained on the books of Holdings, Borrower
or the relevant Qualified Subsidiary, as the case may be, in accordance with
GAAP and (ii) in the case of any such Lien against any of the Collateral, such
Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;

(c) pledges or deposits made and Liens arising in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation;

(d) deposits to secure the performance of bids, tenders, trade or government
contracts, leases, licenses, statutory obligations, surety and appeal bonds,
performance bonds (including for Franchises) and other obligations of a like
nature (in each case, other than for borrowed money) incurred in the ordinary
course of business, deposits and/or escrow accounts in respect of Acquisitions
or divestitures that are otherwise permitted hereunder, in each case for amounts
not yet delinquent or, to the extent such amounts are so delinquent, such
amounts are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted if (i) adequate reserves with respect
thereto are maintained on the books of Holdings, Borrower or the relevant
Subsidiary, as the case may be, in accordance with GAAP and (ii) in the case of
any such Lien against any of the Collateral (A) such Lien and the contest
thereof shall satisfy the Contested Collateral Lien Conditions and (B) to the
extent such Liens are not imposed by law, such Lien shall in no event encumber
any Collateral other than cash and Cash Equivalents;

(e) easements (including, without limitation, reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, minor encroachments, and other similar
minor encumbrances defects or irregularities in title which do not, individually
or in the aggregate materially detract from the value of the Real Property to
which it relates or, individually or in the aggregate, materially interfere with
or adversely affect in any material respect the ordinary conduct of the business
of Borrower and its Subsidiaries on the Real Property subject thereto or which
are set forth in the title insurance policy delivered with respect to the
Mortgaged Properties;

 

-87-



--------------------------------------------------------------------------------

(f) Liens in favor of the Administrative Agent and the Lenders (or any Person
party to an Interest Rate Agreement with Borrower who was a Lender or an
Affiliate of a Lender at the date of entering into such Interest Rate Agreement
with Borrower) pursuant to the Credit Documents, including Liens pursuant to the
Credit Documents in respect of Interest Rate Agreements, and bankers’ liens
arising by operation of law relating thereto;

(g) Liens securing Indebtedness permitted by subsections 8.1(f) and (g)(i);
provided that no such Lien incurred in connection with such Indebtedness shall
extend to or cover other property of Borrower or such Subsidiary other than the
respective property so acquired, and the principal amount of Indebtedness
secured by any such Lien shall at no time exceed the original purchase price of
such property;

(h) Liens existing on the Closing Date after giving effect to the consummation
of the Transactions and described in subsection 5.13 or Schedule 8.2(h);
provided that no such Lien shall extend to or cover other assets or property of
Borrower or its Qualified Subsidiaries other than the respective assets or
property encumbered by such Lien on the Closing Date;

(i) Liens on documents of title and the property covered thereby securing
Indebtedness in respect of the Commercial L/Cs or other commercial letters of
credit;

(j) (i) mortgages, liens, security interests, restrictions, encumbrances or any
other matters of record that have been placed by any developer, landlord or
other third party on property over which Borrower or any of its Qualified
Subsidiaries has easement rights or on any Leased Property and subordination or
similar agreements relating thereto and (ii) any condemnation or eminent domain
proceedings affecting any Real Property;

(k) leases or subleases or licenses or sublicenses with respect to the assets or
properties of Borrower or any of its Qualified Subsidiaries, in each case,
entered into in the ordinary course of Borrower’s or such Qualified Subsidiary’s
business so long as such leases or subleases affecting Mortgaged Property (i)
are subordinate in all respects to the Liens granted and evidenced by the
Security Documents and, in the case of any lease or sublease entered into after
the Closing Date affecting any Mortgaged Property, such lease or sublease shall
also be entered into in compliance with the provisions of the applicable
Mortgage and (ii) do not, individually or in the aggregate, (A) interfere in any
material respect with the ordinary conduct of the business of Borrower or any of
its Qualified Subsidiaries or (B) materially impair the use (for its intended
purposes) or the value of the assets or property subject thereto;

(l) Liens on goods (and proceeds thereof) financed with drawings under
commercial letters of credit securing reimbursement obligations in respect of
such commercial letters of credit issued in accordance with the terms of this
Agreement;

(m) Permitted Encumbrances;

 

-88-



--------------------------------------------------------------------------------

(n) Interests of lessors under operating leases and UCC financing statements in
respect thereof;

(o) banker’s liens and rights of set-off relating to deposit accounts;

(p) interests of a licensor under a license agreement;

(q) Liens on a Person or assets acquired in an Acquisition which were existing
on the date of such Acquisition and not created in anticipation of such
Acquisition; provided, however, that (1) such Liens do not extend beyond the
assets of the Person or assets acquired and (2) any Indebtedness secured by such
Liens is permitted by subsection 8.1(g); and

(r) precautionary UCC financing statements filed against a Credit Party as
lessee or sublessee or consignee;

provided that no consensual Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral (as defined in the Security Agreement),
other than Liens granted pursuant to the Security Documents.

8.3. Contingent Obligations. Create, incur, assume or suffer to exist any
Contingent Obligation, except:

(a) the Guarantees;

(b) other guarantees by Borrower or any Qualified Subsidiary incurred in the
ordinary course of business for an aggregate amount at any time outstanding not
to exceed $5,000,000;

(c) guarantees by Borrower or any Qualified Subsidiary of obligations of
Borrower or any Qualified Subsidiary otherwise permitted hereunder; provided
that, in each case, if the primary obligation being guaranteed is subordinated
to the Loans or the Guarantees, such guarantees are subordinated to the Loans or
the Guarantees on substantially the same basis as such primary obligation is
subordinated;

(d) Contingent Obligations existing on the Closing Date and described in
Schedule 8.3(d) and Contingent Obligations relating to any Indebtedness
permitted under subsection 8.1(a);

(e) guarantees of obligations to third parties in connection with relocation of
employees of Borrower or any of its Qualified Subsidiaries, in an amount which,
together with all loans and advances made pursuant to subsection 8.6(f), shall
not exceed $2,000,000 at any time outstanding;

(f) Contingent Obligations in connection with workers’ compensation obligations,
and in connection with performance, surety and appeal bonds, and similar
obligations (including with respect to Franchises (as such term is defined in
the Asset Purchase Agreement)) incurred in the ordinary course of business, of
Borrower and its Qualified Subsidiaries;

 

-89-



--------------------------------------------------------------------------------

(g) Hedge Agreements permitted by subsection 8.8 or otherwise entered into in
the ordinary course of business to hedge obligations and not for speculative
purposes;

(h) endorsements for collection in the ordinary course of business; and

(i) guarantees by the Subsidiary Guarantors of the New Notes.

8.4. Fundamental Changes. Enter into any merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or engage in any type of business other than of the
same general type now conducted by it, except:

(a) for the transactions otherwise permitted pursuant to paragraph (b), (g) or
(h) of subsection 8.5 or pursuant to subsection 8.6,

(b) any Subsidiary may be merged with and into Borrower or a Qualified
Subsidiary, and

(c) any Subsidiary of Borrower with a net book value not greater than $100,000
may be dissolved;

provided that in connection with the foregoing, the appropriate Credit Parties
shall take all actions necessary or reasonably requested by the Administrative
Agent to maintain the perfection or perfect, as the case may be, protect and
preserve the Liens on the Collateral granted to the Administrative Agent
pursuant to the Security Documents and otherwise comply with the provisions of
subsection 7.9 to the extent applicable.

8.5. Sale of Assets. Convey, sell, lease (other than a sublease of real
property), assign, transfer or otherwise dispose of (including through a
transaction of merger or consolidation of any Subsidiary) any of its property,
business or assets (including, without limitation, other payments and
receivables but excluding leasehold interests), whether now owned or hereafter
acquired, except:

(a) sales or other dispositions of inventory in the ordinary course of business;

(b) that Borrower or any Subsidiary of Borrower may sell, lease, transfer, or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to, and any Qualified Subsidiary of Borrower merge with and into,
Borrower or a Qualified Subsidiary, and Borrower or any Subsidiary of Borrower
may sell or otherwise dispose of, or part with control of any or all of, the
Capital Stock of any Subsidiary to a Qualified Subsidiary; provided that (i)
Borrower shall not, directly or indirectly, transfer any substantial part of its
assets pursuant to this paragraph and (ii) all actions necessary or reasonably
requested by the Administrative Agent shall be taken by the appropriate Credit
Parties to maintain the perfection or perfect, as the case may be, protect and
preserve the Liens on the Collateral granted to the Administrative Agent
pursuant to the Security Documents;

(c) leases of Fee Properties and other real property owned in fee; provided that
in the case of any lease of Mortgaged Property, such lease shall be subject to
the provisions of the applicable Mortgage;

 

-90-



--------------------------------------------------------------------------------

(d) any Taking or Destruction affecting any property or assets subject, however,
to the proviso set forth in clause (c) of the definition of Net Proceeds;

(e) substantially like-kind exchanges of real property or equipment; provided
that only any cash in excess of $1,000,000 received by Borrower or any Qualified
Subsidiary of Borrower in connection with such an exchange (net of all costs and
expenses incurred in connection with such transaction or with the commencement
of operation of real property received in such exchange and net of any other
amounts described in clauses (w) through (z) of the definition of Net Proceeds)
shall be deemed to be Net Proceeds and shall be applied in accordance with
subsection 4.5(c) and, to the extent the real property or equipment subject to
such exchange constituted Collateral under the Security Documents, then the
property exchanged therefor shall be mortgaged or pledged contemporaneously with
such exchange, as the case may be, for the benefit of the Secured Parties in
accordance with subsection 7.9;

(f) the sale or other disposition of any property or assets that, in the
reasonable judgment of Borrower has become uneconomic, obsolete or worn out, and
which is sold or disposed of in the ordinary course of business or the trade-in
of equipment for equipment in better condition or of better quality; provided
that, to the extent such properties or assets constituted Collateral, the net
proceeds thereof shall be reinvested in properties or assets owned (or to be
owned) by Borrower or its Qualified Subsidiaries having a fair market value at
least equal to the amount of such net proceeds and any property or assets
purchased with such net proceeds shall be mortgaged or pledged, as the case may
be, to the Administrative Agent, for its benefit and for the benefit of the
other Secured Parties, in accordance with subsection 7.9;

(g) any sale or disposition of any interest in property or assets subject,
however, to the proviso set forth in clause (b) of the definition of Net
Proceeds; provided that the aggregate amount of Net Proceeds from such sales or
dispositions shall not exceed $20,000,000 from and after the Closing Date;

(h) the sale or other disposition of any property or assets the aggregate amount
of the net proceeds received in respect of which shall not exceed $2,000,000 in
any fiscal year;

(i) Subsidiaries may (x) be dissolved in accordance with subsection 8.4 and (y)
pay dividends in accordance with subsection 8.11;

(j) Investments permitted by subsection 8.6;

(k) licenses or sublicenses by Borrower or any of its Subsidiaries of software,
Intellectual Property and general intangible and leases, licenses or subleases
of other property in the ordinary course of business and which do not materially
interfere with the business of Borrower or any of its Subsidiaries;

(l) any disposition or dispositions (in an aggregate amount not to exceed
$2,000,000 during the term of this Agreement) in connection with a Sale and
Leaseback Transaction; and

(m) any Asset Swap, provided that (i) no Default or Event of Default shall exist
and be continuing before or after giving effect thereto, (ii) if and to the
extent that Borrower and its

 

-91-



--------------------------------------------------------------------------------

Qualified Subsidiaries receive consideration for the cable television system or
systems (or portions thereof) and related assets transferred by them in
connection with such Asset Swap that is in addition to the cable television
systems (or portions thereof) and related assets received upon disposition
thereof, such Asset Swap shall be deemed to be a disposition of assets and shall
be permitted only if the provisions of subsections 8.5(g) or (h) and 4.5(c)
shall be complied with in connection therewith and (iii) the aggregate book
value of assets disposed of pursuant to Asset Swaps shall not exceed (x) prior
to the first anniversary of the Closing Date, 10% or (y) thereafter, 20% of the
aggregate book value of the combined consolidated total assets of Borrower and
its Qualified Subsidiaries as reflected in the Pro Forma Financial Statements;

provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair value and for at least 85% cash consideration in
the case of sales, transfers, leases and other dispositions permitted by clauses
(f) (other than in the case of any trade-ins), (g), (h) and (l) (including for
purposes of this calculation as cash consideration the amount of any liabilities
(other than subordinated liabilities) assumed from Holdings or any of its
Subsidiaries by a purchaser or other transferee).

8.6. Investments. Make any Investment in (including, without limitation, any
acquisition of all or any substantial portion of the assets, and any acquisition
of a business or a product line, of other companies), any Person (except to the
extent permitted by subsection 8.3 or 8.7), except:

(a) loans, advances or Indebtedness permitted by subsection 8.1(c) and 8.1(d);

(b) Investments

(i) by any Subsidiary in Borrower;

(ii) by Borrower or by any Qualified Subsidiary in any Subsidiary (including to
create any Subsidiary); provided that, in any such case, the requirements of
subsection 7.9 are satisfied;

(iii) by Borrower or by any Subsidiary in any Qualified Subsidiary financed with
contributions of equity after the Closing Date directly or indirectly to the
entity making such Investment; and

(iv) by Holdings in Borrower;

(c) Borrower and its Subsidiaries may invest in, acquire and hold Cash
Equivalents;

(d) Borrower and its Subsidiaries may make payroll advances in the ordinary
course of business;

(e) Borrower and its Subsidiaries may acquire and hold receivables owing to it,
if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that nothing in
this clause (e) shall prevent Borrower or any of its Subsidiaries from offering
such concessionary trade terms, or from receiving such investments, in
connection with the bankruptcy or reorganization of their respective suppliers
or customers or the settlement of disputes with such customers or suppliers
arising in the ordinary course of business, as management deems reasonable in
the circumstances;

 

-92-



--------------------------------------------------------------------------------

(f) Borrower or any of its Subsidiaries may make travel and entertainment
advances and relocation and other loans to officers and employees of Borrower or
any of its Subsidiaries; provided that the aggregate principal amount of all
such loans and advances outstanding at any one time, together with the
guarantees of such loans and advances made pursuant to subsection 8.3(e), shall
not exceed $2,000,000 at any one time outstanding;

(g) other Investments by Borrower or any of its Qualified Subsidiaries not
exceeding in the aggregate outstanding at any time (without giving effect to any
write-downs or write-offs thereof, but net of any cash returns of capital, cash
dividends and cash distributions received by Borrower or any Qualified
Subsidiary in respect thereof) $5,000,000; provided, however, that at the time
of making any such Investments no Default shall exist or would arise therefrom;

(h) Borrower or any of its Qualified Subsidiaries may make Investments in joint
ventures or other Persons engaged primarily in one or more businesses in which
Borrower and its Qualified Subsidiaries are engaged or generally related thereto
in an aggregate amount not to exceed $5,000,000 if on a Pro Forma Basis for such
Investment, the Total Leverage Ratio would be less than 7.00:1.00 and greater
than or equal to 5.00:1.00 or $20,000,000 if on a Pro Forma Basis for such
Investment, the Total Leverage Ratio would be less than 5.00:1.00 (plus the sum
of (i) any amounts dividended or distributed to Borrower or any Qualified
Subsidiary by such joint ventures or other Persons and (ii) the net cash
proceeds of any issuance of Capital Stock by Borrower to, or any capital
contribution to Borrower which has not been used pursuant to subsection
8.6(b)(iii) for any period); provided that at the time of and after giving
effect thereto no Default or Event of Default shall have occurred and be
continuing;

(i) [Reserved];

(j) transactions effected in accordance with subsection 8.5;

(k) Investments existing as of Closing Date and set forth on Schedule 8.6;

(l) Borrower or any of its Subsidiaries may make any Investment; provided that
(i) subsection 8.14 would not be contravened thereby and (ii) such Investment is
funded solely by the issuance of Capital Stock or from the proceeds of a
substantially contemporaneous issuance of Capital Stock not required to be
applied to the prepayment of the Loans pursuant to subsection 4.5(a) which has
not been used pursuant to subsection 8.6(b)(iii);

(m) Investments made in order to consummate Acquisitions; provided, however,
that (u) no Default or Event of Default exists before or after giving effect to
the Acquisition, (v) Holdings shall have delivered to the Administrative Agent
revised financial projections for Holdings and its Subsidiaries on a
consolidated basis giving pro forma effect to the Acquisition and such revised
projections shall be reasonably acceptable to the Administrative Agent, (w) on a
Pro Forma Basis, after giving effect to such Acquisition(s), (A) Holdings would
be in compliance with subsections 8.9(A) and (B) and would have been in
compliance with subsection 8.9(C) and (D) on the last day of the most recently
completed fiscal quarter for which financial statements

 

-93-



--------------------------------------------------------------------------------

have been or were required to be delivered pursuant to subsection 7.1 (assuming,
for purposes of subsection 8.9, that such Acquisition had occurred on the first
day of each period being tested) as evidenced in an Officers’ Certificate
delivered to the Administrative Agent at least 10 days (or such shorter period
as the Administrative Agent may agree) prior to the consummation of such
Acquisition, accompanied by supporting schedules and data in reasonable detail,
and (B) Holdings and Borrower can reasonably be expected to remain in compliance
with such covenants through the final maturity date of the Loans and to have
sufficient cash liquidity to conduct their business and pay their debts and
other liabilities as they come due; (x) the aggregate amount of the Acquisition
Consideration (which for each Acquisition shall be measured at the date of
consummation thereof) for all Acquisitions consummated in any calendar year
pursuant to this subsection 8.6(m) shall not exceed $25.0 million if on a Pro
Forma Basis for such Acquisition, the Total Leverage Ratio would be less than
7.0:1.0 and not less than 5.5:1.0 or $50.0 million if on a Pro Forma Basis for
such Acquisition the Total Leverage Ratio would be less than 5.5:1.0; (y) after
giving pro forma effect to such Acquisition, the amount of the Available
Revolving Credit Commitments is not less than $15,000,000; and (z) such
Acquisition shall be effected through Borrower or a Qualified Subsidiary and the
Person acquired shall be merged with or into a Borrower or a Qualified
Subsidiary or shall be at the time of consummation thereof a Qualified
Subsidiary (any such Acquisition in compliance with this subsection 8.6(m), a
“Permitted Acquisition”);

(n) the Transactions; and

(o) any Investment arising from the acquisition by Borrower and its Qualified
Subsidiaries of any cable television system or systems (or portions thereof) and
related assets in connection with any Asset Swap, provided that (i) to the
extent that Borrower and its Qualified Subsidiaries give consideration for the
cable television system or systems (or portions thereof) and related assets
acquired by them in connection with such Asset Swap that is in addition to the
cable television system or systems (or portions thereof) and related assets
transferred by them as consideration therefor, such Asset Swap shall be deemed
to constitute an Investment and shall be permitted only if the provisions of
subsections 8.6(g), (l) or (m) shall be complied with in connection therewith,
(ii) immediately prior and after giving effect to such Investment no Default or
Event of Default shall have occurred and be continuing and (iii) the aggregate
book value of the assets acquired pursuant to this paragraph in any fiscal year
of Borrower shall not exceed (x) prior to the first anniversary of the Closing
Date, 10% or (y) thereafter, 20%, of the aggregate book value of the combined
consolidated total assets of Borrower and its Qualified Subsidiaries as
reflected in the Pro Forma Financial Statements.

If any Subsidiary would be required to comply with subsection 7.9(b) immediately
after giving effect to any investment permitted by subsection 8.6(b), such
Subsidiary shall comply with the requirements of such subsection within 10 days
of the transaction giving rise to such requirement.

 

-94-



--------------------------------------------------------------------------------

8.7. Capital Expenditures. Make or commit to make any Capital Expenditures,
except that Borrower and its Qualified Subsidiaries may make or commit to make
Capital Expenditures not exceeding the amount set forth below (the “Base
Amount”) for each of the fiscal years or periods of Borrower set forth below:

 

Fiscal Year or Period

   Base Amount

Closing Date - December 31, 2004

   $ 33,000,000

2005 - 2007

   $ 30,000,000

2008 - Tranche B-1 Maturity Date

   $ 32,000,000

provided that for any period set forth above, the Base Amount set forth above
may be increased by a maximum of 50% of the Base Amount for any such period by
carrying over to any such period any portion of the Base Amount (without giving
effect to any increase) not spent in the immediately preceding period (the
“CapEx Carryforward Amount”), and that Capital Expenditures in any period shall
be deemed first made from the Base Amount applicable to such period.

8.8. Hedge Agreements. Enter into, create, incur, assume or suffer to exist any
Hedge Agreements or obligations in respect thereof except in the ordinary course
of business for non-speculative purposes or pursuant to subsection 7.13.

8.9. Financial Covenants.

(A) Total Leverage Ratio. At any time during any period set forth below, permit
the Total Leverage Ratio to be greater than the ratio set forth below opposite
such period:

 

Period

   Ratio

Closing Date to December 31, 2004

   7.90

January 1, 2005 to March 31, 2005

   7.80

April 1, 2005 to June 30, 2005

   7.70

July 1, 2005 to September 30, 2005

   7.40

October 1, 2005 to December 31, 2005

   7.00

January 1, 2006 to March 31, 2006

   6.75

April 1, 2006 to June 30, 2006

   6.50

July 1, 2006 to September 30, 2006

   6.25

October 1, 2006 to December 31, 2006

   6.00

January 1, 2007 to March 31, 2007

   5.75

April 1, 2007 to September 30, 2007

   5.50

October 1, 2007 to December 31, 2007

   5.25

January 1, 2008 to June 30, 2008

   5.00

July 1, 2008 to December 31, 2008

   4.75

January 1, 2009 to Tranche B-1 Maturity Date

   4.50

 

-95-



--------------------------------------------------------------------------------

(B) Senior Leverage Ratio. At any time during any period set forth below, permit
the Senior Leverage Ratio to be greater than the ratio set forth below opposite
such period:

 

Period

   Ratio

Closing Date to December 31, 2004

   5.60

January 1, 2005 to March 31, 2005

   5.45

April 1, 2005 to June 30, 2005

   5.30

July 1, 2005 to September 30, 2005

   5.15

October 1, 2005 to December 31, 2005

   5.00

January 1, 2006 to March 31, 2006

   4.75

April 1, 2006 to June 30, 2006

   4.50

July 1, 2006 to September 30, 2006

   4.25

October 1, 2006 to December 31, 2006

   4.00

January 1, 2007 to March 31, 2007

   3.75

April 1, 2007 to September 30, 2007

   3.50

October 1, 2007 to December 31, 2007

   3.25

January 1, 2008 to June 30, 2008

   3.00

July 1, 2008 to December 31, 2008

   2.75

January 1, 2009 to Tranche B-1 Maturity Date

   2.50

(C) Interest Coverage. For any two consecutive fiscal quarters ending on the
dates or during any period set forth below (as applicable), permit the
Consolidated Interest Coverage Ratio to be less than the ratio set forth below
opposite such period:

 

Period

   Ratio

June 30, 2004 to September 30, 2004

   1.50

October 1, 2004 to September 30, 2005

   1.60

October 1, 2005 to December 31, 2006

   1.75

January 1, 2007 to December 31, 2007

   2.00

January 1, 2008 to June 30, 2008

   2.25

July 1, 2008 to December 31, 2008

   2.50

January 1, 2009 to December 31, 2009

   2.75

January 1, 2010 to June 30, 2010

   3.00

July 1, 2010 to December 31, 2010

   3.25

January 1, 2011 to Tranche B-1 Maturity Date

   4.00

(D) Fixed Charge Coverage Ratio. For any two consecutive fiscal quarters ending
on the dates or during any period set forth below (as applicable), permit the
Consolidated Fixed Charge Coverage Ratio to be less than the ratio set forth
below opposite such period:

 

Period

   Ratio

December 31, 2005 to December 31, 2006

   1.00

January 1, 2007 to June 30, 2007

   1.05

July 1, 2007 to December 31, 2007

   1.10

January 1, 2008 to June 30, 2008

   1.20

July 1, 2008 to December 31, 2008

   1.25

January 1, 2009 to June 30, 2009

   1.35

July 1, 2009 to December 31, 2009

   1.45

January 1, 2010 to June 30, 2010

   1.70

July 1, 2010 to December 31, 2010

   1.85

January 1, 2011 to Tranche B-1 Maturity Date

   2.25

 

-96-



--------------------------------------------------------------------------------

(E) Consolidated EBITDA. For any period set forth below, permit Consolidated
EBITDA to be less than the amount set forth below opposite such period:

 

Period

   Amount (in thousands)

April 1, 2004 through June 30, 2004

   $ 14,500

April 1, 2004 through September 30, 2004

   $ 29,250

July 1, 2004 through December 31, 2004

   $ 30,750

8.10. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Qualified Subsidiary of Borrower to (a) make Dividend Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, Borrower or any other Subsidiary of Borrower, (b) make loans or
advances to, or other Investments in, Borrower or any other Subsidiary of
Borrower or (c) transfer any of its assets to Borrower or any other Subsidiary
of Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Credit Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.

8.11. Dividends. Declare, make or pay any Dividend Payments on any shares of any
class of Capital Stock, either directly or indirectly, except that:

(a) Qualified Subsidiaries may pay Dividend Payments pro rata to the holders of
their Capital Stock (giving effect to relative preferences and priorities);

(b) Borrower and its Qualified Subsidiaries may pay or make Dividend Payments or
distributions to any holder of its Capital Stock in the form of additional
shares of Capital Stock of the same class and type;

(c) Borrower and Holdings may make Dividend Payments so long as the proceeds
thereof shall ultimately be used by Parent to make repurchase shares of Capital
Stock of Parent owned by former, present or future employees of Borrower or its
Qualified Subsidiaries or their assigns, estates and heirs; provided that the
aggregate amount of Dividend Payments made by Borrower or Holdings pursuant to
this paragraph (c) shall not in the aggregate exceed (i) $1,000,000 in any
fiscal year or (ii) $5,000,000 during the term of this Agreement, plus any
amounts contributed to Borrower as a result of resales of such repurchased
shares of Capital Stock;

(d) Holdings and Borrower may pay or make Dividend Payments or distributions
during a period when such entity is treated as a partnership for federal, state
or local income tax purposes and after such period, to the extent relating to
the liability for such period, in an aggregate amount not to exceed the taxable
income, calculated in accordance with applicable law, of

 

-97-



--------------------------------------------------------------------------------

such entity with regard to such period multiplied by the highest combined
published federal, state and local income tax rate applicable to corporations,
which rate shall be certified to the Administrative Agent on an annual basis (or
more frequently if the tax rate changes during any annual period) by the
Borrower in an Officer’s Certificate of the Borrower executed on its behalf by a
Responsible Officer of the Borrower;

(e) Holdings and its Subsidiaries may pay or make Dividend Payments or
distributions to one or more indirect parent companies to enable them to pay
expenses incurred in the ordinary course of business; provided the aggregate
amount of all Dividend Payments or distributions made pursuant to this
subsection 8.11(e) shall not exceed $1,000,000 in any fiscal year;

(f) Borrower may pay or make Dividend Payments or distributions to Holdings to
enable Holdings to make interest payments on Holdings High Yield Notes as
required; provided that on a Pro Forma Basis after giving effect to such
Dividend Payments or distributions, Holdings would be in compliance with
subsection 8.9(A), (B), (C) and (D); provided, further, that no Default or Event
of Default exists and is continuing at the time of such Dividend Payments or
distributions; and

(g) on or before the 180th day after the Post Closing Certificate (as defined in
the Asset Purchase Agreement) becomes conclusive, final and binding on Borrower
under the Asset Purchase Agreement and any Net 3.3 Reduction Proceeds have been
received by Borrower, Borrower and its Subsidiaries may pay or make Dividend
Payments or distributions to Holdings (and Holdings may pay or make Dividend
Payments or distributions to its equity securityholders) in an amount not to
exceed the lesser of (i) such Net 3.3 Reduction Proceeds and (ii) $20,000,000
plus 33.33% of the amount of such Net 3.3 Reduction Proceeds in excess of
$20,000,000; provided that (x) no Default or Event of Default exists before or
after giving effect to any Dividend Payments or distributions made pursuant to
this subsection 8.11(g) and (y) after giving pro forma effect to such Dividend
Payments or distributions, the Available Revolving Credit Commitment is not less
than $15,000,000.

8.12. Transactions with Affiliates. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate except for transactions which are
otherwise permitted under this Agreement and which are upon fair and reasonable
terms no less favorable to Borrower or such Qualified Subsidiary than it would
obtain in a hypothetical comparable arm’s length transaction with a Person not
an Affiliate; provided that nothing in this subsection 8.12 shall prohibit
Borrower or its Qualified Subsidiaries from engaging in the following
transactions: (1) transactions between or among Credit Parties, (2) the
performance of Borrower’s or any Subsidiary’s obligations under any employment
contract, collective bargaining agreement, employee benefit plan, related trust
agreement or any other similar arrangement heretofore or hereafter entered into
in the ordinary course of business, (3) the payment of fees, compensation and
other benefits to, and customary indemnity and reimbursement provided on behalf
of, employees, officers, directors or consultants of Holdings, Borrower or any
Subsidiary in the ordinary course of business, (4) the maintenance of benefit
programs or arrangements for employees, officers or directors, including,
without limitation, vacation plans, health and life insurance plans, deferred
compensation plans, and retirement or savings plans and similar plans, in each
case, in the ordinary course of business, (5) transactions permitted by
subsection 8.11 and (6) transactions existing on the Closing Date and included
on Schedule 8.12 on the terms in effect on the Closing Date or pursuant to any
amendment modification or replacement thereof not

 

-98-



--------------------------------------------------------------------------------

disadvantageous to the Lenders in any material respect, the payment or
reimbursement of all reasonable out-of-pocket expenses (including the reasonable
fees, charges and disbursements of any counsel) incurred by ABRY or its
Affiliates in connection with (A) the Transaction; (B) any amendments,
modifications or waivers of the provisions of the Credit Documents, the
Acquisition Documents or the Equity Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated or any such amendment,
modification or waiver becomes effective) or (C) their investment in Parent and
participation in the management and affairs of the Credit Parties not to exceed
$2,000,000 per year in the aggregate.

8.13. Changes in Fiscal Year. Permit the fiscal year of Holdings and Borrower to
end on a day other than on December 31 in any calendar year.

8.14. Lines of Business. Engage in any business, or cause or permit any
Subsidiary (including any Non-Qualified Subsidiary) to engage in any business,
except for those businesses in which Borrower and any of its Subsidiaries are
engaged on the Closing Date (or which are substantially related thereto or are
reasonable extensions thereof) or any activities then customarily undertaken by
cable TV operators or Internet service providers; provided that the activities
of Holdings shall be limited to (i) the ownership of the Capital Stock of
Borrower and Atlantic Broadband Holdings, Inc., a Delaware corporation, (ii)
performance of its obligations under the Credit Documents, (iii) actions
required by law and (iv) the issuance of Holdings High Yield Notes and the
performance of its obligations thereunder.

8.15. Amendments to Certain Documents. On or after the Closing Date, amend,
modify, waive or terminate any provisions of any agreement listed on Schedule
5.24(a) or (b) in any such case in a manner which is materially adverse to
Borrower or any of its Subsidiaries or the Lenders, without the consent of the
Administrative Agent, which consent shall not be unreasonably withheld.

8.16. Prepayments and Amendments of Certain Debt. (a) Optionally prepay, retire,
redeem, purchase, defease or exchange, or make or arrange for any mandatory
prepayment, retirement, redemption, purchase or defeasance of any outstanding
Indebtedness of Holdings and its Subsidiaries (other than (1) any refinancing of
Indebtedness permitted by this Agreement, (2) the Obligations and (3) the
conversion or exchange of Indebtedness for or into Capital Stock), (b) waive,
amend, supplement, modify, terminate or release any of the provisions with
respect to any Indebtedness of Holdings, Borrower or any of its Qualified
Subsidiaries without the prior consent of the Administrative Agent, to the
extent that any such waiver, amendment, supplement, modification, termination or
release would be materially adverse to Holdings, Borrower or any of its
Qualified Subsidiaries or the Lenders, (c) make or offer to make any optional or
voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to New Notes,
(d) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the New
Notes (other than any such amendment, modification, waiver or other change that
(i) would extend the maturity or reduce the amount of any payment of principal
thereof or reduce the rate or extend any date for payment of interest thereon
and (ii) does not involve the payment of a consent fee), or (e) designate any
Indebtedness (other than obligations of the Credit Parties pursuant to the
Credit Documents) as “Designated Senior Indebtedness” for the purposes of the
New Note Indenture.

8.17. Negative Pledges. Except with respect to prohibitions against other
encumbrances on specific property encumbered to secure payment of particular
Indebtedness permitted hereunder or prohibitions in license agreements under
which Borrower or any of its Qualified Subsidiaries is the licensee, enter into
any agreement prohibiting the creation or assumption of any Lien upon its
properties

 

-99-



--------------------------------------------------------------------------------

or assets, whether now owned or hereafter acquired, except pursuant to (a) the
Credit Documents, (b) any other agreement that does not restrict in any manner
(directly of indirectly) Liens created pursuant to the Credit Documents on
property or assets of Borrower or any of its Qualified Subsidiaries (whether now
owned or hereafter acquired) securing the Loans or any Interest Rate Agreement
and does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of Borrower or any of its Qualified Subsidiaries to secure the Loans
or any Interest Rate Agreement and (c) any industrial revenue or development
bonds, acquisition agreement or operating leases of real property and equipment
entered into in the ordinary course of business. Notwithstanding any of the
foregoing, Indebtedness incurred by a Non-Qualified Subsidiary may contain a
provision that no Lien on the assets of such Non-Qualified Subsidiary may exist
unless such Indebtedness is equally and ratably secured with any other
Indebtedness secured by such assets.

8.18. Sales and Leasebacks. Except as provided in subsection 8.5(l), enter into
any arrangement with any Person providing for the leasing by Borrower or any
Qualified Subsidiary of real or personal property that has been or is to be sold
or transferred by Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of Borrower or such Subsidiary.

8.19. Creation of Subsidiaries. None of Holdings or Borrower shall establish,
create or acquire any additional Subsidiaries without the prior written consent
of the Required Lenders; provided that Borrower may establish or create one or
more wholly owned Subsidiaries (and non-wholly owned Subsidiaries acquired in
connection with a Permitted Acquisition or pursuant to Investments pursuant to
subsection 8.6(h)) of Borrower without such consent so long as Borrower and its
Subsidiaries comply with subsection 7.9 hereof.

SECTION 9. EVENTS OF DEFAULT

Upon the occurrence and during the continuance of any of the following events:

(a) Holdings or Borrower shall fail to (i) pay any principal of any Loan or Note
when due in accordance with the terms hereof or thereof or to reimburse the
Issuing Lender in accordance with subsection 3.8 or (ii) pay any interest on any
Loan or Note or any other amount payable under any Credit Document within three
days after any such interest or other amount becomes due in accordance with the
terms thereof or hereof; or

(b) Any representation or warranty made or deemed made by any Credit Party in
any Credit Document shall prove to have been incorrect in any material respect
on or as of the date made or deemed made; or

(c) Holdings or Borrower shall default in the observance or performance of any
agreement contained in subsection 7.6(a), 7.7(a) or 7.9 or Section 8 of this
Agreement; provided, that solely for the purpose of this subsection 9(c), any
Net Proceeds received from a Permitted Issuance or contribution to capital that
are used to repay Indebtedness subsequent to the end of any fiscal quarter, but
prior to the date on which the Officer’s Certificate is delivered pursuant to
subsection 7.2(b) with respect to such fiscal quarter, shall be deemed to have
been received, such Indebtedness shall be deemed to have been repaid as of the
last day of such fiscal quarter for the purpose of calculating total
Indebtedness and such Indebtedness shall be deemed to have been repaid

 

-100-



--------------------------------------------------------------------------------

as of the first day of the relevant period for the purpose of calculating
Consolidated Interest Expense related thereto and if, after giving effect
thereto Holdings and Borrower shall be in compliance with this subsection,
Holdings and Borrower shall be deemed to have satisfied the requirements hereof
as of the relevant date of determination with the same effect as though no
failure to comply herewith at such date had occurred, and the applicable breach
or default hereof which had occurred shall be deemed cured for all purposes of
this Agreement; provided further that notwithstanding anything herein to the
contrary, in no event shall Holdings be entitled to avail itself of the
preceding proviso more than once in any consecutive four-quarter period;

(d) Any Credit Party shall default in the observance or performance of any other
agreement contained in any Credit Document and such default shall continue
unremedied for a period of 30 days after Borrower’s receipt of written notice of
such default from the Administrative Agent or any Lender; or

(e) With respect to any Indebtedness, Interest Rate Agreement or Contingent
Obligation which aggregate in excess of $5,000,000 (other than the Loans and L/C
Obligations) (A) Borrower or any of its Subsidiaries shall (i) default in any
payment of principal of or interest on or other amounts in respect of any
Indebtedness (other than the Loans, the L/C Obligations and any intercompany
debt) or Interest Rate Agreement or in the payment of any Contingent Obligation,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness, Interest Rate Agreement or Contingent Obligation
was created; or (ii) default (after giving effect to any applicable grace
period) in the observance or performance of any other agreement or condition
relating to any such Indebtedness, Interest Rate Agreement or Contingent
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Indebtedness, the party or parties to such Interest
Rate Agreements or beneficiary or beneficiaries of such Contingent Obligation
(or a trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause (determined without regard to whether any notice or
lapse of time is required), such Indebtedness to become due prior to its stated
maturity, such Interest Rate Agreement to be terminated, or such Contingent
Obligation to become payable, (B) any such Indebtedness, Interest Rate Agreement
or Contingent Obligation shall be declared due and payable, or required to be
prepaid other than by regularly scheduled required repayment prior to the stated
maturity thereof, or (C) any such Indebtedness, Interest Rate Agreement or
Contingent Obligation shall mature and remain unpaid; or

(f) (i) Holdings, Borrower or any of its Material Subsidiaries shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it as bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or Holdings, Borrower
or any of its Material Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against Holdings,
Borrower or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above which results in the entry of
an order for relief or any such adjudication or appointment which shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry

 

-101-



--------------------------------------------------------------------------------

thereof; or (iii) there shall be commenced against Holdings, Borrower or any of
its Material Subsidiaries any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within 60 days from the entry thereof; or (iv) Holdings,
Borrower or any of its Material Subsidiaries shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii) or (iii) above; or (v) Holdings,
Borrower or any of its Subsidiaries shall generally not, or shall be unable to,
or shall admit in writing its inability to, pay its debts as they become due; or

(g) An ERISA Event shall have occurred that in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(h) One or more judgments or decrees shall be entered against Holdings, Borrower
or any of its Material Subsidiaries involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $5,000,000 or more and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within the time required by the terms of such judgment; or

(i) Any Credit Document shall cease, for any reason, to be in full force and
effect or Holdings or any of its Subsidiaries shall so assert in writing, or any
Security Document shall cease to give the Administrative Agent for the benefit
of the Secured Parties the rights, powers and privilege purported to be created
thereby or cease to be effective to grant a perfected Lien on the Collateral
described in such Security Document with the priority purported to be created
thereby, subject to such exceptions as may be permitted therein or herein; or

(j) There shall have occurred a Change of Control; or

(k) Any non-monetary judgment, order or decree is entered against Holdings,
Borrower or any of its Subsidiaries which does or would reasonably be likely to
have a Material Adverse Effect, and there shall be any period of 45 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(l) the New Notes shall cease, for any reason, to be validly subordinated to the
Obligations, as provided in the indenture therefor, or any Credit Party, any
Affiliate of any Credit Party, the trustee in respect of the New Notes or the
holders of at least 25% in aggregate principal amount of the New Notes shall so
assert;

then, and in any such event, (x) if such event is an Event of Default specified
in paragraph (f) above with respect to Holdings or Borrower, automatically (i)
the Commitments shall immediately terminate and the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement and
the Notes shall immediately become due and payable, and (ii) all obligations of
Borrower in respect of the Letters of Credit, although contingent and unmatured,
shall become immediately due and payable and the Issuing Lender’s obligations to
issue the Letters of Credit shall immediately terminate and (y) if such event is
any other Event of Default, so long as any such Event of Default shall be
continuing, either or

 

-102-



--------------------------------------------------------------------------------

both of the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to Borrower, declare the
Commitments and the Issuing Lender’s obligations to issue the Letters of Credit
to be terminated forthwith, whereupon the Commitments and such obligations shall
immediately terminate; and (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice of default to Borrower, (a) declare all or
a portion of the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the Notes to be due and payable
forthwith, whereupon the same shall immediately become due and payable, and (b)
declare all or a portion of the obligations of Borrower in respect of the
Letters of Credit, although contingent and unmatured, to be due and payable
forthwith, whereupon the same shall immediately become due and payable and/or
demand that Borrower discharge any or all of the obligations supported by the
Letters of Credit by paying or prepaying any amount due or to become due in
respect of such obligations. All payments under this Section 9 on account of
undrawn Letters of Credit shall be made by Borrower directly to a cash
collateral account established by the Administrative Agent for such purpose for
application to Borrower’s reimbursement obligations under subsection 3.8 as
drafts are presented under the Letters of Credit, (x) with the balance, if any,
to be applied to Borrower’s obligations under this Agreement and the Notes as
the Administrative Agent shall determine with the approval of the Required
Lenders and (y) after all Letters of Credit have terminated in accordance with
their terms (or been fully drawn upon), and after all obligations under this
Agreement and the Notes have been paid in full (other than ongoing indemnity
obligations where no demand for payment has been made), any excess amounts on
deposit shall be returned to Borrower. Except as expressly provided above in
this Section 9, presentment, demand, protest and all other notices of any kind
are hereby expressly waived.

SECTION 10. THE AGENTS AND THE ISSUING LENDER

10.1. Appointment. Each Lender hereby irrevocably designates and appoints
Société Générale as the Administrative Agent under this Agreement and each of
the other Credit Documents and irrevocably authorizes Société Générale, as
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of the Credit Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of the Credit Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, no Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into the Credit Documents or otherwise exist against
any Agent.

10.2. Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and each of the other Credit Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care, except as otherwise
provided in subsection 10.3.

10.3. Exculpatory Provisions. No Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with the Credit Documents (except for its or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Credit Party or any officer thereof

 

-103-



--------------------------------------------------------------------------------

contained in the Credit Documents or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, the Credit Documents or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of the Credit
Documents or for any failure of any Credit Party to perform its obligations
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, any Credit Document, or to inspect
the properties, books or records of any Credit Party.

10.4. Reliance by Agents. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any Note, entries maintained in
the Register, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Credit Document unless it shall
first receive such advice or concurrence of the Required Lenders (or, where a
higher percentage of the Lenders is expressly required hereunder, such Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under any Credit Document in accordance with a request of the Required
Lenders (unless a higher percentage of Lenders is expressly required), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Notes.

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received written notice from an Agent, a Lender or Borrower or any other
Credit Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
promptly give notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

10.6. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that no Agent nor any officers, directors, employees, agents,
attorneys-in-fact or Affiliates thereof has made any representations or
warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of the Credit Parties, shall be deemed to constitute any
representation or warranty by such Agent to any Lender. Each Lender represents
to the Agents that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of
Borrower and its Subsidiaries and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents

 

-104-



--------------------------------------------------------------------------------

that it will, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under the Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of
Borrower and its Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Credit
Parties which may come into the possession of such Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

10.7. Indemnification. The Lenders agree to indemnify the Agents in their
capacity as such (to the extent not reimbursed by the Credit Parties and without
limiting the obligation of the Credit Parties to do so), ratably according to
the respective amounts of their respective Commitments (or, to the extent such
Commitments have been terminated, according to the respective outstanding
principal amounts of the Loans and the L/C Obligations and the respective
obligations, whether as Issuing Lender or a Participating Lender, under the
Letter of Credit), from and against any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Lender which may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of the Commitments, the
Credit Documents or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, claims, damages, liabilities and related expenses including the
reasonable fees, charges and disbursements resulting solely from such Agent’s
gross negligence or willful misconduct. The agreements in this subsection 10.7
shall survive the repayment of the Loans and all other amounts payable
hereunder.

10.8. Agent in Its Individual Capacity. Each Agent and its Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Credit Party as though such Agent were not an Agent hereunder. With respect
to Loans made or renewed by it and with respect to any Letter of Credit issued
or participated in by it, each Agent shall have the same rights and powers,
duties and liabilities under the Credit Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include such Agent in its individual capacity.

10.9. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and Borrower. If the
Administrative Agent shall resign as Administrative Agent under the Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders which successor agent shall, so long as no Event
of Default has occurred and is continuing, be approved by Borrower, which shall
not unreasonably withhold or delay its approval, whereupon such successor agent
shall succeed to the rights, powers and duties of the Administrative Agent, and
the term “Administrative Agent” shall mean such successor agent effective upon
such appointment and approval, and the former Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Notes. If no successor agent
has accepted appointment as the applicable Administrative Agent by the date
which is

 

-105-



--------------------------------------------------------------------------------

30 days following the retiring Administrative Agent’s notice of registration,
the retiring Administrative Agent’s registration shall nevertheless thereupon
become effective and the Lenders shall perform all of the duties of such
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent under the
Credit Documents.

10.10. Issuing Lender as Issuer of Letters of Credit. Each Revolving Credit
Lender hereby acknowledges that the provisions of this Section 10 shall apply to
the Issuing Lender, in its capacity as issuer of the Letters of Credit, in the
same manner as such provisions are expressly stated to apply to the
Administrative Agent, except that obligations to indemnify the Issuing Lender
shall be ratable among the Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments and/or Incremental Revolving Commitments
(or, if the Revolving Credit Commitments and Incremental Revolving Commitments
have been terminated, the outstanding principal amount of their respective
Revolving Credit Loans and L/C Obligations and their respective participating
interests in the outstanding Letters of Credit).

10.11. Other Agents. Each Lender hereby acknowledges that none of the
Syndication Agents, the Arranger, the Documentation Agent or any other Lender
designated as “Agent” under the Original Credit Agreement, hereunder, herein or
under any Credit Document has any liability hereunder other than its capacity as
a Lender. Each party hereto agrees that each Agent not a signatory hereto shall
be a third party beneficiary of the rights herein set forth applicable to such
Agent.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, no Credit Document nor any terms thereof may be amended,
supplemented, waived or modified except in accordance with the provisions of
this subsection 11.1; provided that, prior to the Closing Date, no amendment,
supplement, waiver or modification of this Agreement shall be permitted without
the prior written consent of the Arranger and the Administrative Agent With the
written consent of the Required Lenders, the Administrative Agent (acting at the
request of the Required Lenders) and the applicable Credit Parties or their
Subsidiaries may, from time to time, enter into written amendments, supplements
or modifications hereto for the purpose of adding any provisions to any Credit
Document to which they are parties or changing in any manner the rights of the
Lenders or of any such Credit Party or its Subsidiaries thereunder or waiving,
on such terms and conditions as the Administrative Agent may specify in such
instrument, any of the requirements of any such Credit Document or any Default
or Event of Default and its consequences; provided that:

(a) no such waiver and no such amendment, supplement or modification shall
release all or substantially all of the Collateral or release any Guarantor from
its obligations under its Guarantee in any such case without the written consent
of all Lenders; provided that, notwithstanding the foregoing, this paragraph (a)
shall not be applicable to and no consent shall be required for (x) releases of
Collateral in connection with any dispositions permitted by subsection 8.5, or
(y) release of any Guarantor in connection with the sale or other disposition of
a Guarantor (or all or substantially all of its assets) permitted by the
Agreement;

 

-106-



--------------------------------------------------------------------------------

(b) no such waiver and no such amendment, supplement or modification shall
reduce the amount of or extend the date of any scheduled amortization payment of
any Term Loan or forgive the principal amount or extend the final scheduled date
of maturity of any Loan or Note (it being understood that subsection 4.5 does
not provide for a final scheduled date of maturity of any Loan or Note), or
extend the stated expiration date of any Letter of Credit beyond the Revolving
Credit Termination Date as then in effect, or reduce the stated rate of any
interest, fee or letter of credit commission payable hereunder (except in
connection with the waiver of applicability of any post-default increase in
interests, fees or letter of credit commission, and it being further understood
and agreed that any amendment or modification to the financial definitions in
this Agreement shall not constitute a reduction in the rate of interest, fees or
letter of credit commission for the purposes of this clause (b)) or extend the
scheduled date of any payment of any interest, fee or commitment commission, or
increase the amount of the Commitments except as a result of an Incremental Term
Loan pursuant to this Agreement (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of mandatory reductions in the Commitments shall not constitute an increase
in the Commitments of any Lender), or modify subsection 4.12, subsection 11.7(a)
or subsection 12.3 in each case without the written consent of each Lender whose
obligations, Revolving Credit Commitments and/or Incremental Revolving
Commitments, as the case may be, held hereunder are being directly modified
thereby and all of the Lenders under the Revolving Credit Facility may extend
the Revolving Credit Termination Date (it being understood that the consent of
no other Lender or Agent need be obtained);

(c) no such waiver and no such amendment, supplement or modification shall
amend, modify or waive any provision of this subsection 11.1 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Loans and the Commitments on the Closing
Date) or reduce any percentage specified in the definition of Required Lenders
(it being understood that, with the written consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
extensions of Loans and Revolving Credit Commitments are included in the Closing
Date), or consent to the assignment or transfer by Borrower of any of its rights
and obligations under this Agreement and the other Credit Documents, in each
case without the written consent of all Lenders;

(d) no such waiver and no such amendment, supplement or modification shall
change the allocation of payments between the Term Loan Facilities pursuant to
subsection 4.7 without the written consent of the Majority Facility Lenders in
respect of each Term Loan Facility adversely affected thereby (it being
understood and agreed that, with the consent of the Required Lenders, additional
extensions of term loans may be included for purposes of allocation of payments
pursuant to subsection 4.7 on substantially the same basis as either the Tranche
A Term Loans or Tranche B-1 Term Loans (as agreed by Borrower and the Required
Lenders) are treated on the Closing Date);

(e) no such waiver and no such amendment, supplement or modification shall
reduce the percentage specified in the definition of Majority Facility Lenders
with respect to any Facility without the written consent of all Lenders under
such Facility;

 

-107-



--------------------------------------------------------------------------------

(f) no such waiver and no such amendment, supplement or modification affecting
the then Administrative Agent or Issuing Lender shall amend, modify or waive any
provision of Section 10 without the written consent of such Administrative Agent
or Issuing Lender, as the case may be;

(g) without the consent of any other Agent or of any Lender, the Credit Parties
and the Administrative Agent may (in their respective sole discretion, or shall,
to the extent required by any Credit Document) enter into any amendment,
modification or waiver of any Credit Document, or enter into any new agreement
or instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional Property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any Property or so that the security interests therein
comply with applicable law; and

(h) with respect to any Incremental Facility, the related Incremental Loan
Amendment, and any waiver, consent or other amendment to any term or provision
of this Agreement necessary or advisable to effectuate any Incremental Facility
or any provision thereof in accordance with the terms of, or the intent of, this
Agreement, shall be effective when executed by the Borrower, the Administrative
Agent and each Incremental Term Lender making the related Incremental Term
Commitment or Incremental Revolving Lender making the related Incremental
Revolving Commitment, as the case may be;

provided, further, that notwithstanding anything to the contrary, any such
waiver and any such amendment, supplement or modification described in this
subsection 11.1 shall apply equally to each of the Lenders and shall be binding
upon each Credit Party and its Subsidiaries, the Lenders, the Administrative
Agent and the Issuing Lender and all future holders of the Notes and the Loans.
Any extension of a Letter of Credit by the Issuing Lender shall be treated
hereunder as a new Letter of Credit. In the case of any waiver, the Credit
Parties, the Lenders, the Administrative Agent and Issuing Lender shall be
restored to their former position and rights hereunder and under the outstanding
Notes, and any Default or Event of Default waived shall be deemed to be cured
and not continuing; but no such waiver shall extend to any subsequent or other
Default or Event of Default, or impair any right consequent thereon. The
Administrative Agent may, but shall have no obligation to, with the written
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on Borrower in any case shall entitle Borrower to any other
or further notice or demand in similar or other circumstances.

If, in connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all affected Lenders,
the consent of the Required Lenders is obtained but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained as described in this subsection 11.1 being referred to as a
“Non-Consenting Lender”), then, so long as the Lender acting as the
Administrative Agent has agreed in writing, at Borrower’s request, the
Administrative Agent or an Eligible Assignee reasonably acceptable to the
Administrative Agent shall have the right, subject to compliance with subsection
11.6, to purchase from such Non-Consenting Lender, and such Non-Consenting
Lender agrees that it shall, upon the Administrative Agent’s request, sell and
assign to the Lender acting as the Administrative Agent or such Eligible
Assignee, all of the Commitments and Loans of such Non-Consenting Lender for an
amount equal to the

 

-108-



--------------------------------------------------------------------------------

principal balance of all Loans held by the Non-Consenting Lender and all accrued
interest and fees with respect thereto through the date of sale, such purchase
and sale to be consummated pursuant to an executed Assignment and Acceptance.

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
telex, if one is listed), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice, when sent, confirmation of receipt received, or, in the
case of telex notice, when sent, answerback received, addressed as follows in
the case of Borrower or any other Credit Party, the Administrative Agent, the
Arranger and as set forth in Schedule I in the case of any Lender, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holders of the Notes:

 

Holdings and Borrower:   

c/o Atlantic Broadband Group, LLC

One Batterymarch Park

4th Floor

Quincy, MA 02169

Attention: Chief Financial Officer

Telecopy: (617) 786-8803

Telephone: (617) 786-8800

with a copy of notices (that will not constitute notice to Holdings or Borrower)
to:   

Kirkland & Ellis LLP

153 East 53rd St.

NY, NY 10022

Fax: 212-446-4900

Attn: John L. Kuehn, Esq.

The Administrative Agent
and Swing Line Lender:   

Société Générale

1221 Avenue of the Americas

New York, NY 10020

Attention: Mark Vigil

Telecopy: (212) 278-6146

Telephone: (212) 278-7350

The Arranger:   

Merrill Lynch & Co.,

Merrill Lynch, Pierce, Fenner &

Smith Incorporated

4 World Financial Center

250 Vesey Street

New York, NY 10080

Fax: (212) 738-1957

Attn: Cecile Baker, Vice President

 

-109-



--------------------------------------------------------------------------------

with a copy of notices (that will not

constitute notice to the Arranger) to:

  

Cahill Gordon & Reindel LLP

80 Pine Street

New York, NY 10005

Attn: Susanna M. Suh, Esq.

Fax: (212) 269-5420

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders pursuant to subsections 3.4, 3.5, 4.1, 4.2, 4.3 and 4.4
shall not be effective until received and; provided, further, that the failure
to provide the copies of notices to Borrower provided for in this subsection
11.2 shall not result in any liability to the Administrative Agent.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the Letters of Credit and the Notes and the
making of the extensions of credit hereunder.

11.5. Payment of Expenses and Taxes; Indemnification. (a) Borrower agrees to pay
(i) all reasonable out-of-pocket expenses incurred by each of the Agents and
their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Agents in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Credit Documents or any amendments, modifications or waivers of the
provisions thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated or any such amendment, modification or waiver
becomes effective), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lenders in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Agents, the Issuing Lender or
any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Agents, the Issuing Lender or any Lender, in connection with the
enforcement or protection of their rights in connection with the Credit
Documents, including their rights under this subsection 11.5, or in connection
with the Loans made, or Letters of Credit issued or drawn hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) The Credit Parties agree to indemnify the Agents, the Issuing Lender and
each Lender, and each of their Affiliates, officers, directors, employees,
agents, trustees, advisors and controlled parties of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel (and environmental consultants or professionals) for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Credit Document or
any other agreement or instrument contemplated hereby, the performance by the
parties to the Credit Documents of

 

-110-



--------------------------------------------------------------------------------

their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing
Lenders to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on, at, under or from any Mortgaged Property or any other
property currently or formerly owned, leased or otherwise operated by Borrower
or any of its Subsidiaries, or any liability under Environmental Laws related in
any way to Borrower or any of its Subsidiaries, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence, breach of this Agreement or other Credit Documents or
willful misconduct of such Indemnitees or (v) any and all recording and filing
fees and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other similar taxes (other than withholding taxes), if
any, which may be payable or determined to be payable in connection with the
execution and delivery of, or consummation of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, any Credit Document and any such other
documents.

(c) To the extent that a Credit Party fails to pay any amount required to be
paid by them to an Agent or an Issuing Lender under paragraph (a) or (b) of this
subsection 11.5, each Lender severally agrees to pay to such Agent or each
Revolving Credit Lender agrees to pay such Issuing Lender, as the case may be,
such Lender’s or Revolving Credit Lender’s, as the case may be, pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent or such Issuing Lender in
its capacity as such. For purposes hereof, a Lender’s or Revolving Credit
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the aggregate amount of the total Loans and Revolving Credit Commitments or
Revolving Credit Loans and Revolving Credit Commitments, as the case may be, at
the time.

(d) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan, Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this subsection 11.5 shall be payable promptly after
written demand therefor.

(f) The Credit Parties shall indemnify the Administrative Agent, the Lenders and
each Issuer for, and hold the Administrative Agent, the Lenders and each Issuing
Lender harmless from and against, any and all claims for brokerage commissions,
fees and other compensation made against the Administrative Agent, the Lenders
and the Issuing Lenders for any broker, finder or consultant with respect to any
agreement, arrangement or understanding made by or on behalf of Borrower or any
of Borrower’s Subsidiaries in connection with the transactions contemplated by
this Agreement.

 

-111-



--------------------------------------------------------------------------------

(g) The Credit Parties agree that any indemnification or other protection
provided to any Indemnitee pursuant to this Agreement (including pursuant to
this subsection 11.5) or any other Credit Document shall (i) survive payment in
full of the Obligations, (ii) survive the release of all or any portion of the
Collateral and (iii) inure to the benefit of any Person that was at any time an
Indemnitee under this Agreement or any other Credit Document.

11.6. Successors and Assigns; Participations and Assignments. (a) This Agreement
shall be binding upon and inure to the benefit of the Credit Parties, the
Lenders, each Agent, all future holders of the Notes and the Loans, and their
respective successors and assigns, except that Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of each Lender.

(b) Any Lender may, in the ordinary course of its commercial banking, lending or
investment business and in accordance with applicable law, at any time sell to
one or more banks or other entities (“Participants”) participating interests in
any Loan owing to such Lender, any participating interest in the Letters of
Credit of such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder. In the event of any such
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Lender shall remain solely responsible for the
performance thereof, such Lender shall remain the holder of any such Note for
all purposes under this Agreement and Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Credit
Documents. Borrower agrees that if amounts outstanding under this Agreement and
the Notes are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement and any Note to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement or any Note; provided that such right of setoff
shall be subject to the obligation of such Participant to share with the
Lenders, and the Lenders agree to share with such Participant, as provided in
subsection 11.7. Borrower also agrees that each Participant shall be entitled to
the benefits of subsections 3.10, 4.14 and 4.15 with respect to its
participation in the Letters of Credit and in the Commitments and the Loans
outstanding from time to time as if it were a Lender; provided that no
Participant shall be entitled to receive any greater amount pursuant to any such
subsection than the transferor Lender would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Lender
to such Participant had no such transfer occurred, except in the case of
subsection 4.14, where the entitlement to greater payments results from a Change
in Law after such Participant became a Participant. Each Lender agrees that the
participation agreement pursuant to which any Participant acquires its
participating interest (or any other document) may afford voting rights to such
Participant, or any right to instruct such Lender with respect to voting
hereunder, only with respect to matters requiring the consent of either all of
the Lenders hereunder or all of the Lenders holding the relevant Term Loans or
Revolving Credit Commitments and/or Incremental Revolving Commitments subject to
such participation.

(c) Subject to paragraph (g) of this subsection 11.6, any Lender may at any time
and from time to time, in the ordinary course of its commercial banking, lending
or investment business and in accordance with applicable law,

 

-112-



--------------------------------------------------------------------------------

(i) assign all or any part of its rights and obligations under this Agreement
relating to the Term Loans and the Term Notes to any Lender or any Affiliate or
Approved Fund of any Lender pursuant to an Assignment and Acceptance executed by
such Assignee and such assigning Lender, and delivered to the Administrative
Agent (for its acceptance and recording in the Register (as defined below));

(ii) assign, with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld or delayed), all or any part of its rights and
obligations under this Agreement relating to the Revolving Credit Loans, the
Revolving Credit Commitment and/or any Incremental Revolving Commitments and the
Revolving Credit Notes to any Lender or any Affiliate thereof pursuant to an
Assignment and Acceptance executed by such Assignee and such assigning Lender
and the Administrative Agent, and delivered to the Administrative Agent for its
acceptance and recording in the Register; and

(iii) assign to one or more Eligible Assignees, all or any part of its rights
and obligations under this Agreement and the Notes pursuant to an Assignment and
Acceptance executed by such Assignee and such assigning Lender (and, in the case
of an Eligible Assignee that is not then a Lender or an Affiliate or Approved
Fund of a Lender, by Borrower (to the extent such assignment is not in
connection with assignments by the Arranger or any of its Affiliates in
connection with the syndication of the Tranche B-1 Term Loans that have not been
converted from Tranche B Loans under the Original Credit Agreement within the
first 30 days after the Amendment and Restatement Date and so long as no Event
of Default shall have occurred and be continuing) and the Administrative Agent),
and delivered to the Administrative Agent for its acceptance and recording in
the Register.

Each sale pursuant to clause (iii) of this subsection 11.6(c) shall be in a
principal amount of at least $1,000,000 (or such lesser amounts as the
Administrative Agent and Borrower may determine) unless the assigning Lender is
transferring all of its rights and obligations. In the event of a sale of less
than all of such rights and obligations, such Lender after any such sale shall
retain Commitments and/or Loans and/or L/C Participating Interests aggregating
at least $1,000,000 (or in such lesser amount as the Administrative Agent and
Borrower may determine). Upon such execution, delivery, acceptance and
recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder with a Commitment as set forth therein,
and (y) the assigning Lender thereunder shall, to the extent of the interest
transferred, as reflected in such Assignment and Acceptance, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of a transferor Lender’s rights
and obligations under this Agreement, such transferor Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of the
indemnification provisions set forth in subsection 11.5).

(d) The Administrative Agent, which for purposes of this subsection 11.6(d) only
shall be deemed to be the agent of Borrower, shall maintain at the address of
the Administrative Agent referred to in subsection 11.2 a copy of each
Assignment and Acceptance delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitments
of, and principal amounts of the Loans owing to, each Lender from time to time.
The entries in the Register shall be conclusive in the absence of manifest
error, and Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register as the owner of a Loan or other

 

-113-



--------------------------------------------------------------------------------

obligation hereunder as the owner thereof for all purposes of this Agreement and
the other Credit Documents, notwithstanding any notice to the contrary. Any
assignment of any Loan or other obligation hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by Borrower, the Arranger or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(e) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an Assignee (and by Borrower and the Administrative Agent to the
extent required by paragraph (c) of this subsection 11.6), together with payment
to the Administrative Agent of a registration and processing fee of $3,500 if
the Assignee is not a Lender or Affiliate of such Lender prior to the execution
of such Assignment and Acceptance and $1,000 otherwise, the Administrative Agent
shall (i) promptly accept such Assignment and Acceptance and (ii) on the
effective date determined pursuant thereto record the information contained
therein in the Register and give notice of such acceptance and recordation to
the Lenders and Borrower (and no such assignment shall become effective unless
and until so recorded); provided that, in the case of contemporaneous
assignments by a Lender to more than one fund managed by the same investment
advisor or an Affiliate of such investment advisor (which funds are not then
Lenders hereunder), only a single $3,500 fee shall be payable for all such
contemporaneous assignments. On or prior to such effective date, Borrower at its
own expense, shall execute and deliver to the Administrative Agent (in exchange
for any or all of the Term Notes or Revolving Credit Notes of the assigning
Lender, if any (or if any Note is lost, an affidavit of such loss and indemnity
satisfactory to Borrower)) new Term Notes or Revolving Credit Notes, as the case
may be, to the order of such Assignee (if requested) in an amount equal to the
Revolving Credit Commitment and/or Incremental Revolving Commitment or the Term
Loans, as the case may be, assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has retained a Commitment or any Term
Loans hereunder, new Term Notes or Revolving Credit Notes, as the case may be,
to the order of the assigning Lender in an amount equal to the Commitment or
such Term Loans, as the case may be, retained by it hereunder (if requested).
Such new Notes shall be dated the Closing Date in respect of Tranche A Term
Notes or Revolving Credit Notes and the Amendment and Restatement Date in
respect of Tranche B-1 Term Notes and shall otherwise be in the form of the
Notes replaced thereby.

(f) Each Agent and the Lenders agree that they will use reasonable efforts to
protect the confidentiality of any confidential information concerning Holdings,
Borrower and its Subsidiaries and Affiliates. Each Credit Party authorizes each
Lender to disclose (i) to its employees, officers, Affiliates and advisors, who
shall be bound by the confidentiality provisions hereof, (ii) to any regulatory
authority as required by law or to any quasi-regulatory authority (including the
National Association of Insurance Commissioners), (iii) in connection with any
enforcement or other legal action, (iv) to any Participant or Assignee (each, a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning Holdings and its Subsidiaries which has been
delivered to such Lender by or on behalf of any Credit Party pursuant to this
Agreement or which has been delivered to such Lender by or on behalf of any
Credit Party in connection with such Lender’s credit evaluation of Holdings and
its Subsidiaries prior to becoming a party to this Agreement; provided that each
Lender shall cause its respective prospective and actual Transferees to agree in
writing to protect the confidentiality of any confidential information
concerning each Credit Party and its Subsidiaries and Affiliates, (v) as has
become generally available to the public, (vi) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, state or
federal regulatory body having or claiming to have jurisdiction over such party
or to the Board of Governors of the Federal Reserve System or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or

 

-114-



--------------------------------------------------------------------------------

their successors, and (vii) as may be required or appropriate in response to any
summons or subpoena or in connection with any litigation or regulatory
proceeding; provided, however, that each Credit Party acknowledges that the
Administrative Agent has disclosed and may continue to disclose such information
as the Administrative Agent in its sole discretion determines is appropriate to
the Lenders from time to time.

(g) If, pursuant to this subsection 11.6, any interest in this Agreement or any
Note is transferred to any Transferee which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Transferee, concurrently with the effectiveness of such
transfer, to comply with the terms of this Agreement including without
limitation subsection 4.14(d).

(h) For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this subsection 11.6 concerning assignments of Loans and Notes
relate only to absolute assignments and that such provisions do not prohibit
assignments creating security interests, including, without limitation, any
pledge or assignment by a Lender of any Loan or Note to any Federal Reserve Bank
in accordance with applicable law; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (the
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and Borrower, the option to provide to Borrower all or any
part of any Loan that the Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPV to make any Loan, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of an Loan by an SPV hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Each party hereto hereby agrees that no SPV shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender). In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPV, it will not institute against, or join any other
person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this subsection 11.6(i), any SPV may (i) with notice to,
but without the prior written consent of, Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to in writing by Borrower and Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis,
subject to and in accordance with subsection 11.6(f), any information relating
to its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV. This section
may not be amended without the written consent of any adversely affected SPV.

11.7. Adjustments; Set-off. (a) If any relevant Lender (a “benefited Lender”)
shall at any time receive any payment of all or part of any of its Loans or L/C
Participating Interests, as the case

 

-115-



--------------------------------------------------------------------------------

may be, or interest thereon, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in clause (f) of Section 9, or otherwise)
in a greater proportion than any such payment to and collateral received by any
other relevant Lender (other than in accordance with any provision hereof
expressly providing for payments to be made only to an individual Lender or to
the Lenders of a particular Facility), if any, in respect of such other relevant
Lender’s Loans or L/C Participating Interests, as the case may be, or interest
thereon, such benefited Lender shall purchase for cash from the other relevant
Lenders such portion of each such other relevant Lender’s Loans or L/C
Participating Interests, as the case may be, or shall provide such other
relevant Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the relevant Lenders; provided that if all or any portion of such excess payment
or benefits is thereafter recovered from such benefited Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest. Each Credit Party agrees that each
Lender so purchasing a portion of another Lender’s Loans and/or L/C
Participating Interests may exercise all rights of payment (including, without
limitation, rights of set-off) with respect to such portion as fully as if such
Lender were the direct holder of such portion. The Administrative Agent shall
promptly give Borrower notice of any set-off; provided that the failure to give
such notice shall not affect the validity of such set-off.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to any Credit Party, any such
notice being expressly waived by each Credit Party to the extent permitted by
applicable law, upon the occurrence of any Event of Default to set off and apply
against any indebtedness, whether matured or unmatured, of any Credit Facility
to such Lender, any amount owing from such Lender to any Credit Party, at or at
any time after, the happening of any of the above mentioned events. As security
for such indebtedness, any Credit Party hereby grants to each Lender a
continuing security interest in any and all deposits, accounts or moneys of any
Credit Party then or thereafter maintained with such Lender, subject in each
case to subsection 11.7(a) of this Agreement. The aforesaid right of set-off
may, to the extent permitted by applicable law, be exercised by such Lender
against any Credit Party or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of any Credit Party, or against anyone else
claiming through or against any Credit Party or such trustee in bankruptcy,
debtor in possession, assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor, notwithstanding the fact that such
right of set-off shall not have been exercised by such Lender prior to the
making, filing or issuance, or service upon such Lender of, or of notice of, any
such petition; assignment for the benefit of creditors; appointment or
application for the appointment of a receiver; or issuance of execution,
subpoena, order or warrant. Each Lender agrees promptly to notify Borrower and
the Administrative Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with Borrower and the Administrative Agent. This Agreement shall
become effective with respect to Borrower, the Administrative Agent and the
Lenders when the Administrative Agent shall have received copies of this
Agreement executed by Borrower, the Administrative Agent and the Lenders, or, in
the case of any Lender, shall have received telephonic confirmation from such
Lender

 

-116-



--------------------------------------------------------------------------------

stating that such Lender has executed counterparts of this Agreement or the
signature pages hereto and sent the same to the Administrative Agent.

11.9. Governing Law; Third Party Rights. This Agreement and the Notes and the
rights and obligations of the parties under this Agreement and the Notes shall
be governed by, and construed and interpreted in accordance with, the law of the
State of New York. This Agreement is solely for the benefit of the parties
hereto and their respective successors and assigns, and, except as set forth in
subsection 11.9, no other Persons shall have any right, benefit, priority or
interest under, or because of the existence of, this Agreement. The designation
of any Agent by the Administrative Agent in connection with the syndication
hereof shall entitle such Agents to certain rights as third-party beneficiaries
as provided herein, without any further act by any party hereto.

11.10. Submission to Jurisdiction; Waivers. (a) Each party to this Agreement
hereby irrevocably and unconditionally:

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the other Credit Documents, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts,
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in subsection 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

(b) Each party hereto unconditionally waives trial by jury in any legal action
or proceeding referred to in paragraph (a) above and any counterclaim therein.

11.11. Marshaling; Payments Set Aside. None of the Administrative Agent, any
Lender or any Issuing Lender shall be under any obligation to marshal any assets
in favor of Borrower or any other party or against or in payment of any or all
of the Obligations. To the extent that Borrower makes a payment or payments to
the Administrative Agent, the Lenders or the Issuing Lender or any such Person
receives payment from the proceeds of the Collateral or exercises its rights of
set-off, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, right and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not been made or such enforcement or set-off had not occurred.

 

-117-



--------------------------------------------------------------------------------

11.12. Interest. Each provision in this Agreement and each other Credit Document
is expressly limited so that in no event whatsoever shall the amount paid, or
otherwise agreed to be paid, by Borrower for the use, forbearance or detention
of the money to be loaned under this Agreement or any other Credit Document or
otherwise (including any sums paid as required by any covenant or obligation
contained herein or in any other Credit Document which is for the use,
forbearance or detention of such money), exceed that amount of money which would
cause the effective rate of interest to exceed the highest lawful rate permitted
by applicable law (the “Highest Lawful Rate”), and all amounts owed under this
Agreement and each other Credit Document shall be held to be subject to
reduction to the effect that such amounts so paid or agreed to be paid which are
for the use, forbearance or detention of money under this Agreement or such
other Credit Document shall in no event exceed that amount of money which would
cause the effective rate of interest to exceed the Highest Lawful Rate.
Notwithstanding any provision in this Agreement or any other Credit Document to
the contrary, if the maturity of the Loans or the obligations in respect of the
other Credit Documents are accelerated for any reason, or in the event of any
prepayment of all or any portion of the Loans or the obligations in respect of
the other Credit Documents by Borrower or in any other event, earned interest on
the Loans and such other obligations of Borrower may never exceed the Highest
Lawful Rate, and any unearned interest otherwise payable on the Loans or the
obligations in respect of the other Credit Documents that is in excess of the
Highest Lawful Rate shall be canceled automatically as of the date of such
acceleration or prepayment or other such event and (if theretofore paid) shall,
at the option of the holder of the Loans or such other obligations, be either
refunded to Borrower or credited on the principal of the Loans. In determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the Highest Lawful Rate, Borrower and the Lenders shall, to the maximum
extent permitted by applicable law, amortize, prorate, allocate and spread, in
equal parts during the period of the actual term of this Agreement, all interest
at any time contracted for, charged, received or reserved in connection with
this Agreement.

11.13. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.14. Integration. This Agreement and the other Credit Documents (and those
provisions of the commitment letter dated September 3, 2003 among Holdings and
the Agents that expressly by its terms survive the execution and delivery of the
Original Credit Agreement) represent the entire agreement of the Credit Parties,
the Administrative Agent and the Lenders with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by the Administrative Agent or any Lender relative to the subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Credit Documents.

11.15. Acknowledgments. Each Credit Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Credit Party arising out of or in connection
with this Agreement or any of the other Credit Documents, and the relationship
between the Administrative Agent and the Lenders,

 

-118-



--------------------------------------------------------------------------------

on one hand, and each Credit Party, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among any Credit Party and the Lenders.

11.16. New York Mortgage. The Mortgage encumbering Real Property located in the
State of New York (the “NY Mortgage”) shall at all times secure the Secured
Amount (as defined in the NY Mortgage), which has been advanced hereunder, and
shall not secure any future advances. The NY Mortgage provides that any
repayments of the Loans at any time shall, to the extent that the principal
balance of the Loans at such time equals or exceeds the aggregate Secured Amount
of the NY Mortgage (the “New York Term Loan Amount”), be allocated to reduce the
principal amounts secured by Mortgages covering Real Property located outside of
the State of New York. Therefore, so long as the principal balance of the Loans
at any time equals or exceeds the New York Term Loan Amount, the principal
amount of the Loans secured by the NY Mortgage shall be deemed to equal the
Secured Amount; and, to the extent that the principal balance of the Loans at
any time is less than the New York Term Loan Amount, then the aggregate Secured
Amount of the NY Mortgage shall be permanently reduced by the difference between
the New York Term Loan Amount and the principal balance at such time of the
Loans.

SECTION 12. COLLATERAL ACCOUNT; APPLICATION OF COLLATERAL PROCEEDS

12.1. Collateral Account. (a) The Administrative Agent is hereby authorized to
establish and maintain at its office at 560 Lexington Avenue, New York, New York
10022, Attn: Anna Lapiccola, in the name of the Administrative Agent and
pursuant to a Control Agreement, a restricted deposit account designated
“Atlantic Broadband Finance, LLC — Collateral Account” with respect to which the
Administrative Agent shall at all times have “control” (as defined in Section
9-104 of the UCC). Each Credit Party shall (subject to the limitations set forth
in the definition of Net Proceeds and subsection 8.5) deposit into the
Collateral Account from time to time (A) the cash proceeds of any of the
Collateral (including pursuant to any disposition thereof) to the extent
contemplated herein or in any other Credit Document, (B) the cash proceeds of
any Taking or Destruction with respect to Collateral, (C) any cash in respect of
any Collateral to which the Collateral Agent is entitled pursuant to the Credit
Documents, and (D) any cash such Credit Party is required to pledge as
additional collateral security hereunder pursuant to the Credit Documents.

(b) The balance from time to time in the Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Obligations until
applied as hereinafter provided. So long as no Event of Default has occurred and
is continuing or will result therefrom, the Administrative Agent shall within
one Business Day of receiving a request of the applicable Credit Party for
release of cash proceeds constituting (A) net insurance proceeds or net awards
from the Collateral Account remit such cash proceeds on deposit in the
Collateral Account to or upon the order of such Credit Party, so long as such
Credit Party has satisfied the conditions relating thereto set forth in
subsection 12.2, (B) net cash proceeds from any sale or other disposition of
Collateral from the Collateral Account, remit such cash proceeds on deposit in
the Collateral Account, so long as such Credit Party has satisfied the
conditions relating thereto set forth in subsection 12.2 and (C) with respect to
the L/C Sub-Account at such time as all Letters of Credit

 

-119-



--------------------------------------------------------------------------------

shall have been terminated and all of the liabilities in respect of the Letters
of Credit have been paid in full. At any time following the occurrence and
during the continuance of an Event of Default, the Administrative Agent may
(and, if instructed by the Lenders as specified herein, shall) in its (or their)
discretion apply and provide notice to Borrower of such application or cause to
be applied (subject to collection) the balance from time to time outstanding to
the credit of the Collateral Account to the payment of the Obligations in the
manner specified in subsection 12.3 hereof subject, however, in the case of
amounts deposited in the L/C Sub-Account, to the provisions of subsection
12.1(d). The Credit Parties shall have no right to withdraw, transfer or
otherwise receive any fund deposited in the Collateral Account except to the
extent specifically provided herein.

(c) Amounts on deposit in the Collateral Account shall be invested from time to
time in Cash Equivalents as the applicable Credit Party (or, after the
occurrence and during the continuance of an Event of Default, the Administrative
Agent) shall determine, which Cash Equivalents shall be held in the name and be
under the control of the Administrative Agent (or any sub-agent); provided that
at any time after the occurrence and during the continuance of an Event of
Default, the Administrative Agent may (and, if instructed by the Lenders as
specified herein, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such Cash Equivalents and to apply or cause to be
applied the proceeds thereof to the payment of the Obligations in the manner
specified in subsection 12.3 hereof.

(d) Amounts deposited into the Collateral Account as cover for liabilities in
respect of Letters of Credit under any provision of this Agreement requiring
such cover shall be held by the Administrative Agent in a separate sub-account
designated as the “L/C Sub-Account” (the “L/C Sub-Account”) and, notwithstanding
any other provision hereof to the contrary, all amounts held in the L/C
Sub-Account shall constitute collateral security first for the liabilities in
respect of Letters of Credit outstanding from time to time and second as
collateral security for the other Obligations hereunder until such time as all
Letters of Credit shall have been terminated and all of the liabilities in
respect of Letters of Credit have been paid in full.

12.2. Proceeds of Destruction, Taking and Collateral Dispositions. (a) So long
as no Event of Default shall have occurred and be continuing, in the event there
shall be any net award in respect of any Taking or net insurance proceeds in
respect of any Destruction or net cash proceeds from any sale or disposition of
Collateral of the type contemplated in subsection 8.5(g), the applicable Credit
Party shall have the right, at such Credit Party’s option, to apply such net
award or net insurance proceeds within twelve months from the date of the
applicable Destruction or Taking (or, in the case of such disposition, to apply
such net cash proceeds within twelve months from the date of such disposition)
to reinvest in properties or assets owned (or to be owned) by Borrower or its
Subsidiaries having a fair market value at least equal to the amount of such net
insurance proceeds or net awards or net cash proceeds, as the case may be, in
accordance with the applicable provisions of this Agreement or to repair,
replace or restore any property in respect of which such Net Proceeds were paid,
no later than 180 days following the date of receipt of such proceeds; provided
that if the property subject to such Destruction or Taking constituted
Collateral under the Security Documents, then all property purchased with the
Net Proceeds thereof pursuant to this subsection shall be made subject to the
Lien of the applicable Security Documents in favor of the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties in accordance
with subsections 7.9 and 7.12. In the event such Credit Party elects so to
reinvest such net insurance proceeds or net awards or net cash proceeds, as the
case may be, such Credit Party shall deliver to the Administrative Agent (A) a
written notice of such election and (B) an Officers’ Certificate stating that
(1) the net insurance proceeds or net awards, as the case may be, shall be
utilized so to reinvest in Collateral in the manner contemplated by the proviso
set forth in clause (b) of the definition of Net Proceeds, or the net

 

-120-



--------------------------------------------------------------------------------

cash proceeds shall be utilized so to reinvest in Collateral in the manner
contemplated by the proviso set forth in subsection 8.5(g), as the case may be,
and (2) no Event of Default (or in the case of any net award in respect of any
Taking or net insurance proceeds in respect of any Destruction, no Event of
Default under paragraphs (a), (e), (f), (g) or (h) of Section 9) has occurred
and is continuing (the items described in clauses (1) and (2) of this sentence,
collectively, the “Investment Election Notice”). In the event such net awards,
net insurance proceeds or net cash proceeds, as the case may be, shall be in an
amount less than $5,000,000, upon receipt of an Investment Election Notice, the
Administrative Agent shall release such net insurance proceeds or net awards or
net cash proceeds to such Credit Party in accordance with the provisions of
subsection 12.1(b) hereof.

(b) In the event there shall be any net awards or net insurance proceeds or net
cash proceeds, as the case may be, in an amount equal to or greater than
$5,000,000, the Administrative Agent shall not release any part of such net
awards or net insurance proceeds or net cash proceeds, as the case may be, until
the applicable Credit Party has furnished to the Administrative Agent (i) an
Officers’ Certificate setting forth: (1) a brief description of the reinvestment
to be made, (2) the dollar amount of the expenditures to be made, or costs
incurred by such Credit Party in connection with such reinvestment and (3) each
request for payment shall be made on at least one (1) Business Day’s prior
notice to the Administrative Agent and such request shall state that the
properties or assets acquired in connection with such reinvestment have a fair
market value at least equal to the amount of such net awards or net insurance
proceeds or net cash proceeds, as the case may be, requested to be released from
the Collateral Account and (ii) all security agreements and Mortgages and other
items required by the provisions of subsection 7.9 to, among other things,
subject such reinvestment properties or assets to the Lien of the Security
Documents in favor of the Administrative Agent, for its benefit and for the
benefit of the other Secured Parties.

12.3. Application of Proceeds. The proceeds received by the Administrative Agent
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Administrative Agent of
its remedies shall be applied, together with any other sums then held by the
Administrative Agent pursuant to this Agreement, promptly by the Administrative
Agent as follows:

FIRST, to the payment of all reasonable costs and expenses, fees, commissions
and taxes of such sale, collection or other realization including, without
limitation, compensation to the Administrative Agent and its agents and counsel,
and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith, together with interest on each
such amount at the highest rate then in effect under this Agreement from and
after the date such amount is due, owing or unpaid until paid in full;

SECOND, to the payment of all other reasonable costs and expenses of such sale,
collection or other realization including, without limitation, compensation to
the other Secured Parties and their agents and counsel and all costs,
liabilities and advances made or incurred by the other Secured Parties in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;

THIRD, without duplication of amounts applied pursuant to clauses FIRST and
SECOND above, to the indefeasible payment in full in cash, pro rata, of (i)
interest, principal and

 

-121-



--------------------------------------------------------------------------------

other amounts constituting Obligations (other than the obligations arising under
the Interest Rate Agreements) in each case equally and ratably in accordance
with the respective amounts thereof then due and owing and (ii) the obligations
arising under the Interest Rate Agreements in accordance with the terms of the
Interest Rate Agreements; and

FOURTH, the balance, if any, to the Person lawfully entitled thereto (including
the applicable Credit Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses FIRST through THIRD of this subsection 12.3, the Credit
Parties shall remain liable for any deficiency.

[This space intentionally left blank]

 

-122-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

ATLANTIC BROADBAND FINANCE, LLC

By:

 

 

Name:   Title:  

 

-123-



--------------------------------------------------------------------------------

ATLANTIC BROADBAND HOLDINGS I, LLC

By:

 

 

Name:   Title:  

 



--------------------------------------------------------------------------------

ATLANTIC BROADBAND MANAGEMENT, LLC

ATLANTIC BROADBAND (MIAMI), LLC

ATLANTIC BROADBAND (DELMAR), LLC

ATLANTIC BROADBAND (PENN), LLC

ATLANTIC BROADBAND FINANCE, INC.

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

MERRILL LYNCH & CO.,

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED,

    As Sole Lead Arranger and Book Runner

By:

 

 

Name:   Title:  

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED,

    As Co-Syndication Agent

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

    as Administrative Agent

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION,

    as Co-Syndication Agent and Documentation Agent

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

CREDIT LYONNAIS NEW YORK BRANCH,

    as Agent

By:

 

 

Name:   Title:  